Exhibit 10.1

LEASE

Domain Junction 2 LLC,

Landlord,

and

HomeAway, Inc.,

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. USE AND RESTRICTIONS ON USE

     1   

2. TERM

     2   

3. RENT

     4   

4. RENT ADJUSTMENTS

     5   

5. SECURITY DEPOSIT

     12   

6. ALTERATIONS

     13   

7. REPAIR

     14   

8. LIENS

     14   

9. ASSIGNMENT AND SUBLETTING

     14   

10. [INTENTIONALLY DELETED]

     16   

11. INSURANCE

     16   

12. WAIVER OF SUBROGATION

     17   

13. SERVICES AND UTILITIES

     17   

14. HOLDING OVER

     19   

15. SUBORDINATION

     19   

16. RULES AND REGULATIONS

     19   

17. REENTRY BY LANDLORD

     20   

18. DEFAULT

     20   

19. REMEDIES

     21   

20. TENANT’S BANKRUPTCY OR INSOLVENCY

     23   

21. QUIET ENJOYMENT

     24   

22. CASUALTY

     24   

23. EMINENT DOMAIN

     25   

24. SALE BY LANDLORD

     25   

25. ESTOPPEL CERTIFICATES

     25   

26. SURRENDER OF PREMISES

     25   

27. NOTICES

     26   

28. [INTENTIONALLY DELETED]

     26   

29. [INTENTIONALLY DELETED]

     26   

30. PARKING

     26   

31. DEFINED TERMS AND HEADINGS

     28   

32. TENANT’S AUTHORITY

     28   

33. FINANCIAL STATEMENTS AND CREDIT REPORTS

     28   

34. COMMISSIONS

     29   

35. TIME AND APPLICABLE LAW

     29   

36. SUCCESSORS AND ASSIGNS

     29   

37. ENTIRE AGREEMENT

     29   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

38. EXAMINATION NOT OPTION

     29   

39. RECORDATION

     29   

40. LIMITATION OF LIABILITY

     29   

41. SPECIAL PROVISIONS

     29   

 

ii



--------------------------------------------------------------------------------

NET OFFICE LEASE

REFERENCE PAGES

 

BUILDING:    That certain five (5) story retail/office building which: (i) is
depicted as the “Domain Two Office Building” on the site plan attached to this
Lease as Exhibit “A”; and (ii) will be constructed on the tract of land owned by
Landlord described on Exhibit “B” attached to this Lease. PARKING FACILITY:    A
multi-story structured parking facility depicted as the “Phase 1 Garage” on the
site plan attached to this Lease as Exhibit “A”, for which Landlord has an
easement estate. LANDLORD:    Domain Junction 2 LLC, a Delaware limited
liability company LANDLORD’S ADDRESS:   

c\o Endeavor Real Estate Group, Ltd.

Attn: Property Management Group

11401 Century Oaks Terrace, Suite 350

Austin, Texas 78758

WIRING INSTRUCTIONS FOR RENT PAYMENT:    LEASE REFERENCE DATE:    July 3, 2013
TENANT:    HomeAway, Inc., a Delaware corporation TENANT’S NOTICE ADDRESS:   

1011 West Fifth Street, Suite 300

Austin, Texas 78703

Attention: Chief Financial Officer

 

With copy to: HomeAway, Inc.

 1011 West Fifth Street, Suite 300

 Austin, Texas 78703

 Attention: General Counsel

PREMISES:    All of the rentable space on the second, third, fourth and fifth
floors of the Building (for floor plans of the Premises, see Exhibit C) PREMISES
ADDRESS:    11800 Domain Blvd., Suite Number 200, Austin, Texas 78758 PREMISES
RENTABLE AREA:    Approximately 114,665 sq. ft. PROJECT:    The Building and the
Parking Facility (as defined in Section 30), combined THE DOMAIN:    The real
estate development project locally known as “The Domain”, in which the Project
is located, generally including the area within and bounded by Burnet Road,
Gault Lane, Loop 1 (MoPac) and Braker Lane in the City of Austin, Texas, SAVE
AND EXCEPT the building known as “Building 45” located on Braker Lane which is
currently occupied by IBM. The area identified herein as “The Domain” currently
includes:

 

iii



--------------------------------------------------------------------------------

   (i) the office building known as “Domain 5” located at 11501 Domain Drive;
(ii) the office building known as “Domain 2” (to be renamed), located at
3110 Esperanza Crossing; (iii) the office building known as “Domain Gateway”
located at 2900 Esperanza Crossing; and (iv) the “Offices at the Domain” (office
above retail) and the retail center currently anchored by Neiman Marcus, Macy’s,
Dillard’s and Dick’s Sporting Goods. SCHEDULED COMMENCEMENT DATE:    September
1, 2014 (subject to adjustment as provided in Section 2) TERM:    Eleven and
one-half (11  1⁄2) years, beginning on the Commencement Date and ending on the
Termination Date. TERMINATION DATE:    The last day of the one hundred
thirty-eighth (138th) full calendar month after the Commencement Date.

ANNUAL RENT and MONTHLY INSTALLMENT OF

RENT(Article 3):

 

Period*

     Occupied      Rentable Square     Annual Rate      Annual Rent**     
Monthly Rent**  

from

   through      Floors      Footage**     (Per Square Foot)                
9/1/2014      6/30/2015         2 and 3         57,165      $ 22.65       $
1,294,787.30       $ 107,898.94    7/1/2015      8/31/2015         2, 3 and 4   
     86,059 ***    $ 22.65       $ 1,294,787.30       $ 107,898.94    9/1/2015
     2/29/2016         2, 3 and 4         86,059      $ 23.15       $
1,992,265.85       $ 166,022.15    3/1/2016      8/31/2016         2, 3, 4 and 5
        114,665      $ 23.15       $ 2,654,494.75       $ 221,207.90    9/1/2016
     8/31/2017         2, 3, 4 and 5         114,665      $ 23.65       $
2,711,827.25       $ 225,985.60    9/1/2017      8/31/2018         2, 3, 4 and 5
        114,665      $ 24.15       $ 2,769,159.75       $ 230,763.31    9/1/2018
     8/31/2019         2, 3, 4 and 5         114,665      $ 24.65       $
2,826,492.25       $ 235,541.02    9/1/2019      8/31/2020         2, 3, 4 and 5
        114,665      $ 25.15       $ 2,883,824.75       $ 240,318.73    9/1/2020
     8/31/2021         2, 3, 4 and 5         114,665      $ 25.65       $
2,941,157.25       $ 245,096.44    9/1/2021      8/31/2022         2, 3, 4 and 5
        114,665      $ 26.15       $ 2,998,489.75       $ 249,874.15    9/1/2022
     8/31/2023         2, 3, 4 and 5         114,665      $ 26.65       $
3,055,822.25       $ 254,651.85    9/1/2023      8/31/2024         2, 3, 4 and 5
        114,665      $ 27.15       $ 3,113,154.75       $ 259,429.56    9/1/2024
     8/31/2025         2, 3, 4 and 5         114,665      $ 27.65       $
3,170,487.25       $ 264,207.27    9/1/2025      2/28/2026         2, 3, 4 and 5
        114,665      $ 28.15       $ 3,227,819.75       $ 268,984.98   

 

NOTES:

* The time periods have been calculated assuming a September 1, 2014
Commencement Date. If the Commencement Date is delayed under the terms and
provisions of Section 3 or Exhibit B attached to this Lease, then the dates will
be adjusted accordingly.

** The Rentable Square Footage Amounts and the Annual Rent and Monthly Rent
amounts have been adjusted to take into account the rent abatement provisions
set out in Section 3.1.1 of this Lease.

*** During the eleventh and twelfth months of the Term, Tenant will be allowed
to occupy 86,059 square feet of rentable area but will be paying rent on only
57,165 square feet of rentable area (see Section 3.1.1).

 

TENANT’S PROPORTIONATE SHARE:    82.1 % SECURITY DEPOSIT:    A $1,000,000.00
letter of credit (as provided in Section 5). ASSIGNMENT/SUBLETTING FEE   
$750.00

 

iv



--------------------------------------------------------------------------------

BUILDING BUSINESS HOURS:    7:00 a.m. to 6:30 p.m. each Monday through Friday
and 8:00 a.m. to 12:00 p.m. on each Saturday (or such other times specified by
Tenant by notice to Landlord), other than New Year’s Day, Memorial Day, the
Fourth of July, Labor Day, Thanksgiving Day and Christmas Day.

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes the exhibits attached to
this Lease, all of which are incorporated into and made a part of this Lease.

 

LANDLORD:     TENANT: By:   Domain Junction 2 LLC, a Delaware limited liability
company     HomeAway, Inc., a Delaware corporation   By:           /s/ Paul W.
Grafft     By:           /s/ Lynn Atchison   Printed Name:               Paul W.
Grafft     Printed Name:               Lynn Atchison   Title:               Vice
President     Title:               CFO    
Dated:             6/27/13                 Dated:               6/24/13

 

v



--------------------------------------------------------------------------------

LEASE

By this Lease Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord. The Premises are defined on the Reference Pages and are
depicted on the floor plans attached hereto as Exhibit C. The Project is defined
on the Reference Pages and is depicted on the site plan attached hereto as
Exhibit A. The Reference Pages, including all terms defined thereon, are
incorporated as part of this Lease.

1. USE AND RESTRICTIONS ON USE.

1.1 The Premises are to be used solely for general office and related incidental
purposes. Tenant shall not allow the Premises to be used for any improper,
immoral or unlawful purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Project or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way invalidate or prevent the procuring of any
insurance protecting against loss or damage to the Project or any of its
contents by fire or other casualty or against liability for damage to property
or injury to persons in or about the Project or any part thereof.

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Project any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Project and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Project and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
31) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2.

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Project as they exist from time to time during the Term,
subject to Landlord’s reasonable rules and regulations regarding such use.
Notwithstanding the foregoing, the Building shall not contain common areas on
the second, third, fourth or fifth floors, and Tenant shall have exclusive use
and occupancy of such floors.

1.4 The Project and the Premises are subject to that certain Amended and
Restated Declaration of Covenants, Conditions and Restrictions for “The Domain”
dated July 24, 2007 recorded as Document No. 2007136702 of the Official Public
Records of Travis County, Texas, as amended if applicable (the “Domain CCRs”)
and the assessments and charges levied thereunder (the “Domain Assessments”).
Under the terms of the Domain CCRs, owners and occupants of the Premises have
the right to utilize certain common areas and private streets more fully
described therein and are subject to the restrictions and obligations set out
therein. Tenant agrees to comply with all of the terms, conditions and
requirements applicable to Tenant and/or the Premises under the Domain CCRs.

 

1



--------------------------------------------------------------------------------

1.5 Landlord intends to subject the Building to a condominium declaration and
the Parking Facility to a separate condominium declaration (individually a
“Condominium Declaration” and collectively, the “Condominium Declarations”).
Pursuant to the Condominium Declaration covering the Building, the first floor
of the Building will be divided into one or more condominium units which will be
used for retail purposes and the Premises will be divided into one or more
condominium units which will be used for office purposes. The form of
Condominium Declaration for the Building is attached hereto as Exhibit “I” and
the “Domain Building 2 Expense Allocation Document” which will be executed in
connection therewith (the “Expense Allocation Document”) is attached hereto as
Exhibit “J”. Pursuant to the Condominium Declaration covering the Parking
Facility, the Parking Facility (as the same is expanded from time to time) will
be divided into multiple condominium units which will be utilized by occupants
of the Building and also by others. It is anticipated that the Condominium
Declaration for the Building will be executed and filed of record prior to the
Commencement Date and the Expense Allocation Document will be executed (but not
filed of record) in conjunction therewith. With respect to the Parking Facility:
(i) the rights of Landlord will be governed by that certain “Parking Garage
Easement Agreement” which will be filed of record prior to the Commencement Date
in substantially the form of Exhibit “K” attached hereto (the “Parking Easement
Agreement”); and, (ii) the Condominium Declaration for the Parking Facility will
be filed of record after the Commencement Date and concurrently with such
filing, the Parking Easement Agreement will be terminated. Tenant agrees to
comply with all of the terms, conditions and requirements applicable to Tenant
and/or Tenant’s use and occupancy of the Project under the Condominium
Declarations, the Expense Allocation Document and the Parking Easement
Agreement; provided, however, in the event of any inconsistency between the
terms and provisions of this Lease and the terms and conditions of the
Condominium Declarations, the Expense Allocation Document and the Parking
Easement Agreement, the terms and conditions of this Lease shall control in
determining the obligations of Landlord and Tenant to each other pursuant to
this Lease. Landlord may attach the necessary exhibits and may make and/or
consent to minor changes to the Condominium Declarations, the Expense Allocation
Document and/or the Parking Easement Agreement without necessity of obtaining
Tenant’s consent, but Landlord will not make or consent to any amendments to the
Condominium Declarations, the Expense Allocation Document or the Parking
Easement Agreement that materially adversely affects the Premises without the
prior written consent of Tenant, which consent shall not be unreasonably
withheld, conditioned or delayed. In addition, Tenant will also have the right
to review and approve the Condominium Declaration for the Parking Facility, but
such approval will not be unreasonably withheld, conditioned or delayed. The
assessments and charges levied against the Project under the Condominium
Declarations and the Expense Allocation Document (the “Condominium Assessments”)
and all expenses incurred by Landlord pursuant to the Parking Easement Agreement
(the “Parking Easement Assessments”) will be added to the “Expenses”
(hereinafter defined). If Landlord delivers written notice to Tenant attaching
the proposed Condominium Declaration for the Parking Facility or any proposed
amendment to the Condominium Declarations, the Expense Allocation Document
and/or the Parking Easement Agreement and Tenant fails to deliver a written
notice of objection to Landlord within twenty (20) calendar days after
Landlord’s delivery of such notice and document or documents to Tenant, stating
with specificity Tenant’s objections to the proposed document(s), then Tenant
will be deemed to have provided Tenant’s written consent to the proposed
document(s). Notwithstanding anything else herein to the contrary, Landlord’s
notice under this Section must contain a statement in conspicuous, capitalized
font that Tenant’s failure to respond within the specified time period will be
considered Tenant’s deemed approval of the attached documents.

2. TERM.

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of: (a) the Scheduled Commencement Date, as shown on the
Reference Pages; or (b) the date which is ninety (90) days after the “Delivery
Date” (as defined in Exhibit D). Tenant shall, at Landlord’s request, execute
and deliver a memorandum agreement provided by Landlord in the form of Exhibit E
attached hereto, setting forth the actual Commencement Date, Termination Date
and, if necessary, a revised rent schedule. Should Tenant fail to do so within
thirty (30) days after Landlord’s request, the information set forth in such
memorandum provided by Landlord shall be conclusively presumed to be agreed and
correct.

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises for any reason, Tenant shall not be liable for any
rent until ninety (90) days after the Delivery Date (subject to adjustment as
provided in Section 2.4 below). No such failure to give possession on the
Scheduled Commencement Date shall affect the other obligations of Tenant under
this Lease, except that (i) if the Delivery Date does not occur on or before
September 15, 2014 (other than as a result of Force Majeure or Tenant Delay),
Tenant shall receive one (1) additional day of free Annual Rent for each day
thereafter until Landlord delivers possession of the Premises; and (ii) if the
Delivery Date does not occur on or before December 15, 2014 (other than as a
result of Force Majeure or Tenant Delay), Tenant shall have the option to
terminate this Lease. If Tenant terminates the Lease as permitted in this
section, Landlord shall reimburse Tenant within thirty (30) days thereafter for
$1,000,000.00, as Tenant’s sole and exclusive remedy and as liquidated damages
which the parties stipulate is a reasonable estimate of Tenant’s damages for
disruption to its business, reputation and operations, which are difficult to
quantify.

 

2



--------------------------------------------------------------------------------

2.2.1

 

  (a) Landlord represents and warrants to Tenant that it has received its site
development permit for construction of the Project.

 

  (b) Landlord agrees that if Landlord fails to commence construction of the
Building on or before December 15, 2013 (and if such failure is not due to Force
Majeure or Tenant Delay), then Tenant may terminate this Lease by written notice
to Landlord. For purposes of this Lease, construction of the Building shall be
deemed to have commenced when the excavation for the foundation of the Building
shall have been commenced. If Tenant terminates this Lease as permitted in this
subsection, Landlord shall, as Tenant’s sole and exclusive remedy, reimburse
Tenant within thirty (30) days thereafter for the aggregate amount of all sums
paid by Tenant to Tenant’s architects, attorneys and other consultants in
connection with this Lease, including but not limited to the design of and
preparation of proposed plans and specifications for the Premises prior to the
date of termination; except, however, that Landlord’s liability to Tenant under
this provision is limited to a maximum of $250,000.00.

 

  (c) Subject to Force Majeure and Tenant Delay, Landlord must complete the
structural concrete frame for the Building by June 15, 2014 [said event being
referred to as “Interim Construction Requirement” and the corresponding date by
which the Interim Construction Requirement must be satisfied being the “Interim
Construction Requirement Date”]. If Landlord has not satisfied the Interim
Construction Requirement by the Interim Construction Requirement Date (and such
failure is not due to Force Majeure or Tenant Delay), then Tenant may terminate
this Lease by written notice to Landlord. If Tenant terminates this Lease as
permitted in this subsection, Landlord shall reimburse Tenant within thirty
(30) days thereafter for $500,000.00, as Tenant’s sole and exclusive remedy and
as liquidated damages which the parties stipulate is a reasonable estimate of
Tenant’s damages for disruption to its business, reputation and operations,
which are difficult to quantify.

2.2.2 In the event of any termination of this Lease under this Section 2.2:
(a) the Security Deposit will be returned by Landlord to Tenant; (b) Tenant
shall have the right to recover the applicable reimbursement from Landlord
provided for in this Section 2.2 as Tenant’s sole and exclusive remedy; and
(c) neither Landlord nor Tenant thereafter will have any further rights,
remedies or obligations under this Lease.

2.2.3

 

  (a) The obligations of Landlord to make the payments under this Section 2.2
will be guaranteed by SHORENSTEIN REALTY INVESTORS TEN, L.P., a Delaware limited
partnership, or another guarantor with financial strength reasonably acceptable
to Tenant, pursuant to the form of guaranty attached hereto as Exhibit H;
provided, however, that: (i) Landlord may, in lieu of providing such guaranty,
deliver to Tenant a letter of credit in the amount of $1,000,000.00 securing the
obligations of Landlord to make the payments under this Section 2.2; and (ii) if
such letter of credit is provided by Landlord to Tenant after the execution and
delivery of the guaranty agreement, then Tenant will promptly return the
original executed guaranty agreement to Landlord and execute and deliver to the
guarantor under the guaranty agreement, a written release of liability
thereunder.

 

  (b) Landlord will provide to Tenant, within ten (10) days after the date of
execution of this Lease, either the guaranty referenced above in clause (a) of
this Section 2.2.3 or the letter of credit referenced above in clause (a) of
this Section 2.2.3.

 

3



--------------------------------------------------------------------------------

  (c) If Tenant has not previously terminated this Lease pursuant to a right
afforded hereunder, the potential liabilities of Landlord to Tenant under this
Section 2.2 will otherwise terminate on the Delivery Date and will be of no
further force or effect thereafter (such event being a “Liability Termination”).
If the above referenced guaranty has been provided, then the guarantor
thereunder will be released from all liability under the guaranty after a
Liability Termination. Alternatively, if the above referenced letter of credit
has been provided, then all of Tenant’s rights with respect to such Letter of
Credit will terminate and be of no further force or effect after a Liability
Termination. Tenant shall, within five (5) business days after a Liability
Termination: (i) return the original guaranty and execute and deliver to the
guarantor under the above referenced guaranty and upon such guarantor’s written
request, a full and final release of the guaranty (if a guaranty has been
provided); or (ii) return the original letter of credit and execute and deliver
to Landlord upon Landlord’s written request a full and final release of all
rights to call upon the above referenced letter of credit (if a letter of credit
has been provided).

2.3 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11. Said early possession
shall not advance the Termination Date.

2.4 Notwithstanding any provision in this Lease to the contrary, if Landlord is
delayed in commencing the construction of the Project or in completing the
construction of the Project (or any component portion thereof) due to any
“Tenant Delay” (as defined in Section 2.5 hereinbelow), then: (a) the
December 15, 2013 deadline set out in Section 2.2.1(b) above, the June 15, 2014
deadline set out in Section 2.2.1(c) above, the September 15, 2014 deadline set
out in Section 2.2 above and the December 15, 2014 deadline set out in
Section 2.2 above will each be extended day for day for each day of Tenant
Delay; but (b) the Delivery Date, the Commencement Date and Tenant’s obligations
under this Lease, including, without limitation, the obligation to pay Rent,
shall be adjusted so that the Delivery Date shall be deemed to be the date that
the Delivery Date would have occurred but for such Tenant Delay and the
Commencement Date shall be deemed to be the date that the Commencement Date
would have occurred but for such Tenant Delay.

2.5 For purposes of this Lease the term “Tenant Delay” shall mean and include
any delay caused by: (i) any improper act or neglect on the part of Tenant or
any employee, agent, consultant or other party operating by, through or under
Tenant; (ii) any failure by Tenant to timely comply with Tenant’s obligations
under this Lease; or (iii) any changes by Tenant with respect to the “Landlord’s
Work” as defined in Exhibit “D” attached to this Lease or to any of the other
work of Landlord under this Lease (including without limitation, any repair or
restoration work after a casualty, as contemplated under Section 22 of this
Lease). Landlord may not treat an event as a “Tenant Delay” unless Landlord has
delivered to Tenant written notice of same.

3. RENT.

3.1 Subject to the rent abatement provisions set out in Section 3.1.1
hereinbelow, Tenant agrees to pay to Landlord the Annual Rent in effect from
time to time by paying the Monthly Installment of Rent then in effect on or
before the first day of each full calendar month during the Term. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord in readily available funds, without deduction or offset and without
notice or demand by wire transfer to Landlord pursuant to the wiring
instructions set out in the Reference Pages (or if Landlord shall so instruct
Tenant in writing, Tenant shall deliver all payments to any physical address
specified by Landlord in a written notice to Tenant or pursuant to alternative
wiring instructions delivered by Landlord to Tenant from time to time or to such
other person or at such other place as Landlord may from time to time designate
in writing). Unless specified in this Lease to the contrary, all amounts and
sums payable by Tenant to Landlord pursuant to this Lease shall be deemed
additional rent.

3.1.1 Tenant will be entitled to the following abatements of the Monthly
Installments of Rent under this Lease: (a) during the first twelve (12) months
of the Term, the Monthly Installment of Rent with respect to the portion of the
Premises located on the fourth floor of the Building shall be abated; and
(b) during the first eighteen (18) months of the Term, the Monthly Installment
of Rent with respect to the portion of the Premises located on the fifth floor
of the Building shall be abated. Tenant may proceed with Tenant’s Work and take
occupancy of the fourth and/or fifth floors of the Building before the dates set
forth above, without Monthly Installments of Rent otherwise becoming due.

 

4



--------------------------------------------------------------------------------

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within five (5) days of when due and payable pursuant to this Lease, a late
charge shall be imposed on Tenant in an amount equal to the greater of:
(a) Fifty Dollars ($50.00), or (b) three percent (3%) of the unpaid rent or
other payment. Notwithstanding the foregoing, if any late charge would be
otherwise payable pursuant to the immediately preceding sentence, but Tenant has
not been late in making any payments required under this Lease during the
immediately preceding twelve (12) month period, then no late charge shall be
assessed unless such failure to pay shall continue for a period of five (5) days
after receipt of written notice from Landlord that such payment was not made
when due. Landlord agrees that only one (1) late charge will be levied against
Tenant for each late payment under this Lease. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

3.3 Any rent, expense reimbursements, tax reimbursements and other sums required
to be paid under this Lease and not paid within five (5) business days after
written notice that it was not paid when due and payable pursuant to this Lease
(including all late charges and attorneys’ fees) shall bear interest, until
paid, at the lesser of the following rates: (i) 10% per annum; or (ii) the
highest rate allowed under applicable law (provided, however, that if late
payment notice shall be given on two (2) or more occasions within any twelve
(12) month period, then commencing with the date of the second such notice and
continuing for twelve (12) months thereafter, the interest under this
Section 3.3 shall begin to accrue immediately upon any subsequent failure to pay
any rent or other sum due under this Lease, without necessity of any prior
notice). All agreements between Landlord and Tenant, whether now existing or
hereafter arising, whether herein contained or in any other instrument or
agreement, whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever shall any acceleration of rents due, late
charges, returned check charges, interest charges, or any other charges
whatsoever, be deemed as interest charged, contracted for or received in excess
of the amount permitted under applicable law, it particularly being the
intention of the parties hereto to conform strictly to the laws of the State of
Texas. Any portion of such charges which are deemed as interest in excess of the
amount permitted under applicable law, as of the date such charge is due, shall
be applied to a reduction of the rental payment next coming due hereunder, or,
if such portion of charges exceeds the rental payment next coming due hereunder,
such amount shall be refunded to Tenant. To the extent permitted by law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating, and spreading in equal parts during the
period of the full term of this Lease, all amounts deemed as interest at any
time contracted for, charged or received from Tenant in connection with this
Lease.

4. RENT ADJUSTMENTS.

4.1 Subject to the special provisions set out in Section 4.7 of this Lease,
Tenant shall pay to Landlord, as additional rent under this Lease: (a) one
hundred percent (100%) of all commercially reasonable “Expenses” (as defined
hereinbelow) which are properly attributable solely to the Premises;
(b) Tenant’s Proportionate Share of all commercially reasonable Expenses which
are properly attributable to the Project as a whole; (c) one hundred percent
(100%) of all “Taxes” (as defined hereinbelow) which are properly attributable
solely to the Premises; and (d) Tenant’s Proportionate Share of all Taxes which
are properly attributable to the Project as a whole. All of the foregoing
payments are referred to in this Lease collectively as the “Rent Adjustments”
and for purposes of this Lease, the terms “Lease Year”, “Expenses” and “Taxes”
are defined below:

4.1.1 Lease Year: As used in this Lease, the term ‘Lease Year” means and
includes each calendar year falling partly or wholly within the Term.

4.1.2 Expenses: As used in this Lease, the term “Expenses” means and includes
all costs of operation, maintenance, repair, replacement and management of the
Project (including the amount of any cost-equivalent credits which Landlord may
grant to particular tenants of the Project in lieu of providing any standard
services or paying any standard costs described in this Section 4.1.2 for
similar tenants), as determined in accordance with generally accepted accounting
principles, including the following costs by way of illustration, but not
limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Project or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, chilled
water, gas; waste disposal; the cost of janitorial

 

5



--------------------------------------------------------------------------------

services; the cost of security and alarm services (including any central station
signaling system); the Domain Assessments, the Condominium Assessments, the
Parking Easement Assessments and any other applicable property association dues
and charges; costs of cleaning, repairing, replacing and maintaining the common
areas, including parking maintenance and repair costs, landscaping expenses and
window cleaning costs; labor costs; costs and expenses of managing the Project
including management fees; air conditioning maintenance costs; elevator
maintenance fees and supplies; material costs; equipment costs including the
cost of maintenance, repair and service agreements and rental and leasing costs
on maintenance or operating equipment; purchase costs of equipment; current
rental and leasing costs of items which would be capital items if purchased
(otherwise subject to the limitation on permitted capital item categories under
the Lease); tool costs; licenses, permits and inspection fees; wages and
salaries; employee benefits and payroll taxes; accounting and legal fees.
Notwithstanding the foregoing (i) the annualized Domain Assessment for 2014
allocable to the Premises shall not exceed the product of the number of square
feet of floor space in the Premises, multiplied by $0.30; (ii) the Condominium
Assessments and the Parking Easement Assessments will be included in the
Expenses to the extent and only to the extent that the Condominium Assessments
and the Parking Easement Assessments are utilized to pay for items which are
included in the definition of Expenses under this Lease; and (iii) except for
capital items which are in need of repair or replacement due to casualty,
condemnation, intentional misconduct of Tenant or Force Majeure, the Expenses
may not include any capital items for five (5) years following the Commencement
Date.

4.1.2.1 In addition, Landlord shall be entitled to recover, as additional rent
(which, along with any other capital expenditures constituting Expenses,
Landlord may either include in Expenses or cause to be billed to Tenant along
with Expenses and Taxes but as a separate item): (i) an allocable portion of the
cost of capital improvement items which are reasonably calculated to reduce
operating expenses; and (ii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Project at the time it was constructed; but the costs described in this sentence
shall be amortized over the reasonable life of such expenditures in accordance
with such reasonable life and amortization schedules as shall be determined by
Landlord in accordance with generally accepted accounting principles, with
interest on the unamortized amount at the rate of seven percent (7%) per annum
(the “Amortized Capital Costs”).

4.1.2.2 Expenses shall not include “Taxes” (as defined in Section 4.1.3 below),
depreciation or amortization of the Project or equipment in the Project except
as provided herein, and the following additional categories of expenses:

(a) costs incurred in connection with the original construction of the Project
or in connection with any major change in the Project, such as adding or
deleting floors;

(b) costs of the design and construction of tenant improvements to the Premises
or the premises of any tenants or other occupants and the amount of any
allowances or credits paid to or granted to tenants or other occupants for any
such design or construction;

(c) depreciation, interest and principal payments on mortgages and other debt
costs, if any;

(d) marketing costs, legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original development, subsequent improvement, or original or future leasing of
the Project;

(e) costs of any items to the extent Landlord receives reimbursement from
insurance proceeds (such proceeds to be excluded from Expenses in the year in
which received, except that any reasonable deductible amount under any insurance
policy shall be included within Expenses), or from a third party;

(f) any bad debt loss, rent loss, or reserves for bad debts or rent loss or any
reserves of any kind;

(g) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project, including partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee, costs of selling,
syndicating, financing, mortgaging or hypothecating any of the Landlord’s
interest in the Project, and costs incurred in connection with any disputes
between Landlord and its employees, between Landlord and project management, or
between Landlord and other tenants or occupants;

 

6



--------------------------------------------------------------------------------

(h) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Expenses for purposes of this Lease include wages and/or
benefits attributable to personnel above the level of Regional Operations
Manager;

(i) late charges, penalties, liquidated damages, and interest;

(j) amount paid as ground rental or as rental for the Project by the Landlord,
if any;

(k) costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for new tenants or other
occupants in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project;

(l) costs of capital repairs and alterations, capital improvements and equipment
and other capital expenses except as set forth in Section 4.1.2.1. above;

(m) any amount paid by Landlord or to the parent organization or a subsidiary or
affiliate of the Landlord for supplies and/or services in the Project to the
extent the same exceeds the costs of such supplies and/or services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

(n) any compensation paid to clerks, attendants or other persons in commercial
concessions (including the parking facility) operated by or on behalf of the
Project;

(o) rentals and other related expenses incurred in Landlord’s lease of air
conditioning systems, elevators or other equipment (i) which are not
commercially reasonable either as to type or amount, based upon the practices of
landlords in other first class office buildings located in the Capital of Texas
Highway (Loop 360) corridor between Lake Austin on the south and MoPac
Expressway (Loop 1) on the north, in the U.S. Highway 183 corridor between the
MoPac Expressway (Loop 1) on the south and Oak Knoll Boulevard on the north and
in the MoPac Expressway (Loop 1) corridor between Far West Boulevard on the
south and Parmer Lane on the north (“Comparable Buildings”), and (ii) which if
purchased the cost of which would be excluded from Expenses as a capital cost;

(p) all items and services for which Tenant or any other tenant in the Project
is obligated to reimburse Landlord (other than de minimus amounts), or which
Landlord provides selectively to one or more tenants (other than Tenant) without
reimbursement;

(q) electric power or other utility costs for which any tenant directly
contracts with a public service company;

(r) costs for sculptures, paintings, fountains or other objects of art;

(s) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings, and if used for the management of other projects as well,
such rent shall be appropriately pro-rated;

(t) Landlord’s general corporate overhead and general and administrative
expenses;

 

7



--------------------------------------------------------------------------------

(u) any cost or expense related to monitoring or testing (above routine
monitoring or testing), removal, cleanup, abatement or remediation of any
Hazardous Substances either now existing in, on or under the Project or brought
into the Building or onto the Project after the date of this Lease by Landlord
Parties or any other tenant of the Project;

(v) any finder’s fees, brokerage commissions, job placement costs or job
advertising costs, other than with respect to dedicated on-site employees
providing services to the Project at or below the level of Project Manager;

(w) the cost of any training or incentive programs, or for tenant life-safety
information services, other than with respect to dedicated on-site employees
providing services to Project at or below the level of Project Manager;

(x) costs arising from Landlord’s charitable or political contributions;

(y) in-house legal and/or accounting;

(z) legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and Tenant, Landlord and other tenants or
prospective occupants or prospective tenants/occupants;

(aa) legal fees and costs concerning the negotiation and preparation of this
Lease or any litigation between Landlord and Tenant;

(bb) any reserves retained by Landlord (other than for Taxes);

(cc) costs for extra or after-hours HVAC, utilities or services which are
provided to Tenant and or any occupant of the Project and as to which either
(x) Tenant is separately charged, or (y) the same is not offered or made
available to Tenant at no charge;

(dd) insurance deductibles in excess of commercially reasonable deductible
amounts (provided, however, that all deductible amounts which are $25,000.00 or
less will be deemed to be reasonable for all purposes under this Lease and, if
Landlord delivers to Tenant written notice of the deductible amount under any
particular policy of insurance and Tenant does not deliver to Landlord a written
notice objecting to such deductible amount within twenty (20) days after
Tenant’s receipt of such notice, then the deductible amount specified in the
notice from Landlord to Tenant will be deemed to be reasonable for all purposes
under this Lease; provided, however, Landlord’s notice under this Subsection
must contain a statement in conspicuous capitalized font that Tenant’s failure
to respond within the specified time period will be considered Tenant’s deemed
approval of the deductible amount);

(ee) fees payable by Landlord for management of the Project in excess of four
percent (4%) of Landlord’s gross rental revenues (excluding the cost of
after-hours services or utilities and unapplied security deposits and unearned
prepaid rent) from the Project for any calendar year or portion thereof;

(ff) costs arising from the gross negligence, illegal acts or willful misconduct
of any Landlord Parties and any of their respective agents, contractors or
employees;

(gg) costs associated with portions of the Common Areas dedicated for the
exclusive use of other tenants of the Project;

(hh) advertising and promotional expenses and costs of signs in or on the
Project;

(ii) all assessments and premiums, which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum number of installments
permitted by law, and any such installment payments will be given the same
accounting treatment by Landlord as other periodic payments;

 

8



--------------------------------------------------------------------------------

(jj) any parties (other than reasonable and customary tenant appreciation and/or
holiday events open to all tenants of the Project), entertainment, dining or
travel expenses for any purpose;

(kk) the costs of any flowers, gifts, balloons, etc. provided to any prospective
tenants, Tenant, other tenants, and occupants of the Project;

(ll) costs reimbursed to Landlord under any warranty carried by Landlord for the
Building and/or the Project, which warranties Landlord shall use commercially
reasonable efforts to enforce;

(mm) costs of specialty clubs and services and any “validated” parking for any
entity;

(nn) costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant in the Building or the Project; and

(oo) costs of magazine and newspaper subscriptions;

In addition, Landlord shall (i) not make a profit by charging items to Expenses
that are otherwise also charged separately to others, (ii) not collect Expenses
from Tenant and all other tenants/occupants in the Project in an amount in
excess of what Landlord incurred for the items included in Expenses, and
(iii) not charge a management fee on any expense on which Landlord also receives
an administrative charge or fee. Any refunds or discounts actually received by
Landlord for any category of Expenses shall reduce Expenses.

4.1.2.3 Notwithstanding any provision in this Lease, if Landlord or Tenant
provides for the separate metering of electricity or any other utilities serving
the Premises, then either such party may elect by delivering a written notice to
the other party for Tenant to pay the electricity or other utility charges
directly to the providers thereof, in which event: (i) those electricity or
other charges paid directly by Tenant will be excluded from the definition of
Expenses reimbursable by Tenant to Landlord under this Lease; and (ii) any
subsequent failure by Tenant to pay any electrical or other utility charges
applicable to the Premises as and when due and prior to delinquency will
constitute a default by Tenant under this Lease, in which event: (a) Landlord
will be entitled, at Landlord’s option and election, to pay all past due
charges; (b) the amounts paid by Landlord will be reimbursable by Tenant to
Landlord as additional rent under this Lease and will bear interest as provided
in this Lease for past due installments of rent; and (c) any failure by Tenant
to pay such additional rent and interest to Landlord upon demand by Landlord
will constitute a default by Tenant under this Lease, subject to the notice and
cure periods otherwise set forth herein, entitling Landlord to exercise any and
all rights and remedies which may be available to Landlord, under this Lease or
otherwise.

4.1.2.4 All Expenses incurred in connection with the elevators in the Building
and the areas located on the first floor of the Building and depicted without
shading on Page 1 of Exhibit “C” (which include the restrooms, hallways,
mechanical rooms and areas depicted as “Electrical Room”, “Mail Room”, “Stair B”
and “Lobby”) shall be allocated 100% to the Premises.

4.1.3 Taxes: As used in this Lease, the term “Taxes” means and includes: (i) all
taxes and assessments against the Project and all taxes and assessments levied
in substitution or supplementation, in whole or in part, of such taxes and
assessments; (ii) all personal property taxes and license expenses levied
against personal property on location at and used in connection with the
operation or maintenance of the Project; (iii) all taxes imposed on any services
provided to Landlord, if the charges for such services are included within the
definition of Expenses under this Lease; (iv) all sales taxes, use taxes, margin
taxes and other taxes now or hereafter imposed by any governmental authority
upon the rents or other revenues received by Landlord attributable to the
Project, including without limitation all taxes imposed on Landlord pursuant to
Chapter 171 of the Texas Tax Code (the “Texas Margin Tax”, but only to the
extent such tax is incurred as a result of normal Project operations, and not as
a result of sale of all or any part of the Project), but specifically excluding
income taxes, as provided herein below; (v) all other taxes, fees or assessments
now or hereafter levied by any governmental authority against the Project or its
contents or on the operation or use thereof; (vi) all taxes, fees or assessments
now or hereafter levied or assessed in lieu of or in whole or in partial
replacement of any of the above listed items; (vii) all third party
out-of-pocket

 

9



--------------------------------------------------------------------------------

costs and fees incurred in connection with seeking reductions in or refunds of
any of the above listed items, including without limitation, any costs incurred
by Landlord to challenge the appraised value of the Project (which Landlord
agrees to challenge from time to time upon Tenant’s request); (viii) all
governmental impositions and charges which may be assessed against the Project,
extraordinary as well as ordinary, foreseen and unforeseen, and each and every
installment thereof which shall or may during the Term be levied, assessed,
imposed, become due and payable, or liens upon, or arising in connection with
the use, occupancy or possession of or become due or payable out of or for the
Project or any part thereof, and all reasonable third party out-of-pocket costs
including attorneys’ fees incurred by Landlord in contesting or negotiating the
same with the appropriate governmental authorities; and (ix) all taxes payable
by Landlord whether or not now customary or within the contemplation of the
parties to this Lease: (a) upon, allocable to, or measured by or on the gross or
net rent payable under this Lease, including without limitation any gross income
tax or excise tax levied by the State, any political subdivision thereof, or the
Federal Government with respect to the receipt of such rent; (b) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of the Premises or any portion thereof,
including any sales, use or service tax imposed as a result thereof; (c) upon or
measured by the Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or
(d) upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. If the
Project is included in any public improvement district, tax increment financing
district or other district pursuant to which assessments for capital expenses
are levied against the Premises, then all assessments and premiums payable to
such districts with respect to such capital improvements which can be paid by
Landlord in installments shall be paid by Landlord in the maximum number of
installments permitted by law, provided any additional costs for such deferral
shall be included in Expenses and amortized over such installment payment
period.

4.1.3.1 Nothing herein contained shall be construed to include in the definition
of “Taxes” any income, inheritance, estate, succession, transfer, gift, or
franchise (as opposed to margin) tax that is or may be imposed upon Landlord;
provided, however, that, if at any time during the Term the methods of taxation
prevailing at the commencement of the Term shall be altered so that in lieu of
or as a substitute for the whole or any part of the taxes now levied, assessed
or imposed on real estate as such, there shall be levied, assessed or imposed
(i) a tax or taxes on the rents received from such real estate, or (ii) a
license fee measured by the rents receivable by Landlord from the Project or any
portion thereof, or (iii) a tax or license fee imposed upon Landlord which is
otherwise measured by or based in whole or in part upon the Project or any
portion thereof, then the same shall be included in the computation of Taxes
hereunder, to be computed as if the amount of such tax or fee so payable were
that due if the Project were the only property of Landlord subject thereto.

4.1.3.2 In addition to the foregoing, Tenant agrees to pay, before delinquency,
any and all taxes levied or assessed against Tenant and which become payable
during the term hereof upon Tenant’s equipment, furniture, fixtures and other
personal property of Tenant located in the Premises.

4.2 Landlord and Tenant agree that Tenant’s Proportionate Share was determined
by dividing the rentable area of the Premises by the rentable area of the
Building. Landlord may, at any time and from time to time, modify the ground
floor of the Building to add or remove rentable areas from such ground floor. If
the rentable area of the Building increases or decreases due to such
modifications, Tenant’s Proportionate Share will be recalculated and
proportionately increased or decreased, as the case may be. If there is any such
adjustment, Landlord and Tenant shall confirm Tenant’s recalculated Tenant’s
Proportionate Share in a written amendment to this Lease which will be executed
by both Landlord and Tenant. Any recalculation of Tenant’s Proportionate Share
under the procedures outlined above will be done by Landlord and Landlord’s
recalculation will be binding upon Tenant, absent manifest error.

4.3 The annual determination of Expenses and Taxes shall be made by Landlord,
and shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within one hundred twenty
(120) days after receipt of such determination, but in no event more often than
once in any one (1) year period, subject to execution of a commercially
reasonable confidentiality agreement acceptable to Landlord, and provided that
each such audit shall be: (a) conducted at Landlord’s Austin property management
office; (b) performed by a reputable independent accounting firm which is
reasonably acceptable to Landlord, is not compensated on a contingency basis and
is subject to the confidentiality agreement referenced above; and (c) paid for
by Tenant, at Tenant’s sole cost and expense (but if any such audit reveals an
overstatement of three percent (3%) or more in the Expenses, then Landlord shall
reimburse Tenant for the reasonable and direct costs incurred by Tenant for the
audit). During any such audit, Tenant shall have access to Expense records for
the

 

10



--------------------------------------------------------------------------------

prior two calendar years (in addition to the year in question) for comparison
purposes. If Tenant fails to object to Landlord’s determination of Expenses and
Taxes within one hundred eighty (180) days after receipt, or if any such
objection fails to state with specificity the reason for the objection, Tenant
shall be deemed to have approved such determination and shall have no further
right to object to or contest such determination. In the event that during all
or any portion of any Lease Year, the Building is not fully rented and occupied
Landlord shall make an appropriate adjustment in occupancy-related Expenses for
such year for the purpose of avoiding distortion of the amount of such Expenses
and Taxes to be attributed to Tenant by reason of variation in total occupancy
of the Building, by employing consistent and sound accounting and management
principles to determine Expenses and Taxes that would have been paid or incurred
by Landlord had the Building been one hundred percent (100%) rented and
occupied, and the amount so determined shall be deemed to have been Expenses for
such Lease Year.

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes for the
Lease Year or portion thereof. Landlord will give Tenant written notification of
the amount of such estimate and Tenant agrees that it will pay, by increase of
its Monthly Installments of Rent due in such Lease Year, additional rent in the
amount of such estimate. Any such increased rate of Monthly Installments of Rent
pursuant to this Section 4.4 shall remain in effect until further written
notification to Tenant pursuant hereto.

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash. within thirty
(30 days of such determination.

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses and Taxes for the
Lease Year in which said date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

4.7 Notwithstanding any provision in this Lease to the contrary, Landlord and
Tenant agree to the following special provisions related to Expenses and Taxes:

4.7.1 During the first ten (10) months of the Term, Tenant will only be required
to pay Expenses and Taxes with respect to the portion of the Premises located on
the fourth floor of the Building if and after Tenant occupies any portion of the
fourth floor of the Building.

4.7.2 During the eleventh and twelfth months of the Term, Tenant will not be
required to pay any Expenses or Taxes with respect to the portion of the
Premises located on the fourth floor of the Building regardless of whether or
not Tenant is occupying all or any portion of the fourth floor of the Building.

4.7.3 During the first eighteen (18) months of the Term, Tenant will only be
required to pay Expenses and Taxes with respect to the portion of the Premises
located on the fifth floor of the Building if and after Tenant occupies any
portion of the fifth floor of the Building.

4.7.4 The first 11-1/2 years of the Term are sometimes referred to in this Lease
as the “Initial Term”; the first full calendar year of the Initial Term (which
Landlord and Tenant anticipate will be calendar year 2015) is sometimes referred
to in this Lease as the “Initial Term Base Year”; the first full calendar year
of the First Renewal Term (as defined in Section 41.10 of this Lease) is
sometimes referred to in this Lease as the “First Renewal Term Base Year”; and
the first full calendar year of the Second Renewal Term (as defined in
Section 41.10) is sometimes referred to in this Lease as the “Second Renewal
Term Base Year”.

 

11



--------------------------------------------------------------------------------

4.7.4.1 During the Initial Term Base Year and all preceding portions of the
Initial Term, the charges to Tenant under this Lease for Expenses will be
determined based upon the actual Expenses incurred during such period of time,
subject to the “gross-up” provision set out in Section 4.3 of this Lease. After
the Initial Term Base Year and during the remainder of the Initial Term,
increases in common area maintenance expenses, salaries, janitorial expenses,
Domain Assessments and Parking Easement Assessments included in the calculation
of “Expenses” will be limited to a maximum of five percent (5%) per annum,
determined on a cumulative and compounding basis.

4.7.4.2 If the Term is renewed with respect to the First Renewal Term, then:
(i) during the First Renewal Term Base Year and all preceding portions of the
First Renewal Term, the charges to Tenant under this Lease for Expenses will be
determined based upon the actual Expenses incurred during such period of time,
subject to the “gross-up” provision set out in Section 4.3 of this Lease; but
(ii) after the expiration of the First Renewal Term Base Year and during the
remainder of the First Renewal Term, increases in common area maintenance
expenses, salaries, janitorial expenses, Domain Assessments and Parking Easement
Assessments included in the calculation of “Expenses” will be limited to a
maximum of five percent (5%) per annum, determined on a cumulative and
compounding basis.

4.7.4.3 If the Term is renewed with respect to the Second Renewal Term, then:
(i) during the Second Renewal Term Base Year and all preceding portions of the
Second Renewal Term, the charges to Tenant under this Lease for Expenses will be
determined based upon the actual Expenses incurred during such period of time,
subject to the “gross-up” provision set out in Section 4.3 of this Lease; but
(ii) after the expiration of the Second Renewal Term Base Year and during the
remainder of the Second Renewal Term, increases in common area maintenance
expenses, salaries, janitorial expenses, Domain Assessments and Parking Easement
Assessments included in the calculation of “Expenses” will be limited to a
maximum of five percent (5%) per annum, determined on a cumulative and
compounding basis.

5. SECURITY DEPOSIT.

5.1 Tenant shall deposit the letter of credit referred to in the Reference Pages
of this Lease (the “Letter of Credit”) with Landlord within ten (10) days after
the date of execution of this Lease. The form and content of the Letter of
Credit and the financial institution issuing the Letter of Credit must be
acceptable to Landlord in Landlord’s reasonable discretion. The Letter of
Credit, plus all funds drawn on the Letter of Credit from time to time, are
referred to in this Lease collectively as the “Security Deposit”.

5.2 The Security Deposit shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord’s damage in case of Tenant’s default. Upon the occurrence of
an “Event of Default” (hereinafter defined), Landlord may use any part of the
Security Deposit for the payment of any rent or any other sum in default, or for
the payment of any amount which Landlord may spend or become obligated to spend
by reason of Tenant’s default, or to compensate Landlord for any other loss or
damage which Landlord may suffer by reason of Tenant’s default. If any portion
is so used, Tenant shall within five (5) days after written demand therefor,
deposit with Landlord cash or other readily available funds in an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tenant at such time
after the termination of this Lease as may be required by law.

5.3 Upon the occurrence of a monetary Event of Default of any kind or amount or
any non-monetary Event of Default giving rise to any sums payable under this
Lease, Landlord may draw such portion of the Letter of Credit and apply the
funds received by Landlord (the “Drawn Funds”) as may be necessary for the
payment of any amount owed under this Lease. Thereafter Tenant shall, within ten
(10) days after written demand therefor, deposit with Landlord cash or other
readily available funds in an amount equal to the funds expended by Landlord out
of the Drawn Funds, so as to restore the Security Deposit to its then required
amount or cause a replacement Letter of Credit to be issued in the then required
amount hereunder and Tenant’s failure to do so shall be a material breach of
this Lease. Landlord will thereafter hold any funds received as a cash Security
Deposit.

5.4 For purposes of this Lease, the term “Letter of Credit Reduction
Commencement Date” shall mean the date upon which all of the following have
occurred: (a) Tenant has completed all of the “Tenant’s Work” (as defined in
Section 2.2 of Exhibit “D” attached to this Lease); (b) Tenant has taken
occupancy of the Premises for the normal operation of its business; and
(c) Tenant has commenced paying Monthly Installments of Rent on the entirety of
the Premises and has commenced paying Rent Adjustments with respect to the
entirety of the Premises. Until the Letter of Credit Reduction

 

12



--------------------------------------------------------------------------------

Commencement Date the amount of the Letter of Credit will remain at One Million
and No/100 Dollars ($1,000,000.00). Provided Tenant is not in default of any of
its obligations under this Lease, then the amount of the Letter of Credit will
be reduced by One Hundred Thousand and No/100 Dollars ($100,000.00) on the
Letter of Credit Reduction Commencement Date and on the final day of each
subsequent twelve (12) month period until the Letter of Credit has been reduced
to One Hundred Thousand and No/100 Dollars ($100,000.00). During the initial 11
 1⁄2 years of the Term, the amount of the Letter of Credit will not be reduced
below One Hundred Thousand and No/100 Dollars ($100,000.00). If Tenant renews
the Term, the amount of the Security Deposit will remain at $100,000.00 provided
Tenant is not in default of any of its obligations under this Lease.

5.5 If the issuer of the Letter of Credit is placed into receivership or if at
any time the issuer of the Letter of Credit is not acceptable to Landlord due to
a material deterioration in its financial condition (as reasonably determined by
Landlord), then Landlord may deliver a written notice to Tenant demanding that
the Letter of Credit be replaced by a letter of credit drafted on similar form
or another form reasonably acceptable to Landlord and issued by a financial
institution which is acceptable to Landlord in its reasonable discretion.
Thereafter, Tenant will cause the Letter of Credit to be replaced in the manner
required by Landlord, within thirty (30) days after the delivery of Landlord’s
notice to Tenant.

5.6 Tenant acknowledges and agrees that but for the agreements of Tenant in this
Lease, (including without limitation, the agreement of Tenant to post the Letter
of Credit), Landlord would not agree to enter into this Lease. Tenant agrees and
acknowledges that no funds drawn from the Letter of Credit will be considered or
deemed to be an advance payment of rent, liquidated damages, or a limitation on,
or measurement of, Landlord’s damages resulting from the occurrence of an Event
of Default under this Lease. Landlord may, without prejudice to any other right
or remedy under this Lease, use any Drawn Funds from the Letter of Credit to:
(a) pay any arrearages in rent or any other sum owing by Tenant under this
Lease; and (b) pay or reimburse Landlord for any other damage, injury, expense
or liability of Landlord arising from any Event of Default by Tenant under this
Lease.

5.7 Tenant shall renew the Letter of Credit from to time as necessary, so that
the Letter of Credit is renewed in each instance at least thirty (30) days prior
to its expiration date. If the issuer of the Letter of Credit will not renew the
Letter of Credit as required hereunder, then Tenant shall have until the date
which is thirty (30) days prior to the then current expiration date of the
Letter of Credit to provide to Landlord a replacement letter of credit in form
acceptable to Landlord issued by a financial institution which is acceptable to
Landlord, in each case subject to Landlord’s reasonable discretion. If Tenant
fails to provide a replacement letter of credit to Landlord within the required
time and in form approved by Landlord from an issuer approved by Landlord, then
Landlord may draw the full amount of the Letter of Credit in which event all of
the Drawn Funds will be held by Landlord as a cash Security Deposit.

6. ALTERATIONS.

6.1 Except for those, if any, specifically provided for in Exhibit D to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. When applying for such consent, Tenant shall, if requested by Landlord,
furnish complete plans and specifications for such alterations, additions and
improvements.

6.2 Landlord’s consent shall not be required with respect to alterations which
(i) are not structural in nature, (ii) are not visible from the exterior of the
Building, (iii) do not affect or require modification of the Building’s
electrical, mechanical, plumbing, HVAC or other systems, and (iv) in the
aggregate do not cost more than $100,000.00 as to any related set of alterations
(“Minor Alterations”). In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made by using
either Landlord’s contractor or a contractor reasonably approved by Landlord, in
either event at Tenant’s sole cost and expense. In any event Landlord may charge
Tenant a construction management fee not to exceed three percent (3%) of the
cost of such alterations (other than Minor Alterations) to cover its overhead as
it relates to such proposed work, plus reasonable third-party costs actually
incurred by Landlord in connection with the proposed work and the design
thereof, with all such amounts being due thirty (30) days after Landlord’s
demand.

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, and Tenant shall, prior to construction, provide the additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord as Landlord shall reasonably require to assure payment of the costs
thereof, including but not limited to, notices of non-responsibility, waivers of
lien, and to protect

 

13



--------------------------------------------------------------------------------

Landlord and the Project and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; said sums shall be paid in the same way as sums
due under Article 4.

7. REPAIR.

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit D if attached to
this Lease, and except that Landlord shall repair and maintain the structural
portions of the Building and Building operating systems, including the plumbing,
air conditioning, heating, elevator and electrical systems installed or
furnished by Landlord, and the common areas of the Project, in each case in
first class condition in accordance with Comparable Buildings. The costs
incurred by Landlord to satisfy the requirements under this Article 7 will be
included in the Expenses to the extent permitted under Section 4.1 of this
Lease. By taking possession of the Premises, Tenant accepts them as being in
good order, condition and repair and in the condition in which Landlord is
obligated to deliver them, except for latent defects. It is hereby understood
and agreed that no representations respecting the condition of the Premises or
the Project have been made by Landlord to Tenant, except as specifically set
forth in this Lease.

7.2 Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by fire, or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant’s sole expense.

7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time (not to exceed thirty (30) days) after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.

7.4 Except as provided in Articles 13 and 22 of this Lease, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs in or
to any portion of the Project or the Premises or to fixtures, appurtenances and
equipment in the Project. Except to the extent, if any, prohibited by law, and
as provided in Article 13 of this Lease, Tenant waives the right to make repairs
at Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

8. LIENS. Tenant shall keep the Premises, the Project and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within thirty (30) days following the imposition of any such lien, to either
cause the same to be released of record or provide Landlord with insurance
against the same issued by a major title insurance company or such other
protection against the same as Landlord shall accept (such failure to constitute
an Event of Default), Landlord shall have the right to cause the same to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
five (5) days of Landlord’s demand.

9. ASSIGNMENT AND SUBLETTING.

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
if: (a) any Event of Default on the part of Tenant remains uncured; or
(b) Landlord has not given its prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). The restrictions set out in the
preceding sentence shall be binding upon any and all assignees of the Lease and
subtenants of the Premises. In the event Tenant desires to sublet, or permit
such occupancy of, the Premises, or any portion thereof, or assign this Lease,
Tenant shall give written notice thereof to Landlord at least fifteen (15) days
but no more than one hundred twenty (120) days prior to the proposed
commencement date of such subletting or assignment, which notice shall set forth
the name of the proposed subtenant or assignee, the relevant terms of any
sublease or assignment and copies of financial reports and other relevant
financial information of the proposed subtenant or assignee. Notwithstanding the
foregoing, Landlord’s prior written consent shall not be required for an
“Affiliate Transfer” (as defined in Section 9.8 below).

 

14



--------------------------------------------------------------------------------

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

9.3 [INTENTIONALLY DELETED.]

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease
(other than pursuant to an Affiliate Transfer), Tenant shall pay to Landlord as
additional rent an amount equal to fifty percent (50%) of any Increased Rent (as
defined below), less the Costs Component (as defined below), when and as such
Increased Rent is received by Tenant. As used in this Section: (a) “Increased
Rent” shall mean the excess of (i) all rent and other consideration which Tenant
is entitled to receive by reason of any sale, sublease, assignment or other
transfer of this Lease, over (ii) the rent otherwise payable by Tenant under
this Lease at such time (and for purposes of the foregoing, any consideration
received by Tenant in form other than cash shall be valued at its fair market
value as determined by Landlord in good faith); and (b) the “Costs Component”
with respect to any sale, sublease, assignment or other transfer is the
reasonable costs incurred by Tenant for marketing expenses, attorneys’ fees,
brokerage commissions and tenant improvements in connection with such sale,
sublease, assignment or other transfer.

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
current negotiations; (b) is already an occupant of any space in the building
located at 3110 Esperanza Crossing, the building located at 11501 Domain Drive,
the building currently known as “Domain Seven” to be located at 11501 Alterra
Parkway and the building currently known as “Domain Eight” to be located at the
southwest corner of the Burnet Road/Palm Way Intersection (but only to the
extent the applicable building is (i) then less than eighty percent
(80%) occupied, and (ii) owned by Landlord or an entity under common ownership
control with Landlord); (c) is a governmental agency; (d) is incompatible with
the character of occupancy of the Project; (e) with which the payment for the
sublease or assignment is determined in whole or in part based upon its net
income or profits; or (f) would subject the Premises to a use which would:
(i) involve increased personnel or wear upon the Project; or, (ii) involve a
violation of Section 1.2.

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee specified in the Reference Pages plus, on demand, a
sum equal to all of Landlord’s out-of-pocket costs (not to exceed $2,500.00),
including reasonable attorney’s fees, incurred in investigating and considering
any proposed or purported assignment or pledge of this Lease or sublease of any
of the Premises, regardless of whether Landlord shall consent to, refuse
consent, or determine that Landlord’s consent is not required for, such
assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.

9.7 If Tenant is a corporation, limited liability company, partnership or trust,
any transfer or transfers of or change or changes within any twelve (12) month
period in the number of the outstanding voting shares of the corporation or
limited liability company, the general partnership interests in the partnership
or the identity of the persons or entities controlling the activities of such
partnership or trust resulting in the persons or entities owning or controlling
a majority of such shares, partnership interests or activities of such
partnership or trust at the beginning of such period no longer having such
ownership or control shall be regarded as equivalent to an assignment of this
Lease to the persons or entities acquiring such ownership or control and shall
be subject to all the provisions of this Article 9 to the same extent and for
all intents and purposes as though such an assignment. The foregoing provisions
of Section 9.7 shall not apply to any transfers of ownership interests of Tenant
on a public stock exchange.

9.8 Notwithstanding the foregoing or anything else to the contrary in this
Lease, Tenant shall have the right, without Landlord’s consent, to assign this
Lease or sublet all or any part of the Premises to any person or entity who
controls, is controlled by, or is under common control with the original Tenant
named in this Lease (an “Affiliate”). A Transfer to an Affiliate is referred to
herein as an “Affiliate Transfer.” The term “control” shall mean with respect to
a corporation, the right

 

15



--------------------------------------------------------------------------------

to exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of the controlled corporation, and with
respect to a person or entity that is not a corporation, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled person or entity. Tenant shall provide
Landlord with written notice of any Affiliate Transfer at least ten (10) days
prior to the effective date thereof, together with copies of all documents
evidencing such transfer, including without limitation all formation documents
of the Affiliate and any other documents reasonably requested by Landlord.

9.9 For purposes of this Lease, the term “Permitted Assignee” shall mean any
person or entity receiving an assignment of the rights of Tenant under this
Lease pursuant to an assignment that is permitted under the terms and provisions
of this Lease and the term “Permitted Subtenant” shall mean and refer to any
person or entity subleasing any portion of the Premises from Tenant pursuant to
a sublease which is permitted pursuant to the terms and provisions of this
Lease. Notwithstanding any provision in this Lease to the contrary, it is agreed
and understood that the signage rights afforded to Tenant pursuant to this
Lease: (a) may be afforded to any Permitted Assignee; (b) will not be afforded
or made available to any subtenant of Tenant subleasing less than seventy
percent (70%) of the Premises Rentable Area; (c) may be afforded to any
Permitted Subtenant subleasing seventy percent (70%) or more of the Premises
Rentable Area only with the prior written approval of Landlord, which will not
be unreasonably withheld, conditioned or delayed [it being specifically agreed
and understood, however, that it will be reasonable for Landlord to withhold
such consent with respect to any proposed sublease to a sub-tenant whose
business or name would (in the reasonable opinion of Landlord) be controversial
or reflect poorly upon the Project, including without limitation, any business
engaged in the dissemination of “adult content” materials (such as Playboy
magazine or Hustler magazine), any business engaged in the promotion or sale of
fire arms (such as the National Rifle Association or Remington Arms Company,
LLC), any business engaged in gambling or the promotion of gambling (such as the
Texas Lottery Commission or businesses engaged in casino gambling or horse
racing), any business engaged in the disposition of waste products (such as
Texas Disposal Systems) or any other business, the name or image of which is not
consistent with or might reasonably be considered to detract from the image of
The Domain or the environment at The Domain]; and (d) shall otherwise be subject
to the requirements of Section 41.8 of this Lease.

10. [INTENTIONALLY DELETED]

11. INSURANCE.

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $2,000,000 per occurrence and not less
than $5,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability and $2,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $2,000,000 per accident; (c Worker’s Compensation Insurance with
limits as required by statute with Employers Liability and limits of $500,000
each accident; (d) All Risk or Special Form coverage protecting Tenant against
loss of or damage to Tenant’s alterations, additions, improvements, carpeting,
floor coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured; and, (e) Business Interruption Insurance with
limit of liability representing loss of at least approximately six (6) months of
income.

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord as an additional insured (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A-:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

16



--------------------------------------------------------------------------------

11.4

(a) Landlord shall insure the Project during the Term against loss or damage due
to fire and other casualties covered within the classification of special form
cause of loss property insurance, including , vandalism coverage and malicious
mischief, sprinkler leakage and water damage. Such coverage shall be for full
replacement cost of the Project (as reasonably determined by Landlord) in
compliance with all then existing applicable laws, or as otherwise required by
any mortgagee of Landlord, and include a rental loss endorsement. Additionally,
at the sole option of Landlord, such insurance coverage may include the risks of
flood damage and additional hazards, and one or more loss payee endorsements in
favor of the holders of any mortgages or deeds of trust encumbering the interest
of Landlord in the Building or the ground or underlying lessors of the Building,
or any portion thereof.

(b) Landlord shall carry commercial general liability insurance with respect to
the Project during the Term, in coverage and amounts as Landlord shall from time
to time reasonably determine consistent with the practices of landlords of
Comparable Buildings, or as otherwise required by any mortgagee of Landlord.

(c) Landlord may elect to carry such other policies of insurance with respect to
the Project or the operation thereof in coverages and amounts as Landlord may
from time to time reasonably determine, consistent with the practices of
landlords of Comparable Buildings or as otherwise required by any mortgagee of
Landlord.

(d) All costs incurred by Landlord to satisfy the requirements under this
Section 11.4 will be included in the Expenses to the extent permitted under
Section 4.1 of this Lease.

12. WAIVER OF SUBROGATION. Tenant and Landlord hereby mutually waive their
respective rights of recovery against each other for any loss insured by fire,
extended coverage, All Risks or other insurance now or hereafter existing for
the benefit of the respective party but only to the extent of the net insurance
proceeds payable under such policies. Each party shall obtain any special
endorsements required by their insurer to evidence compliance with the
aforementioned waiver.

13. SERVICES AND UTILITIES.

13.1 Provided Tenant shall not be in default under this Lease, and subject to
the other provisions of this Lease, Landlord agrees to furnish to the Premises
during Building Business Hours (specified on the Reference Pages), the following
services and utilities subject to the rules and regulations of the Building
prescribed from time to time: (a) water suitable for normal office use of the
Premises; (b) heat and air conditioning suitable for the normal use and
occupation of the Premises during Building Business Hours; (c) cleaning and
janitorial service; (d) 24/7 elevator service by non-attended automatic
elevators; and, (e) equipment to bring to the Premises electricity for lighting,
convenience outlets and other normal office use (collectively “Required
Services”). To the extent any of the Required Services require electricity, gas,
water, wastewater, trash collection and/or any other utilities or services of
any kind that are supplied by public utilities or others, Landlord’s covenants
hereunder shall only impose on Landlord the obligation to use its good faith and
diligent efforts to cause the applicable public utilities or other providers to
furnish the same. Failure by Landlord to furnish any of the Required Services to
any extent, or any interruption thereof, due to failure of any public utility or
other provider to furnish service to the Building, or any other cause beyond the
reasonable control of Landlord, shall not render Landlord liable in any respect
for damages to either person or property, nor be construed as an eviction of
Tenant, nor work an abatement of Rent (except as provided below), nor relieve
Tenant from fulfillment of any covenant or agreement hereof (except as provided
below). As used herein, the phrase “cause beyond the reasonable control of
Landlord” shall include, without limitation, acts of the public enemy,
restraining of government, unavailability of materials, strikes, civil riots,
floods, hurricanes, tornadoes, earthquakes and other severe weather conditions
or acts of God, provided, however, that, at all times Landlord shall use good
faith diligent efforts to minimize the impact of such cause on its ability to
provide the Required Services. In the event of any failure by Landlord to
furnish any of the Required Services to any extent, or any cessation thereof,
due to malfunction of any equipment or machinery, or any other cause within the
reasonable control of Landlord, Tenant shall have no claim for rebate of Rent or
damages on account thereof (except as provided below) provided that Landlord
utilizes its good faith and diligent efforts to promptly repair said equipment
or machinery and to restore said Required Services as soon thereafter as is
reasonably practicable. Notwithstanding the foregoing if (i) any service
interruption of a Required Service renders all or any portion of the Premises
untenantable, (ii) such interruption does not arise as a result of the
negligence or willful misconduct of any Tenant Party, (iii) such interruption
does not arise as a result of Force Majeure, (iv) such interruption is not
caused by damage to the Building resulting from a fire or casualty (in which
case Section 22 shall control), (v) Tenant notifies Landlord of such
interruption in writing, and (vi) such interruption continues for five
(5) consecutive full business days (the “Restoration Period”), then the Annual
Rent (but not Tenant’s obligation to pay Tenant’s Proportionate Share of
Expenses)

 

17



--------------------------------------------------------------------------------

with respect to the untenantable portion of the Premises shall be abated
prospectively from and after the expiration of such Restoration Period until the
Required Service(s) are restored or the affected portion(s) of the Premises are
otherwise returned to a tenantable condition. The Premises shall be considered
“untenantable” only if they are not reasonably usable (and are not used) by
Tenant for the normal operation of its business (and if Tenant uses the
Premises, but not for the normal operation of its business), then the Annual
Rent will not be fully abated, but will be abated to a fair and equitable
extent, based upon Tenant’s actual usage of the Premises). Without limitation of
the foregoing, if the Required Services have not been restored prior to the
expiration of the Restoration Period, then Tenant may deliver to Landlord a
written notice (“Restoration Notice”) describing with specificity the Required
Services in need of restoration and the actions necessary to complete such
restoration (the “Restoration Work”). In the Restoration Notice, Tenant shall
include a statement as to whether or not Tenant will undertake the Restoration
Work on its own if Landlord fails to complete the Restoration Work (“Self Help
Election Statement”). If Tenant delivers a Restoration Notice to Landlord and
includes therein a Self Help Election Statement pursuant to which Tenant
notifies Landlord that Tenant will undertake the Restoration Work if Landlord
fails to complete the Restoration Work and thereafter Landlord fails to cause
the Required Services to be restored within five (5) business days after
Landlord’s receipt of the Restoration Notice, then Tenant shall have the right
and option to complete the Restoration Work described in the Restoration Notice,
and Landlord agrees to reimburse Tenant for the amount of any actual, customary
and reasonable out-of-pocket expenses which Tenant may incur in connection
therewith. If the Required Services are not restored following an additional
sixty (60) day period after the expiration of the Restoration Period (the
“Section 13.1 Termination Date”), then Tenant shall have the right to terminate
this Lease by delivering a written notice of termination to Landlord at any time
up until the time such Required Services are restored. Tenant understands and
hereby acknowledges that: (i) if Tenant does not deliver a Restoration Notice to
Landlord, then Tenant will have no right to exercise the self help remedies or
the termination right afforded to Tenant under this Section 13.1; (ii) if Tenant
delivers a Restoration Notice to Landlord, but such Restoration Notice does not
include a Self Help Election Statement pursuant to which Tenant notifies
Landlord that Tenant intends to undertake the Restoration Work if Landlord fails
to do so, then Tenant will have no right to exercise the self help remedies
afforded to Tenant under this Section 13.1; (iii) the exercise by Tenant of
Tenant’s self-help rights hereunder will not affect Landlord’s right to continue
to engage in efforts to restore the Required Services; (iv) if Tenant exercises
Tenant’s self-help rights, Tenant will not interfere with any efforts on the
part of Landlord to restore the Required Services; and (v) if any actions of
Tenant delay Landlord in Landlord’s efforts to restore the Required Services,
then the “Section 13.1 Termination Date” referenced above will be extended day
for day for each day of such delay.

13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, upon reasonable advance notice by Tenant, furnish such additional
service and Tenant agrees to pay Landlord its actual third-party cost therefor.

13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises which materially affect the temperature otherwise maintained by the air
conditioning system in either event whether with or without Landlord’s approval,
Landlord and/or Tenant reserves the right to install supplementary heating
and/or air conditioning units in or for the benefit of the Premises and the cost
thereof, including the cost of installation and the cost of operations and
maintenance, shall be paid by Tenant to Landlord within thirty (30) days of
Landlord’s demand.

13.4 Tenant will not, without the written consent of Landlord, which shall not
be unreasonably withheld, conditioned or delayed, use any apparatus or device in
the Premises which will in any way materially increase the amount of electricity
or water usually furnished or supplied for use of the Premises for normal office
use, nor connect with electric current, except through existing electrical
outlets in the Premises, or water pipes, any apparatus or device for the
purposes of using electrical current or water. If Tenant shall require water or
electric current in excess of that usually furnished or supplied for use of the
Premises as normal office use, Tenant shall procure the prior written consent of
Landlord for the use thereof, which shall not be unreasonably withheld,
conditioned or delayed, and if Landlord does consent, Landlord may cause a water
meter or electric current meter to be installed so as to measure the amount of
such excess water and electric current. The cost of any such meters shall be
paid for by Tenant. Tenant agrees to pay to Landlord within thirty (30) days of
Landlord’s demand, the cost of all such excess water and electric current
consumed (as shown by said meters, if any, or, if none, as reasonably estimated
by Landlord) at the rates charged for such services by the local public utility
or agency, as the case may be, furnishing the same.

13.5 Tenant will not, without the written consent of Landlord, which shall not
be unreasonably withheld, conditioned or delayed, contract with a utility
provider to service the Premises with any utility, including, but not limited
to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in The Domain. Subject to
Landlord’s reasonable rules and regulations and the provisions of Articles 6 and
26, Tenant shall be entitled to the use of wiring (“Communications Wiring”) from
the existing telecommunications nexus in the Building to the

 

18



--------------------------------------------------------------------------------

Premises, sufficient for normal general office use of the Premises. Tenant shall
not install any additional Communications Wiring, nor remove any Communications
Wiring, without in each instance obtaining the prior written consent of
Landlord, which consent may be withheld in Landlord’s reasonable discretion.

13.6 Tenant may at any time upon notice to Landlord elect to perform all or a
portion of its own cleaning and janitorial service for the Premises, whereupon
those charges will be excluded from the definition of Expenses reimbursable by
Tenant to Landlord under this Lease.

13.7 Landlord will institute a recycling program for Project Tenants consistent
with City of Austin guidance.

14. HOLDING OVER. After the termination of this Lease by lapse of time or
otherwise, Tenant shall be a tenant at sufferance and shall pay Landlord for
each day Tenant retains possession of the Premises or part of them at the
“Holdover Rate” (hereinafter defined) prorated on a daily basis. Tenant shall
also pay all damages sustained by Landlord by reason of such retention. No
provision of this Article 14 shall be deemed to waive Landlord’s right of
reentry or any other right under this Lease or at law. For a period of three
(3) months following the date of termination of this Lease, the “Holdover Rate”
shall be the Annual Rate in effect under this Lease during the last period of
time prior to the date of termination of this Lease (the “Existing Rate”).
Thereafter, the “Holdover Rate” will be one hundred and twenty-five percent
(125%) of the Existing Rate. At all times during any holdover period, Tenant
shall continue to pay Rent Adjustments on the same basis as during the last
period prior to the date of termination of this Lease.

15. SUBORDINATION. Subject to receipt of a commercially reasonable
non-disturbance agreement, this Lease shall be subject and subordinate at all
times to ground or underlying leases and to the lien of any mortgages or deeds
of trust now or hereafter placed on, against or affecting the Project,
Landlord’s interest or estate in the Project, or any ground or underlying lease;
provided, however, that if the lessor, mortgagee, trustee, or holder of any such
mortgage or deed of trust elects to have Tenant’s interest in this Lease be
superior to any such instrument, then, by notice to Tenant, this Lease shall be
deemed superior, whether this Lease was executed before or after said
instrument. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within fourteen (14) days of Landlord’s request such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord. The following shall apply with respect to any
non-disturbance agreement, to the extent applicable to any casualty occurring at
the Project after the Delivery Date: such non-disturbance agreement must contain
a confirmation that insurance proceeds resulting from the casualty will be made
available to make repairs to the extent provided for under this Lease if and
only if: (i) Tenant has stockholder equity (as determined by generally accepted
accounting principles) in an amount equal to or greater than $300,000,000.00
(the “Net Worth Test”); (ii) the loan Landlord has in place on the Project is in
compliance with a 65% loan to value requirement (with value measured as of the
date of the lender’s assessment of the casualty, assuming completion of casualty
repairs) (the “LTV Test”); (iii) the insurance proceeds available to Landlord as
a result of the casualty are sufficient to pay for all estimated costs of repair
or restoration, as certified by an independent architect (it being agreed and
understood that such proceeds shall not be advanced for repair or restoration
unless and until the amount of any shortage of funds necessary to complete such
repair or restoration has been deposited by Landlord for the purposes of paying
the costs of such repair or restoration); (iv) the Lease remains in full force
and effect (with any termination rights by Tenant resulting from such casualty
or condemnation having been waived in writing by Tenant); (v) there shall not be
an Event of Default by Tenant under this Lease: (vi) there shall not then be a
material event of default by Landlord under the applicable mortgage or deed of
trust; (vii) the beneficiary of the applicable mortgage or deed of trust has
approved the plans and specifications for reconstruction in its reasonable
discretion; and (viii) disbursement of casualty proceeds will be subject to such
other commercially reasonable and customary requirements as may be specified in
the applicable mortgage or deed of trust. It shall not be necessary for Tenant
or the Property to comply with the Net Worth Test or the LTV Test if the
casualty event in question results in damage which will cost less than
$1,000,000.00 to repair, as estimated and certified by an independent architect.
Upon written request by Tenant, but no more than once in any given twelve
(12) month period, Landlord will provide Tenant with the amount of the
outstanding loan balance on the Building. These statements will be provided for
information purposes only. Tenant will have no right to restrict or limit the
amount of Landlord’s debt.

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit F to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Project of
any such rules and regulations, although Landlord agrees to enforce such rules
and regulations in a uniform and non-discriminatory manner, taking into account
and allowing differences in treatment and enforcement based upon appropriate
distinctions between office users and retail users of the Project.

 

19



--------------------------------------------------------------------------------

17. REENTRY BY LANDLORD.

17.1 Upon reasonable prior written or verbal notice to Tenant (except in the
event of an emergency), Landlord reserves and shall at all times have the right
to re-enter the Premises to inspect the same, to supply janitor service and any
other service to be provided by Landlord to Tenant under this Lease, to show
said Premises to prospective purchasers or mortgagees, to show said Premises to
prospective tenants (but only during the last nine (9) months of the Term), and
to repair the Premises and any portion of the Project, without abatement of
rent, and may for that purpose erect, use and maintain scaffolding, pipes,
conduits and other necessary structures and open any wall, ceiling or floor in
and through the Project and Premises where reasonably required by the character
of the work to be performed, provided entrance to the Premises shall not be
blocked thereby, and further provided that the business of Tenant shall not be
interfered with unreasonably. Landlord shall have the right at any time to
change the arrangement and/or locations of entrances, or passageways, doors and
doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Project and to change the name, number or designation by which the
Project (or portion thereof) is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged.
Landlord may, following advance written notice to Tenant: (i) add additional
space to the first floor of the Building; (ii) expand the Parking Facility; and
(iii) make such alterations to the Project as may be required in connection with
the work described in clause (i) and/or clause (ii). Otherwise, Landlord may not
alter any part of the Project in any manner that would have any material effect
on Tenant’s access to or use of the Premises without Tenant’s prior written
consent, which will not be unreasonably withheld, conditioned or delayed. If
Landlord delivers to Tenant written notice of any proposed alteration to the
Project and Tenant fails to deliver a written notice of objection to Landlord
within fifteen (15) calendar days after the date of Landlord’s delivery of such
notice, then Tenant will be deemed to have provided Tenant’s written consent to
such alteration; provided, however, Landlord’s notice under this subsection must
contain a statement in conspicuous capitalized font that Tenant’s failure to
respond within the specified time period will be considered Tenant’s deemed
approval of such alteration. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17.

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within thirty (30) days
of Landlord’s demand.

18. DEFAULT.

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after delivery of written
notice from Landlord that such payment was not made when due, but if any two
(2) such notices shall be given within any twelve (12) month period, then for
the twelve (12) month period commencing with the date of the last such notice,
the failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default without necessity of any notice.

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within thirty (30) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an Event of Default if such failure
could not reasonably be cured during such thirty (30) day period, Tenant has
commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

 

20



--------------------------------------------------------------------------------

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

18.1.6 Tenant shall be placed in receivership; or the whole or any substantial
part of Tenant’s property shall be placed in receivership; or this Lease shall
be rejected, disaffirmed, repudiated or terminated for any reason by any
receiver or other person or entity with legal powers to reject, disaffirm,
repudiate or terminate this Lease.

19. REMEDIES.

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the estimated expenses
described in Section 19.1.4 relating to recovery of the Premises, preparation
for reletting and for reletting itself; and (c) the cost of performing any other
covenants which would have otherwise been performed by Tenant.

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall continue to pay to Landlord the entire amount of the rent as and
when it becomes due, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.

 

21



--------------------------------------------------------------------------------

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord’s expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.

19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord’s demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant’s obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

19.3 [Intentionally Deleted.]

19.4 If, on account of any breach or default by either party in such party’s
obligations under the terms and conditions of this Lease it shall become
necessary or appropriate for either party to employ or consult with an attorney
or collection agency concerning or to enforce or defend any of such party’s
rights or remedies arising under this Lease or to collect any sums due, the
prevailing party shall be entitled to all reasonable costs and fees so incurred,
including, without limitation, reasonable attorneys’ fees and costs. EACH PARTY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY.

19.5 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

19.6 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
either party of any violation or breach of any of

 

22



--------------------------------------------------------------------------------

the terms, provisions and covenants contained in this Lease shall be deemed or
construed to constitute a waiver of any other violation or breach of any of the
terms, provisions and covenants contained in this Lease. Landlord’s acceptance
of the payment of rental or other payments after the occurrence of an Event of
Default shall not be construed as a waiver of such Default, unless Landlord so
notifies Tenant in writing. Forbearance by either party in enforcing one or more
of the remedies provided in this Lease upon an Event of Default or otherwise
shall not be deemed or construed to constitute a waiver of such Default or of
such party’s right to enforce any such remedies with respect to such Default, or
any subsequent Default or otherwise.

19.7 Landlord hereby waives the benefit of any statutory landlord’s lien and
agrees the same shall not apply to Tenant’s property.

19.8 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

23



--------------------------------------------------------------------------------

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term and will
have access to the Premises 24 hours per day, 7 days per week, without hindrance
or molestation from Landlord subject to the terms and provisions of this Lease.
Landlord shall not be liable for any interference or disturbance by other
tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22. CASUALTY

22.1 In the event the Premises or the Project are damaged by fire or other cause
and in Landlord’s reasonable estimation such damage can be materially restored
within one (1) year after Landlord’s discovery of the casualty, Landlord shall
forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within thirty (30) days from the date of such damage, Landlord shall
notify Tenant, in writing, of Landlord’s reasonable estimation of the length of
time within which material restoration can be made, and Landlord’s determination
shall be binding on Tenant. For purposes of this Lease, the Project or Premises
shall be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was being used immediately before such damage.

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one (1) year after Landlord’s discovery of the casualty, Landlord and Tenant
shall each have the option of giving the other, at any time within ninety
(90) days after such damage, notice terminating this Lease as of the date of
such damage. In the event of the giving of such notice, this Lease shall expire
and all interest of the Tenant in the Premises shall terminate as of the date of
such damage as if such date had been originally fixed in this Lease for the
expiration of the Term. In the event that neither Landlord nor Tenant exercises
its option to terminate this Lease, then Landlord shall repair or restore such
damage, this Lease continuing in full force and effect, and the rent hereunder
shall be proportionately abated as provided in Section 22.1.

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant
other than the initial Tenant Improvements. Any insurance which may be carried
by Landlord or Tenant against loss or damage to the Project or Premises shall be
for the sole benefit of the party carrying such insurance and under its sole
control.

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefore as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord within
fifteen (15) days after the expiration of said sixty (60) day period, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, delays in Landlord’s receipt of insurance proceeds, Force Majeure or
Tenant Delay, the period for restoration, repair or rebuilding shall be extended
for the amount of time Landlord is so delayed.

22.5 Notwithstanding anything to the contrary contained in this Article or
elsewhere in this Lease: (a) Landlord shall not have any obligation whatsoever
to repair, reconstruct, or restore the Premises when the damages resulting from
any casualty covered by the provisions of this Article 22 occur during the last
twelve (12) months of the Term or any extension thereof, but if Landlord
determines not to repair such damages Landlord shall notify Tenant and if such
damages shall render any material portion of the Premises untenantable Tenant
shall have the right to terminate this Lease by notice to Landlord within
fifteen (15) days after receipt of Landlord’s notice; (b) Landlord shall not
have any obligation to commence any repair, reconstruction or restoration of the
Premises prior to Landlord’s (or Landlord’s lender’s) receipt of insurance
proceeds; (c) if, on or before the Delivery Date, the holder of any indebtedness
secured by a mortgage or deed of trust covering the Premises or Project requires
that any insurance proceeds be applied to such indebtedness, then Landlord shall
have the right to terminate this Lease by delivering written notice of
termination to Tenant within fifteen (15) days after such requirement is made by
any such holder; (d) if (i) a casualty event occurs at the Premises or the
Project after the Delivery Date; and (ii) any one or more of the following
conditions exists: (1) Tenant does not meet the “Net Worth Test” referenced and
defined in Section 15 of this Lease; (2) Tenant has not waived, in writing, any
termination rights which Tenant may have resulting from the casualty; or
(3) there exists an Event of Default by Tenant under this Lease; then
(iii) Landlord shall have

 

24



--------------------------------------------------------------------------------

the right to terminate this Lease by delivering a written notification of
termination to Tenant; and (e) Tenant agrees that Landlord will have a
reasonable period of time, prior to any required commencement of work to repair
or reconstruct the Premises or the Project, to satisfy the conditions and
requirements of Landlord’s lender referenced in Section 15 of this Lease. In the
event of a termination of this Lease pursuant to the provisions set out in
clause (c) in the immediately preceding sentence, the payment obligations in
Section 2.2 of this Lease will terminate and be of no further force or effect.
It shall not be necessary for Tenant to comply with the Net Worth Test if the
casualty event in question results in damage which will cost less than
$1,000,000.00 to repair, as estimated and certified by an independent architect.

22.6 In the event of any damage or destruction to the Project or Premises by any
peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Project or Premises as Landlord shall request.

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the Project
shall be taken or appropriated by any public or quasi-public authority under the
power of eminent domain or conveyance in lieu thereof, and regardless of whether
the Premises or any part thereof are so taken or appropriated, Landlord shall
have the right, at its sole option, to terminate this Lease. Landlord shall be
entitled to any and all income, rent, award, or any interest whatsoever in or
upon any such sum, which may be paid or made in connection with any such public
or quasi-public use or purpose, and Tenant hereby assigns to Landlord any
interest it may have in or claim to all or any part of such sums, other than any
separate award which may be made with respect to Tenant’s trade fixtures and
moving expenses; Tenant shall make no claim for the value of any unexpired Term.

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building and the successor in interest’s assumption of Landlord’s obligations
under this Lease, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions, expressed or implied,
contained in this Lease in favor of Tenant, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease. Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest, and
thereupon Landlord shall be automatically and immediately discharged from any
further liability with regard to such security provided Landlord delivers notice
of the transfer to Tenant.

25. ESTOPPEL CERTIFICATES. Within fourteen (14) days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid;
(d) the fact that there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Tenant’s statement; and (e) such other
matters as may be requested by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser. Tenant irrevocably agrees that if Tenant
fails to execute and deliver such certificate within such fourteen (14) day
period, and following five (5) days additional written notice and opportunity to
cure, Landlord or Landlord’s beneficiary or agent may execute and deliver such
certificate on Tenant’s behalf, and that such certificate shall be fully binding
on Tenant.

26. SURRENDER OF PREMISES.

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises.

 

25



--------------------------------------------------------------------------------

26.2 Upon the expiration or termination of the Term, all alterations, additions,
and improvements in, on, or to the Premises made or installed by or for Tenant
(collectively, the “Alterations”) shall become a part of the realty and shall
belong to Landlord without compensation, and title shall pass to Landlord under
this Lease as by a bill of sale. At the end of the Term or any renewal of the
Term or other sooner termination of this Lease, Tenant will peaceably deliver up
to Landlord possession of the Premises, together with all Alterations by
whomsoever made, in the same conditions received or first installed, broom clean
and free of all debris, excepting only ordinary wear and tear and damage by fire
or other casualty. Notwithstanding the foregoing, Tenant shall, prior to the
expiration of the Term and at Tenant’s sole cost and expense: (i) remove from
the Project any and all of Tenant’s furniture, furnishings, equipment, movable
partitions of less than full height from floor to ceiling and other trade
fixtures and personal property (collectively, “Personalty”); (ii) remove from
the Project any and all “Removal Items” (hereinafter defined); and (iii) repair
any damage to the Project caused by Tenant’s removal of the Personalty and the
Removal Items. Personalty not so removed shall be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale, but Tenant shall remain responsible for the cost of removal and
disposal of such Personalty, as well as any damage caused by such removal. For
purposes of this Lease, the term “Removal Items” shall mean and refer to all of
the following items, unless Landlord delivers to Tenant a subsequent written
notice specifically waiving the requirement for removal of any items (in which
event the items specifically identified by Landlord will be no longer considered
to be “Removal Items”), to-wit: (a) all data/telecommunications cabling and
wiring installed by or on behalf of Tenant, whether inside walls, under any
raised floor or above any ceiling (other than installed as part of the initial
Tenant Improvements if such cabling is tagged and labeled at both ends of each
installed cable in a manner so that it may be reusable by a subsequent tenant);
(b) any improvements or Alterations that are special purpose (including second
and third floor lobby stairwells, shower and changing areas on floors 2–5, and
birdhouses) and not customary to typical office requirements; and (c) any
Alterations [other than the initial Tenant Improvements, except for those
falling under the categories referenced in the immediately preceding clauses
(a) and (b)] which are designated for removal or potential removal by Landlord
in a written notice delivered by Landlord to Tenant at or prior to Landlord’s
written approval of plans and specifications for such improvements or
Alterations.

26.3 All obligations of either party under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term. Any otherwise unused Security Deposit shall
be credited against the amount payable by Tenant under this Lease.

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27. Any such notice or document may
also be personally delivered if a receipt is signed by and received from, the
individual, if any, named in Tenant’s Notice Address.

28. [INTENTIONALLY DELETED].

29. [INTENTIONALLY DELETED].

30. PARKING.

30.1 Landlord shall provide Tenant with the use of five (5) parking spaces for
each 1,000 square feet of rentable floor area within the Premises actually
occupied by Tenant from time to time. Those parking spaces will be made
available in the Parking Facility from 7:00 a.m. to 6:30 p.m. each Monday
through Friday (except holidays). After 6:30 p.m. on each Monday through Friday
(except for holidays), Tenant may continue to park in the Parking Facility, but
during those times Landlord’s commitment to Tenant will be reduced to four
(4) parking spaces for each 1,000 square feet of rentable floor area within the
Premises actually occupied by Tenant from time to time. For example, during the
period of time while Tenant is occupying only the second and third floors of the
Building, Landlord will be required to provide 286 parking spaces to Tenant
during the above-described daytime hours and 229 parking spaces to Tenant during
the above-described nighttime hours.

30.1.1 Landlord will reserve and designate ten (10) parking spaces in the
Parking Facility for Tenant’s exclusive use from 7:00 a.m. to 6:30 p.m. each
Monday through Friday (other than holidays) at a location on the third floor of
the Parking Facility in reasonable proximity to the sky bridge connecting the
Parking Facility to the Building. Otherwise, Tenant’s right to park in the
Parking Facility shall be on an unreserved, non-exclusive, “first-come,
first-served” basis.

 

26



--------------------------------------------------------------------------------

30.2 Tenant acknowledges that Landlord intends to (and Tenant agrees that
Landlord has the right to) expand the Parking Facility from time to time.
Landlord may, at Landlord’s option and election, from time to time and at any
time, deliver to Tenant a written notice (“Parking Designation Notice”)
specifying one or more designated portions of the Parking Facility (as expanded,
if applicable) as the exclusive area within the Parking Facility to be used by
Tenant. Tenant’s parking rights may at some point be limited to the third and
higher floors in the Parking Facility (as expanded, if applicable), provided,
however, that in such event no more than twenty percent (20%) of Tenant’s
available parking spaces will be located on the top floor of the Parking
Facility (as expanded, if applicable), and at least twenty percent (20%) of
Tenant’s available parking spaces shall be located on the floor of the Parking
Facility (as expanded, if applicable) connected by the sky bridge to the
Building. Tenant shall, after delivery by Landlord to Tenant of a Parking
Designation Notice, comply with the provisions set out in such Parking
Designation Notice.

30.3 Tenant’s right to park in the Parking Facility shall be at no additional
cost to Tenant or its visitors (other than Tenant’s proportionate share of the
Expenses and Taxes associated therewith) and shall be provided to Tenant subject
to the following terms, conditions, limitations and requirements:

30.3.1 Tenant shall at all times abide by and shall cause each of Tenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Tenant’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the Parking Facility that Landlord or
Landlord’s garage operator reasonably establishes from time to time, and
otherwise agrees to use the Parking Facility in a safe and lawful manner.
Landlord reserves the right to adopt, modify and enforce the Rules governing the
use of the Parking Facility from time to time including any key-card, sticker or
other identification or entrance system and hours of operation. Landlord may
refuse to permit any person who violates such Rules to park in the Parking
Facility, and any violation of the Rules shall subject the car to removal from
the Parking Facility.

30.3.2 At least ninety percent (90%) of the parking spaces shall be full size
spaces (9’ x 17.5’) spaces. All parking spaces provided to Tenant pursuant to
this Lease will be utilized by Tenant only for vehicles small enough to fit
within the provided parking spaces. Landlord reserves the right to assign
specific spaces, and to reserve spaces for visitors, small cars, fuel efficient
or electric cars, disabled persons or for other tenants or guests, and Tenant
shall not park and shall not allow Tenant’s Parties to park in any such assigned
or reserved spaces. Tenant may validate visitor parking by such method as
Landlord may approve. Tenant acknowledges that the Parking Facility may be
temporarily closed at any time and from time to time, either in its entirety or
in part in order to make repairs or perform maintenance services, or to
re-stripe the Parking Facility, or if required by casualty, condemnation or
Force Majeure, but in any such case, Landlord will make available to Tenant
temporary equivalent parking spaces at a nearby location in the Domain.

30.3.3 Tenant understands and hereby acknowledges that Landlord will have the
right to expand the Parking Facility from time to time and to utilize the
Parking Facility (as expanded, if applicable) for other uses and general
purposes related to the other occupants and users in The Domain. However, if the
Parking Facility (as expanded, if applicable) is at any time not entirely
utilized for the benefit of Tenant and other occupants of the Building, then a
pro rata portion of the expenses and the taxes attributable to the portion of
the Parking Facility utilized for occupants other than Building tenants will be
deducted from the Expenses and Taxes under this Lease. For example, if twenty
percent (20%) of the spaces in the Parking Facility are utilized by parties
other than tenants and other occupants of the Building, then twenty percent
(20%) of the expenses and taxes attributable to the Parking Facility will be
excluded from the Expenses and the Taxes under this Lease. The Parking Facility
shall remain open and Tenant’s parking spaces shall remain available during any
such Parking Facility expansion work.

30.3.4 Tenant acknowledges that to the fullest extent permitted by law, Landlord
shall have no liability for any damage to property or other items located in the
Parking Facility (including without limitation, any loss or damage to
automobiles or the contents thereof due to theft, vandalism or accident), nor
for any personal injuries or death arising out of the use of the Parking
Facility by Tenant or any Tenant’s Parties, WHETHER OR NOT SUCH LOSS OR DAMAGE
RESULTS FROM LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT OMISSION. The limitation
on Landlord’s liability under the preceding sentence shall not apply however to
loss or damage arising directly from Landlord’s gross negligence or willful
misconduct. Further, and without limiting the foregoing, if Landlord arranges
for the Parking Facility to be operated by an independent contractor not
affiliated with Landlord, Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such independent
contractor. Tenant and Tenant’s Parties each hereby voluntarily releases,
discharges, waives and relinquishes any and all actions or causes of action for
personal injury or property damage occurring to Tenant or any of Tenant’s
Parties arising as a result of parking in the Parking Facility, or any
activities incidental thereto, wherever or however the same may occur, and
further agrees that Tenant will not prosecute any

 

27



--------------------------------------------------------------------------------

claim for personal injury or property damage against Landlord or any of its
officers, agents, servants or employees for any said causes of action and in all
events, Tenant agrees to look first to its insurance carrier and to require that
Tenant’s Parties look first to their respective insurance carriers for payment
of any losses sustained in connection with any use of the Parking Facility.
Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord’s agents.

30.3.5 In the event any surcharge or regulatory fee is at any time imposed by
any governmental authority with reference to parking, Tenant shall (commencing
after two (2) weeks’ notice to Tenant) pay, per parking pass, such surcharge or
regulatory fee to Landlord in advance on the first day of each calendar month
concurrently with the month installment of rent due under this Lease. Landlord
will enforce any surcharge or fee in an equitable manner amongst the Building
tenants.

30.3.6 If Tenant violates any of the terms and conditions of this Article, the
operator of the Parking Facility shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such violation, without
liability therefor whatsoever and in each such event, Tenant shall reimburse
Landlord or the operator of the Parking Facility for all costs and expenses
incurred in connection with such vehicle removal.

31. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and each of their
respective successors, executors, administrators and permitted assigns,
according to the context hereof. The terms “rentable area”, “rentable space” and
other similar terms shall mean the rentable area of the Premises or the Building
as determined by the American National Standard Method for Measuring Useable
Floor Area in Office Buildings, ANSI/BOMA Z65.1-2010 published by the Building
Owners and Managers Association International. Tenant hereby accepts and agrees
to be bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, either party
may request the re-measurement and re-calculation of either or both figures upon
completion of the Building, or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (sidewalks, landscaping, etc.) appurtenant
thereto.

32. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Project is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease. Tenant hereby represents and
warrants that Tenant is not (i) the target of any sanctions program that is
established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons”.

33. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request from time to
time (but no more than once in any twelve (12) month period), Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report.

 

28



--------------------------------------------------------------------------------

34. COMMISSIONS. Landlord shall pay commissions to Endeavor Real Estate Group,
Ltd., and to Southwest Strategies Group (collectively, the “Brokers”) in
conformance with one or more separate commission agreements entered into by and
between Landlord and the Brokers. Landlord and Tenant each represents and
warrants to the other that it has not been represented by any broker or agent in
connection with this Lease, other than the Brokers. Except for the real estate
commissions payable by Landlord to the Brokers, Tenant shall indemnify and hold
Landlord harmless from and against all claims (including costs of defense and
investigation) of any broker or agent or similar party claiming by, through or
under Tenant in connection with this Lease. Landlord shall indemnify and hold
Tenant harmless from and against any and all claims (including costs of defense
and investigation) of the Brokers and any other broker or agent or similar party
claiming by, through or under Landlord in connection with this Lease (except,
however, that Landlord will not be required to indemnify Tenant against any
claims by Southwest Strategies Group if Tenant has entered into a separate
agreement to pay any commissions or other sums to Southwest Strategies Group).

35. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Project is located. For purposes of this Lease (including all
exhibits attached to this Lease), the term “business day” or “business days”
shall mean and refer to all calendar days, other than Saturdays, Sundays and
days on which the U.S. Federal Reserve Bank in Dallas, Texas is closed.

36. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

37. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

38. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

39. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

40. LIMITATION OF LIABILITY. Redress for any claim against Landlord under this
Lease shall be limited to and enforceable only against and to the extent of
Landlord’s interest in the Building. The obligations of Landlord under this
Lease are not intended to be and shall not be personally binding on, nor shall
any resort be had to the private properties of, any of its or its investment
manager’s trustees, directors, officers, partners, beneficiaries, members,
stockholders, employees, or agents.

41. SPECIAL PROVISIONS.

41.1 Construction of Improvements. Pursuant to the provisions set out in Exhibit
“D” attached to this Lease, Landlord will complete the construction of the
Parking Facility and the “Shell Improvements” (as defined in Exhibit “D”) and
Tenant will complete the construction of the “Tenant Improvements” (as defined
in Exhibit “D”). Except for the completion of the Shell Improvements and the
Parking Facility, Landlord has no obligation to construct any improvements for
the benefit of Tenant or to otherwise modify the Project or the Premises in any
way.

41.2 Early Access. Landlord will allow Tenant to commence construction of the
Tenant Improvements on the “Delivery Date” (as defined in Exhibit “D”). Further,
to the extent practical, Landlord will provide Tenant with access to the
Premises prior to the Delivery Date for purposes of interior construction
preparation and preconstruction requirements associated with the Tenant
Improvements, provided Tenant does not interfere with the performance of
“Landlord’s Work” (as defined in Exhibit “D” attached to this Lease).
Additionally, Tenant shall have access to the Premises thirty (30) days prior to
the Commencement Date for the sole purpose of move coordination, installing
wiring and cabling and furniture installation. The early access rights afforded
to Tenant pursuant to this Section 41.2 shall not be construed to affect or
modify the Delivery Date or the Commencement Date in any way.

 

29



--------------------------------------------------------------------------------

41.3 The Allowances. Landlord will provide to Tenant the “TI Allowances” and the
“Refurbishment Allowance” which are defined and more fully described in Exhibit
“D” attached to this Lease.

41.4 Roof Rights. Subject to and conditioned upon Tenant obtaining Landlord’s
written consent (which shall not be unreasonably, withheld, conditioned or
delayed) and all required approvals from the City of Austin, Texas, Tenant may,
at Tenant’s option and expense, have the non-exclusive right to utilize up to
but not in excess of 500 square feet of space on the roof above the fifth floor
of the Building for the purpose of installing equipment to be utilized in
connection with Tenant’s use and enjoyment of the Premises, including without
limitation, any supplemental heating, ventilating and air conditioning equipment
and equipment for the sending and receiving of communications. Additionally, if
and only if Tenant so requests in a written notice delivered to Landlord within
six (6) months after the Lease Reference Date, Tenant will make the area above
the first floor of the Building depicted on Exhibit “L” attached to this Lease
as the “Area For Roof Deck” available to Tenant for the construction and
installation by Tenant of a roof top deck if and to the extent Tenant can obtain
all necessary building permits for the construction thereof and subject to all
limitations or requirements that may be imposed upon Tenant pursuant to such
building permits. Prior to the installation of any of the items permitted under
this Section 41.4, Tenant will prepare and submit to Landlord plans and
specifications for such installations and for all roof penetrations anticipated
in connection therewith. In addition, Tenant will provide, in such plans and
specifications, for improvements as necessary to screen all rooftop equipment
from view. All equipment and other items installed by Tenant on the roof of the
Building (including any rooftop deck) will be considered to be a part of the
“Tenant Improvements”, as defined in Exhibit “D” attached to this Lease and will
be subject to all the conditions, limitations and requirements set out in
Exhibit “D” which relate to the Tenant Improvements. Tenant shall pay all costs
and expenses of any kind or nature incurred in connection with such items,
including without limitation all design, engineering and construction costs.

41.5 Telecommunications. Multiple telecommunications companies have installed
fiber optic cables in The Domain. Tenant is responsible for contracting for its
own telecommunications needs and all lines and improvements required in
connection therewith will be included in the Tenant Improvements and will be
subject to the conditions, limitations and requirements relating thereto set out
in Exhibit “D” attached to this Lease. Tenant will have the use of riser space
in the Building for the purpose of installing Tenant’s telecommunications
wiring, so long as such use is consistent with the design of the Building and so
long as it does not interfere with any Building systems and so long as Tenant
obtains Landlord’s approval of such use in conjunction with the approvals
obtained by Tenant for the Tenant Improvements.

41.6 Family Medical. The current restroom and central core design for the
Building does not allow room to incorporated breastfeeding areas. Landlord will
design such areas to be incorporated into the Building design (either in common
areas or within the Premises).

41.7 ADA Requirements. Landlord and Tenant agree that responsibility for
compliance with the Americans With Disabilities Act, the Texas Accessibility
Standards and the Texas Architectural Barriers Act (collectively, the “ADA”)
shall be allocated as follows: (a) Landlord shall be responsible for compliance
with the ADA in all common areas of the Building; and (b) Tenant will be
responsible for compliance with the ADA in the Premises. All costs and expenses
incurred by Landlord (after Landlord’s completion of the Shell Improvements and
resulting from laws and requirements not in effect at the time of completion of
such Shell Improvements) to comply with the obligations set out in clause (a) in
the preceding sentence will be added to the Expenses.

41.8 Signage. Tenant shall have the right to construct and install, on the top
fascia exterior of the Building, the signage identified and described on Exhibit
“G” attached to this Lease. Such signage shall be considered to be a portion of
the “Tenant Improvements” (as defined in Exhibit “D” attached to this Lease) and
is subject to all of the conditions, limitations and requirements set out in
Exhibit “D” with respect thereto. Without limitation on the generality of the
foregoing, it is agreed and understood that the exact location, size, materials
and graphics utilized for Tenant’s signage must be approved in advance in
writing by Landlord, which approval will not be unreasonably withheld or denied.
All of Tenant’s signage will be installed at Tenant’s expense or may be paid for
out of the TI Allowances afforded to Tenant pursuant to Exhibit “D” attached to
this Lease. Prior to the expiration or termination of this Lease, Tenant shall
remove all of Tenant’s signage from the Building and shall repair all damage
caused by such removal, at Tenant’s sole cost and expense. All first floor
signage will be reserved for future retail tenants in the Building and will not
be made available to Tenant.

 

30



--------------------------------------------------------------------------------

41.9 Security. Tenant may, at Tenant’s option and expense, install card key
readers at the entrances to any floor in the Building included within the
Premises and restrict public access to such floors so long as: (a) Tenant is
leasing one hundred percent (100%) of such floor; and (b) Landlord is at all
times provided with cards or other means of access to such floor. All card key
readers installed by Tenant pursuant to this provision will be included in the
Tenant Improvements and will be subject to the conditions, limitations and
requirements regarding Tenant Improvements set out in Exhibit “D” attached to
this Lease.

41.10 Renewal Options. Subject to the condition that, at the time of exercise of
any renewal option hereunder and at all times thereafter until such renewal
option is consummated by an amendment to this Lease, no Event of Default is then
in existence under this Lease, Tenant is hereby granted the option to renew the
Lease Term for two (2) successive periods of five (5) years each, the first such
period (“First Renewal Term”) to commence on the day following the expiration of
the Initial Term; and the second such period (the “Second Renewal Term”) to
commence on the date following the expiration of the First Renewal Term. Tenant
must exercise the option to renew for the First Renewal Term by delivering
written notice of such election to Landlord no more than twelve (12) months and
no less than nine (9) months prior to the expiration of the Initial Term; and
Tenant must exercise the option to renew for the Second Renewal Term by
delivering written notice of such election to Landlord no more than twelve
(12) months and no less than nine (9) months prior to the expiration of the
First Renewal Term. Any renewal of this Lease shall be upon the same terms and
conditions as this Lease, except: (i) the Annual Rate utilized to calculate the
Annual Rent and Monthly Installments of Rent during the First Renewal Term shall
be the prevailing Market Base Rent Rate (defined below) as of the date of
Tenant’s exercise of the first renewal option; (ii) the Annual Rate used to
calculate the Annual Rent and Monthly Installments of Rent during the Second
Renewal Term shall be the prevailing Market Base Rent Rate as of the date of
Tenant’s exercise of the second renewal option; (iii) Landlord will not be
required to construct or install any improvements or refurbishments to the
Premises, nor will Landlord be required to afford any construction or
refurbishment allowance to Tenant, it being agreed and understood that the terms
and provisions of Exhibit D attached to this Lease will not be applicable during
any renewal term; (iv) Tenant will not be entitled to any rent abatement during
any renewal term; (v) the expense limitations set out in Section 4.7 of this
Lease will not be effective after the expiration of the Initial Term; and
(vi) the Security Deposit will be as set forth in Section 5.4 hereof. Within ten
(10) days after the date upon which the Market Base Rent Rate is determined with
respect to any renewal term, Landlord and Tenant will enter into a written
amendment to this Lease, renewing the Term of the Lease and otherwise amending
the Lease to conform with the agreements set out in this Section 41.10. The
Market Base Rent Rate shall, with respect to each renewal term, be determined as
follows:

41.10.1 The “Market Base Rent Rate” shall be determined based upon a comparison
to the annual base rental rates (net of all pass-throughs for taxes and
expenses) then being charged for lease renewals of office space in Comparable
Buildings (as defined in Section 4.1.2.2(o) of this Lease), taking into account
and adjusting for: (i) differences between the Building and the Premises on the
one hand and the building and the leased premises being compared to (including
without limitation, differences in the quality, age and location of the
applicable buildings being compared to the Building); (ii) differences in
quality and credit rating between the Tenant and the tenants being compared;
(iii) differences in the operating expenses of the Building and operating
expenses of the buildings being compared; (iv) differences between the free
rent, abated rent and other concessions (if any) which Landlord may voluntarily
choose to offer with respect to the Premises as compared to any free rent,
abated rent or other concessions offered in the buildings being compared;
(v) all sustainability designations of the Building, if any; (vi) the definition
of rentable area; (vii) the leasehold improvements provided; (viii) the time the
particular rate under consideration became effective; (ix) differences in the
size of the Premises and the premises being compared; (x) differences in the
parking ratio and parking facilities provided for the Premises and the premises
being compared; (xi) differences in building signage for the Premises and the
premises being compared; (xii) differences in nearby amenities for the Premises
and the premises being compared; and (xiii) all other relevant factors.

41.10.2 If Tenant exercises any renewal option hereunder, then Tenant shall be
obligated to lease the Premises for the applicable renewal term and Landlord
shall, within fifteen (15) days after Landlord’s receipt of any notice by Tenant
exercising a renewal right hereunder, deliver to Tenant written notice of
Landlord’s determination of the Market Base Rent Rate as of the applicable
rental adjustment date (the “Rent Adjustment Notice”). If Tenant does not agree
with Landlord’s determination of the Market Base Rent Rate, then Tenant shall
deliver written notice of such disagreement to Landlord within fifteen (15) days
after Landlord’s delivery to Tenant of the Rent Adjustment Notice and if
Landlord and Tenant cannot reach mutual agreement as to the amount of the Market
Base Rent Rate within a total of forty-five (45) days after the date upon which
Tenant exercises any renewal option hereunder (the “Arbitration Commencement
Date”), then Landlord and Tenant shall follow the following arbitration
provisions which shall be binding upon both parties: Landlord and Tenant shall
each, within fifteen (15) days after the Arbitration Commencement Date,
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Market Base Rent Rate (collectively referred to herein as the
“Estimates”).

 

31



--------------------------------------------------------------------------------

If the higher of the two Estimates is not more than 105% of the lower Estimate,
then the average of the two Estimates shall be deemed to be the Market Base Rent
Rate. If the higher Estimate is more than 105% of the lower Estimate, then
Landlord and Tenant shall, within ten (10) days of submitting the Estimates,
select a Qualified Appraiser (defined below) to determine the Market Base Rent
Rate in accordance with the definition provided above. If Landlord and Tenant
cannot agree upon a Qualified Appraiser within said ten (10) day period, either
Landlord or Tenant may elect to have the Qualified Appraiser appointed by the
American Arbitration Association or its successor organization. The Qualified
Appraiser shall, within thirty (30) days of being appointed to serve hereunder,
determine which of the Landlord’s or Tenant’s Estimates most closely
approximates the Market Base Rent Rate and the Estimate so selected shall be
deemed to be the Market Base Rent Rate for all purposes hereunder. Landlord and
Tenant each hereby covenants and agrees that the Market Base Rent Rate
determined in accordance with the foregoing procedures shall be binding upon
each of them.

41.10.3 For purposes hereof, the term “Qualified Appraiser” shall mean and refer
to an appraiser or broker who: (i) regularly appraises property in Travis
County, Texas; (ii) has no personal stake or interest in the outcome of the
appraisal; and (iii) has at least three (3) years experience appraising office
leasehold interests in Austin, Texas. The cost of the appraisal hereunder shall
be borne equally by Landlord and Tenant.

41.10.4 If, for any reason, the Market Base Rent Rate hereunder is not
determined prior to any applicable rental adjustment date hereunder, then Tenant
shall continue to pay rent at the then existing rate, and, upon final
determination of the Market Base Rent Rate hereunder, Tenant shall, if the
Market Base Rent Rate is higher than the then existing Annual Rent rate
hereunder, pay to Landlord a cash payment equal to such amounts as may be
necessary to adjust each Monthly Installment of Rent which has been paid
hereunder to the Market Base Rent Rate effective as of the applicable rental
adjustment date, and if the Market Base Rent Rate is lower than the existing
Annual Rent Rate hereunder, any amount as may be necessary to adjust each
Monthly Installment of Rent which has been paid hereunder to the Market Base
Rent Rate effective as of the applicable rent adjustment shall be immediately
credited against amounts next coming due under this Lease.

41.11 Force Majeure. If either party is delayed or prevented from performing any
activities required under this Lease (except for the payment of money) by reason
of strikes, lockouts, labor troubles, work stoppages, shortages of materials,
transportation delays, failure of power, riots, insurrections, war, acts of God,
floods, storms, weather (including delays due to rain or wet ground), fire or
other casualty, or any other cause beyond such party’s reasonable control
(collectively, “Force Majeure”), the period of delay caused by such event shall
be deemed to be added to the time period provided for performing the required
activities. In no event shall any period of Force Majeure associated with a time
period set forth in Section 2.2 or 22.4 hereof exceed an aggregate of one
hundred eighty (180) days.

41.12 Execution. To facilitate execution, this Lease may be executed in any
number of counterparts as may be convenient or necessary, and it shall not be
necessary that the signatures of all Parties be contained in any one counterpart
hereof. Additionally, Landlord and Tenant hereby covenant and agree that, for
purposes of facilitating the execution of this Lease: (a) the signature pages
taken from separate individually executed counterparts of this Lease may be
combined to form multiple fully executed counterparts; and (b) a facsimile
signature or a signature sent by electronic mail shall be deemed to be an
original signature for all purposes. All executed counterparts of this Lease
shall be deemed to be originals, but all such counterparts, when taken together,
shall constitute one and the same agreement.

41.13 Generator. Subject to and conditioned upon Tenant obtaining Landlord’s
written consent (which shall not be unreasonably withheld, conditioned or
delayed) and all required approvals from the City of Austin, Texas, Tenant shall
be entitled to install generators or other back-up power supply sources at a
location approved by Landlord in writing and convenient to the Building (which
location will be on the roof of the Parking Facility if Landlord so requires).
Prior to the installation of any such items, Tenant will prepare and submit
plans and specifications for such installations for Landlord’s approval (which
will not be unreasonably withheld, conditioned or delayed). Tenant will provide,
in such plans and specifications, for improvements as necessary to screen all
generators from view. All generators will be considered to be part of the
“Tenant Improvements”, as defined in Exhibit “D” attached to this Lease and will
be subject to the conditions, limitations and requirements set out in
Exhibit “D” which relate to the Tenant Improvements.

Executed by Landlord and Tenant on the separate counterpart signature pages
attached to this Lease and made a part thereof by this reference.

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

32



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO LEASE AGREEMENT BY AND

BETWEEN DOMAIN JUNCTION 2 LLC AS “LANDLORD” AND HOMEAWAY, INC. AS “TENANT”

Executed by the undersigned on the date set fort hereinbelow.

 

LANDLORD:     DOMAIN JUNCTION 2 LLC, a Delaware limited liability company    
By:   /s/ Paul W. Grafft     Printed Name:           Paul W. Grafft     Title:  
        Vice President       Date:             6/27/13



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO LEASE AGREEMENT BY AND

BETWEEN DOMAIN JUNCTION 2 LLC AS “LANDLORD” AND HOMEAWAY, INC. AS “TENANT”

Executed by the undersigned on the date set fort hereinbelow.

 

TENANT:     HOMEAWAY, INC., a Delaware corporation     By:   /s/ Lynn Atchison  
  Printed Name:           Lynn Atchison     Title:           CFO      
Date:            6/24/13



--------------------------------------------------------------------------------

EXHIBIT A – SITE PLAN

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

Exhibit A is intended only to show the general location of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Project and changes in such arrangements and/or
locations. It is not to be scaled; any measurements or distances shown should be
taken as approximate.

 

A-1



--------------------------------------------------------------------------------

 

LOGO [g545830page_43.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B – DESCRIPTION OF LAND

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

Lot 3-A, RREEF Domain U Subdivision, a subdivision of record in Travis County,
Texas, according to the subdivision plat recorded as Document No. 201300086 in
the Official Public Records of Travis County, Texas.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C – FLOOR PLANS DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

LOGO [g545830page_45.jpg]

 

C-1



--------------------------------------------------------------------------------

 

LOGO [g545830page_46.jpg]

 

C-2



--------------------------------------------------------------------------------

 

LOGO [g545830page_47.jpg]

 

C-3



--------------------------------------------------------------------------------

 

LOGO [g545830page_48.jpg]

 

C-4



--------------------------------------------------------------------------------

 

LOGO [g545830page_49.jpg]

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D — INITIAL ALTERATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

ARTICLE I

PARTIES

Section 1.1 Landlord. Domain Junction 2 LLC, a Delaware limited liability
company

Section 1.1.1 As of the date hereof and subject to the change at any time and
from time to time without notice, Landlord’s review will be performed by
Landlord or Endeavor Real Estate Group, Ltd. (hereinafter referred to as
“Landlord’s Representative”).

Section 1.2 Tenant. HomeAway, Inc., a Delaware corporation

ARTICLE II

THE WORK

Section 2.1 Landlord’s Work. Landlord shall, at Landlord’s sole cost and
expense, complete the construction of the Building shell improvements and
Parking Facility pursuant to the plans and specifications described on Exhibit
D-1 attached hereto and incorporated herein by reference (the “Shell
Improvements”). The Shell Improvements and all work conducted at any time by
Landlord and/or by any employee, contractor, agent, or other person or entity
acting by, through, under or on behalf of Landlord in connection with the Shell
Improvements are referred to herein collectively as the “Landlord’s Work”.
Notwithstanding any provision herein to the contrary, Landlord shall have the
right (without necessity of obtaining approval from Tenant) to make changes to
the plans and specifications described on Exhibit D-1, so long as such changes
do not: (a) have a material adverse effect on the Project or Tenant’s rights of
access to and from the Premises; or (b) affect the exterior appearance of the
Building or the layout of the Premises in any material way.

Section 2.2 Tenant’s Work. Subject to the terms, conditions, limitations and
requirements set out hereinbelow, Tenant shall, at Tenant’s sole cost and
expense, design and construct any and all additional improvements (over and
above the Shell Improvements) which may be desired by Tenant in connection with
the Premises (the “Tenant Improvements”). The Tenant Improvements and all work
conducted at any time by Tenant and/or by any employee, contractor, agent, or
other person or entity acting by, through, under or on behalf of Tenant in
connection with the Tenant Improvements are referred to in this Exhibit D
collectively as the “Tenant’s Work”. Landlord agrees to cooperate with Tenant as
reasonably necessary so that the Tenant Improvements can qualify for LEED silver
certification.

Section 2.2.1 Landlord hereby consents to substitution of the following core
materials: a) 2x2 ceiling grid, 2x2 ceiling tiles, b) building standard lighting
fixtures, c) all wrapped medium pressure duct, and d) fan powered VAV boxes and
associated electrical and fire alarm. All cost reductions achieved due to
changes under this Section 2.2.1 will be credited to Tenant and all increased
costs incurred as a result of changes pursuant to this Section 2.2.1. will be
borne by Tenant.

Section 2.2.2 Landlord agrees that Landlord will not unreasonably withhold
Landlord’s approval of revisions to the current finish selections of the
following restroom core materials provided Tenant delivers adequate
documentation to Landlord within thirty (30) days after execution of the Lease,
as necessary to allow Landlord’s evaluation of same: a) plumbing fixtures and
accessories, b) wall and floor tile, c) lavatory counters, d) toilet partitions,
e) ceiling treatments, and f) lighting fixtures. All cost reductions achieved
due to changes under this Section 2.2.2 will be credited to Tenant and all
increased costs incurred as a result of changes pursuant to this Section 2.2.2.
will be borne by Tenant.

Section 2.2.3 Landlord agrees to perform the following core shell changes:
a) relocate the rooftop chillers and pumps above the occupied Tenant space to
above the mechanical room, b) switch 6-inch sanitary wastewater main to an
8-inch wastewater main, and c) install a screen wall to separate the vent risers
from the air intake. All cost reductions achieved due to changes under the
preceding sentence will be credited to Tenant and all increased costs incurred
as a result of changes pursuant to the preceding

 

D-1



--------------------------------------------------------------------------------

sentence will be borne by Tenant. In addition, Landlord agrees to perform the
following core shell changes at Landlord’s expense: a) remove all wrapped medium
pressure duct within the tenant lease space, tap the restroom VAV box within the
mechanical room and use either lined or double wall low pressure duct from the
mechanical room to the restroom, b) for the end suction pump, add inertial pads
or spring isolators, and c) extend the five plumbing vent risers that currently
terminate within the roof screen wall to the top of the screen wall to prevent
introduction of odors into the outside air intake.

Section 2.2.4 The Tenant Improvements to the second and third floors of the
Building are referred to in this Exhibit D as the “Second and Third Floor TI
Improvements”.

Section 2.2.5 The Tenant Improvements to the fourth floor of the Building is
referred to in this Exhibit D as the “Fourth Floor TI Improvements”.

Section 2.2.6 The Tenant Improvements to the fifth floor of the Building,
rooftop items permitted under Section 41.4 of the Lease, signage permitted under
Section 41.8 of the Lease, and generators permitted under Section 41.13 of the
Lease are referred to in this Exhibit D as the “Fifth Floor TI Improvements”.

Section 2.3 Delivery Date. For purposes of the Lease and this Exhibit D, the
“Delivery Date” shall mean the date that is ten (10) days after the date
Landlord has completed a sufficient amount of the Shell Improvements so as to
allow Tenant to begin construction of the Tenant Improvements without
interference or interruption by Landlord or Landlord’s contractors and has
notified Tenant thereof in writing.

ARTICLE III

TENANT’S PLANS AND SPECIFICATIONS

Section 3.1 Tenant’s Plans and Specifications. Tenant’s preliminary space plan
is approved and attached hereto as Exhibit D-2. Prior to commencement of
Tenant’s Work, Tenant shall submit to Landlord’s representative, for Landlord’s
approval, two (2) complete, full-size, hard copy detailed plans and
specifications for the Tenant Improvements showing the layout of and fully
describing all proposed improvements and modifications to the Building,
including mechanical and electrical drawings and decorating-plans showing the
location of partitions, reflected ceiling plans including light fixtures,
electrical outlets, telephone outlets, sprinklers, doors, wall finishes, floor
coverings, and all other work to be performed by Tenant (collectively referred
to as “Tenant’s Plans”). Tenant’s Plans shall be prepared for Tenant by an
architect selected by Tenant and approved in writing by Landlord (“Tenant’s
Architect”) and an engineer selected by Tenant and approved in writing by
Landlord (“Tenant’s Engineer”) and shall be in a form sufficient to secure the
approval of governmental authorities with jurisdiction over the approval
thereof. Landlord hereby approves the following potential architects and
engineers: Lauckgroup, Kent Engineering.

Section 3.2 Approval of Tenant’s Plans. Tenant’s Plans shall be subject to
Landlord’s prior written approval, which approval will not be unreasonably
withheld, conditioned or delayed and subject to any required approvals of the
City of Austin, Texas (the “City”). Landlord agrees that Landlord will not
unreasonably withhold, condition, or delay Landlord’s approval of Tenant’s Plans
if the same are consistent with Exhibit D-3 and otherwise acceptable to the
City. Landlord shall notify Tenant in writing whether it approves of the Tenant
Plans within ten (10) calendar days after its receipt thereof. If Landlord fails
to notify Tenant that it disapproves of the Tenant Plans after the submission
thereof, then Landlord shall be deemed to have approved the Space Plans. The
final plans and specifications approved by Landlord and the City for the
Tenant’s Work are referred to in this Exhibit D as the “Final TI Plans”. Tenant
may, at Tenant’s option and election, prepare and submit the Tenant’s Plans to
Landlord in separate discreet sets of plans and specifications for: (a) the
Second and Third Floor TI Improvements; (b) the Fourth Floor TI Improvements;
and/or (c) the Fifth Floor TI Improvements.

ARTICLE IV

TENANT’S WORK

Section 4.1 Conduct of Tenant’s Work. The Tenant’s Work shall include and
Tenant, at its sole cost and expense, shall perform all work required to
complete the Premises strictly in accordance with the Final TI Plans to a
finished condition ready for the conduct of business.

 

D-2



--------------------------------------------------------------------------------

Section 4.2 Building Alterations. Except as permitted under Section 6.2 in the
body of this Lease (after completion of the Tenant Improvements), Tenant shall
not, without (in each instance) the prior written approval of Landlord, alter or
modify the Building, which approval will not be unreasonably withheld,
conditioned or delayed. Without limitation on the foregoing, Tenant agrees and
acknowledges that Landlord’s written approval is required prior to any
(i) modifications to the exterior of the Building; (ii) penetrations of the roof
or any floor slab; (iii) alterations to any structural component of the
Building; and/or (iv) alterations to any component of any Building system.

Section 4.3 Heavy Articles. All vaults, safes and other heavy articles (“Heavy
Articles”) shall be carried onto or within the Building only at such times and
in such manner as prescribed by Landlord. Landlord shall have the right to
specify weight limitations and positioning of all Heavy Articles. Any damage
done to the Building by installation, presence, or removal of any Heavy Article
placed by Tenant within or upon the Building shall be repaired at the sole cost
and expense of Tenant. Notwithstanding any provision in this Exhibit D or
elsewhere in this Lease to the contrary, it is agreed and understood that
Landlord will have the right to require Tenant to construct any structural
supports or other modifications or alterations that are reasonably necessary in
order to support or otherwise accommodate any Heavy Articles placed by Tenant
within or upon the Building.

Section 4.4 Requirements For Tenant’s Contractor. Tenant’s Work shall be
performed by a general contractor selected by Tenant and approved in writing by
Landlord (“Tenant’s Contractor”). Tenant shall cause Tenant’s Contractor to
perform all work in a good and workmanlike manner, and at times which do not
impede or delay any other tenant in the performance of its work. Any damage to
the Premises or the remainder of the Building caused by Tenant or Tenant’s
Contractor shall be at the sole cost and expense of Tenant. Tenant shall submit
to Landlord, via hand delivery or certified or registered mail, at least three
(3) days prior to the commencement of each phase of Tenant’s construction, the
following information with respect to that phase:

 

(a) The name and address of the Tenant’s Contractor, and the names of the
plumbing, mechanical, fire sprinkler and electrical contractors (if any)
Tenant’s Contractor intends to engage in the construction of its improvements to
the Premises. All such contractors shall be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.
Landlord hereby approves the following potential contractors and subcontractors:

Balfour-Beatty

Harvey-Cleary Builders

Yates Construction

DPR

Flynn Construction

 

(b) The actual commencement date of construction and estimated date of
completion of the work, fixturing work and date of projected opening.

 

(c) Evidence of insurance as called for in Section 4.10 of this Exhibit D.

Section 4.5 Compliance With Laws; Liens. All Tenant’s Work shall comply in all
respects with applicable Federal, State, City and County statutes, ordinances,
regulations, laws and codes. All required building and other permits in
connection with the construction and completion of the Premises shall be
obtained and paid for by Tenant. Tenant’s Work shall be subject to the general
inspection and approval of Landlord or Landlord’s Representative. Tenant’s
Contractor shall agree to perform all work under the coordination of Landlord’s
Representative. Tenant shall have no authority to place any lien upon the
Premises or any interest therein nor in any way to bind Landlord, and any
attempt to do so shall be void and of no effect. If, because of any actual or
alleged act or omission of Tenant, any lien, affidavit, charge or order for the
payment of money shall be filed against Landlord, the Premises or any portion
thereof or interest therein, whether or not such lien, affidavit, charge or
order is valid or enforceable, Tenant shall, at Tenant’s own cost and expense,
cause the same to be discharged of record by payment, bonding or otherwise no
later than ten (10) days after written notice to Tenant of the filing thereof,
but in all events prior to the foreclosure thereof.

Section 4.6 Quality Materials. All materials used in the performance of Tenant’s
Work and in the fixturing of the Premises shall be new and good quality.

 

D-3



--------------------------------------------------------------------------------

Section 4.7 Temporary Facilities During Construction. Landlord shall provide and
pay for all temporary power, water, other utility facilities. Tenant’s
Contractor shall provide and pay for the collection of debris, as necessary and
required in connection with the Tenant’s Work in the Premises. Storage of
construction materials, tools, equipment and debris shall be confined within the
Premises. No pipes or conduits may be placed in, on or through any portions of
the Project outside of the Premises, except as may be specifically approved in
writing by Landlord.

Section 4.8 Discipline. Tenant shall be responsible for the preservation of good
order and discipline among the employees of Tenant and Tenant’s Contractor.
Tenant shall take such reasonable action as is necessary to avoid a work
stoppage in the construction or renovation of the Premises. If, at any time,
anyone performing construction work in the Premises on behalf of Tenant shall
cause disharmony or interference with anyone performing construction work in the
Project on behalf of Landlord or any other tenant, Landlord may, upon
forty-eight (48) hours written notice to Tenant, require Tenant to remove from
the Premises any person or persons causing such disharmony or interference. In
addition, at all times while Tenant is performing Tenant’s Work and installing
its trade equipment, furniture and fixtures, Tenant shall not unreasonably
interfere with the conducting of business in the Project. Tenant shall comply
with such reasonable requests of Landlord as Landlord might make for the purpose
of avoiding such interference.

Sections 4.9 Cleanup. Tenant shall maintain the Premises in a clean and or
orderly condition during construction and merchandising. Tenant shall promptly
remove all unused construction materials, equipment, shipping containers,
packaging debris and flammable waste from the Premises. Common areas are not to
be used for Tenant’s storage of equipment, merchandise, fixtures, refuse or
debris.

Section 4.10 Insurance. Tenant shall provide or shall cause its contractors and
subcontractors to provide insurance in responsible companies licensed to do
business in Texas in favor of Landlord and Tenant, as their respective interests
may appear, as follows:

 

(a) Liability insurance as required under Section 11 of the Lease.

 

(b) Worker’s Compensation insurance covering all persons employed in connection
with Tenant’s Work and with respect to whom death or bodily injury claims could
be asserted against Landlord or the Premises.

At Tenant’s request, Landlord has deleted requirements under this Section 4.10
that Tenant carry builder’s risk insurance. Tenant understands and hereby
acknowledges that Tenant will bear all risk of loss with respect to the Tenant
Improvements prior to substantial completion thereof. If Landlord advances funds
pursuant to the provisions set out in Article V below with respect to the “TI
Allowances” and thereafter any Tenant Improvements are damaged or destroyed
prior to substantial completion thereof, then Landlord’s obligations with
respect to the TI Allowances will be only to advance any remaining undisbursed
portions of the TI Allowances and Landlord will have no obligation to advance
any additional funds to repair or replace any damaged or destroyed Tenant
Improvements.

Section 4.11 Indemnity. Tenant shall and does hereby indemnify and hold
Landlord, its agents and employees, harmless from and against any and all
claims, demands, suits and causes of action for injury to person or death and
for damage to property, including property of Landlord, arising out of or in any
way connected with the construction and installation of the Tenant’s Work.

Section 4.12 Lien Waivers. Tenant shall deliver to Landlord a waiver of liens
from Tenant’s Contractor and major subcontractors and suppliers and evidence in
form acceptable to Landlord that all bills of every description resulting from
Tenant’s Work have been paid. Tenant shall keep the Premises free and clear of
all claims and liens on account of Tenant’s Work.

Section 4.13 Change Orders. Subject to the terms and provisions hereof, Tenant
may, from time to time, submit to Landlord any reasonably requested changes or
additions to the Final TI Plans for the Tenant Improvements (each, a “Change
Order”) together with the estimated pricing and delays associated with any such
Change Order. Landlord agrees to approve reasonable changes which are requested
by Tenant, provided such changes are feasible from a design, construction and
schedule standpoint.

 

D-4



--------------------------------------------------------------------------------

ARTICLE V

CONSTRUCTION ALLOWANCES

Section 5.1 The TI Allowances. Landlord will provide to Tenant three
(3) separate construction allowances (collectively, the “TI Allowances”), as
follows: (a) a construction allowance with respect to the Second and Third Floor
TI Improvements (the “Second and Third Floor TI Allowance”) in an amount equal
to $2,286,600.00; (b) a construction allowance with respect to the Fourth Floor
TI Improvements (the “Fourth Floor TI Allowance”) in an amount equal
to $1,155,760.00; and (c) a construction allowance with respect to the Fifth
Floor TI Improvements (the “Fifth Floor TI Allowance”) in an amount equal to
$1,144,240.00. Any amount left over from the Second and Third Floor TI Allowance
may be applied to the Fourth Floor TI Improvements (if and only if Tenant has
previously completed the construction of the Second and Third Floor TI
Improvements in conformance with the Final TI Plans and there is a sufficient
remaining amount of the applicable allowances to pay for remaining construction
of such improvements) and the Fifth Floor TI Improvements (if and only if Tenant
has previously completed the construction of the Second and Third Floor TI
Improvements and the Fourth Floor TI Improvements in conformance with the Final
TI Plans and there is a sufficient remaining amount of the applicable allowances
to pay for remaining construction of such improvements). Any amount left over
from the Fourth Floor TI Allowance may be applied to the Fifth Floor TI
Improvements (if and only if Tenant has previously completed the construction of
the Second and Third Floor TI Improvements and the Fourth Floor TI Improvements
in conformance with the Final TI Plans and there is a sufficient remaining
amount of the applicable allowances to pay for remaining construction of such
improvements).

Section 5.2 Disbursement of the Second and Third Floor TI Allowance.

Section 5.2.1 After Tenant has accepted all bids for the Second and Third Floor
TI Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the “Second and Third Floor TI Costs Statement”), by trade, of the
final costs to be incurred, or which have been incurred, in connection with the
design and construction of the Second and Third Floor TI Improvements (the
“Second and Third Floor TI Costs”).

Section 5.2.2 For purposes hereof, any excess of the amount of the Second and
Third Floor TI Costs over and above the remaining unexpended funds in the Second
and Third Floor Allowance is referred to as the “Excess Second and Third Floor
TI Costs”. Tenant shall from time to time make payments to the Architect, the
Engineer and the Contractor for a proportionate amount (based on total Second
and Third Floor TI Costs) of the Excess Second and Third Floor TI Costs with
each draw request.

Section 5.2.3 On or before the twentieth (20th) day of each calendar month
thereafter during the construction of the Second and Third Floor TI
Improvements, Tenant shall deliver to Landlord the following items
(collectively, the “Second and Third Floor Payment Request Materials”):

 

(a) a request for payment of the Tenant’s Contractor showing the schedule, by
trade, of percentage of completion of the Second and Third Floor TI
Improvements, detailing the portion of the Second and Third Floor TI
Improvements completed and the portion not completed;

 

(b) invoices from the Tenant’s Contractor for labor rendered and materials
delivered to the Premises in connection with the Second and Third Floor TI
Improvements;

 

(c) a general contractor’s affidavit and lien waiver, executed by Tenant’s
Contractor releasing all liens against the Project for work previously performed
and stating that all subcontractors, laborers and material suppliers engaged in
or supplying materials for the work have been paid in full or will be paid with
such disbursement;

 

(d) subcontractors lien waivers releasing all liens against the Project for work
previously performed and executed by all subcontractors and materialmen who have
furnished labor and/or material for Tenant’s Work;

 

(e) a certificate for payment, executed by Tenant verifying and confirming the
statements made in the Tenant’s Contractor’s request for payment and certifying
that the Tenant’s Work has progressed to the point indicated in the Tenant’s
Contractor’s request for payment and certifying that all portions of the
Tenant’s Work which have been completed are in conformance with the Final TI
Plans and this Exhibit D.

 

D-5



--------------------------------------------------------------------------------

Section 5.2.4 If full and complete Second and Third Floor Payment Request
Materials are received by Landlord on or before the twentieth (20th) day of a
calendar month and if none of the payment amounts requested therein are
contested by Landlord in good faith, then Landlord shall (subject to the
retainage provisions set out in Section 5.6 below) make a progress payment to
Tenant no later than the twentieth (20th) day of the next succeeding calendar
month.

Section 5.2.5 Notwithstanding any provision herein to the contrary, prior to the
final disbursement of funds out of the Second and Third Floor TI Allowance,
Tenant shall furnish to Landlord the following items (on forms approved by
Landlord) as the same relate to and concern the Second and Third Floor
Improvements:

 

(a) A temporary or final certificate of occupancy for the Second and Third Floor
Improvements;

 

(b) [Intentionally Deleted].

 

(c) A certificate executed by Tenant, stating that construction of the Second
and Third Floor TI Work has been completed in accordance with the Final TI Plans
and this Exhibit D, which certificate shall also state the total Tenant
Improvement Costs incurred in connection with the Second and Third Floor TI Work
in reasonable detail;

 

(d) A general contractor’s affidavit and lien waiver, executed by Tenant’s
Contractor stating that construction of the Second and Third Floor TI
Improvements has been fully and finally completed in accordance with the Final
TI Plans and this Exhibit D and that all subcontractors, laborers and material
suppliers engaged in or supplying materials for such work have been paid in full
or will be paid with such disbursement;

 

(e) Subcontractor’s lien waivers, executed by all subcontractors and materialmen
who have furnished labor and/or materials for Tenant’s Work;

 

(f) A certificate of completion from Tenant’s Architect certifying that the
Second and Third Floor TI Work has been fully and finally completed in
accordance with the Final TI Plans and this Exhibit D;

 

(g) Delivery to Landlord of one set of as-built plans for the Second and Third
Floor of the Building.

Section 5.3 Disbursement of the Fourth Floor TI Allowance.

Section 5.3.1 After Tenant has accepted all bids for the Fourth Floor TI
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the “Fourth Floor TI Costs Statement”), by trade, of the final costs
to be incurred, or which have been incurred, in connection with the design and
construction of the Fourth Floor TI Improvements (the “Fourth Floor TI Costs”).

Section 5.3.2 For purposes hereof, any excess of the amount of the Fourth Floor
TI Costs over and above the remaining unexpended funds in the Fourth Floor
Allowance is referred to as the “Excess Fourth Floor TI Costs”. Tenant shall
from time to time make payments to the Architect, the Engineer and the
Contractor for a proportionate amount (based on total Fourth Floor TI Costs) of
the Excess Fourth Floor TI Costs with each draw request.

Section 5.3.3 On or before the twentieth (20th) day of each calendar month
thereafter during the construction of the Fourth Floor TI Improvements, Tenant
shall deliver to Landlord the following items (collectively, the “Fourth Floor
Payment Request Materials”):

 

(a) a request for payment of the Tenant’s Contractor showing the schedule, by
trade, of percentage of completion of the Fourth Floor TI Improvements,
detailing the portion of the Fourth Floor TI Improvements completed and the
portion not completed;

 

(b) invoices from the Tenant’s Contractor for labor rendered and materials
delivered to the Premises in connection with the Fourth Floor TI Improvements;

 

(c) a general contractor’s affidavit and lien waiver, executed by Tenant’s
Contractor releasing all liens against the Project for work previously performed
and stating that all subcontractors, laborers and material suppliers engaged in
or supplying materials for the work have been paid in full or will be paid with
such disbursements;

 

D-6



--------------------------------------------------------------------------------

(d) subcontractors lien waivers releasing all liens against the Project for work
previously performed and executed by all subcontractors and materialmen who have
furnished labor and/or material for Tenant’s Work;

 

(e) a certificate for payment, executed by Tenant verifying and confirming the
statements made in the Tenant’s Contractor’s request for payment and certifying
that the Tenant’s Work has progressed to the point indicated in the Tenant’s
Contractor’s request for payment and certifying that all portions of the
Tenant’s Work which have been completed are in conformance with the Final TI
Plans and this Exhibit D.

Section 5.3.4 If full and complete Fourth Floor Payment Request Materials are
received by Landlord on or before the twentieth (20th) day of a calendar month
and if none of the payment amounts requested therein are contested by Landlord
in good faith, then Landlord shall (subject to the retainage provisions set out
in Section 5.6 below) make a progress payment to Tenant no later than the
twentieth (20th) day of the next succeeding calendar month.

Section 5.3.5 Notwithstanding any provision herein to the contrary: (a) Landlord
will not, in any event, be obligated to pay any portion of the Fourth Floor TI
Allowance prior to the date that is six (6) months after the Commencement Date;
and (b) prior to the final disbursement of funds out of the Fourth Floor TI
Allowance, Tenant shall furnish to Landlord the following items (on forms
approved by Landlord) as the same relate to and concern the Fourth Floor
Improvements:

 

(a) A temporary or final certificate of occupancy for the Fourth Floor
Improvements;

 

(b) [Intentionally Deleted].

 

(c) A certificate executed by Tenant, stating that construction of the Fourth
Floor TI Work has been completed in accordance with the Final TI Plans and this
Exhibit D, which certificate shall also state the total Tenant Improvement Costs
incurred in connection with the Fourth Floor TI Work in reasonable detail;

 

(d) A general contractor’s affidavit and lien waiver, executed by Tenant’s
Contractor stating that construction of the Fourth Floor TI Improvements has
been fully and finally completed in accordance with the Final TI Plans and this
Exhibit D and that all subcontractors, laborers and material suppliers engaged
in or supplying materials for such work have been paid in full or will be paid
with such disbursements;

 

(e) Subcontractor’s lien waivers, executed by all subcontractors and materialmen
who have furnished labor and/or materials for Tenant’s Work;

 

(f) A certificate of completion from Tenant’s Architect certifying that the
Fourth Floor TI Work has been fully and finally completed in accordance with the
Final TI Plans and this Exhibit D;

 

(g) Delivery to Landlord of one set of as-built plans for the Fourth Floor of
the Building.

Section 5.4 Disbursement of the Fifth Floor TI Allowance.

Section 5.4.1 After Tenant has accepted all bids for the Fifth Floor TI
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the “Fifth Floor TI Costs Statement”), by trade, of the final costs
to be incurred, or which have been incurred, in connection with the design and
construction of the Fifth Floor TI Improvements (the “Fifth Floor TI Costs”).

Section 5.4.2 For purposes hereof, any excess of the amount of the Fifth Floor
TI Costs over and above the remaining unexpended funds in the Fifth Floor
Allowance is referred to as the “Excess Fifth Floor TI Costs”. Tenant shall from
time to time make payments to the Architect, the Engineer and the Contractor for
a proportionate amount (based on total Fifth Floor TI Costs) of the Excess Fifth
Floor TI Costs with each draw request.

Section 5.4.3 On or before the twentieth (20th) day of each calendar month
thereafter during the construction of the Fifth Floor TI Improvements, Tenant
shall deliver to Landlord the following items (collectively, the “Fifth Floor
Payment Request Materials”):

 

(a) a request for payment of the Tenant’s Contractor showing the schedule, by
trade, of percentage of completion of the Fifth Floor TI Improvements, detailing
the portion of the Fifth Floor TI Improvements completed and the portion not
completed;

 

D-7



--------------------------------------------------------------------------------

(b) invoices from the Tenant’s Contractor for labor rendered and materials
delivered to the Premises in connection with the Fifth Floor TI Improvements;

 

(c) a general contractor’s affidavit and lien waiver, executed by Tenant’s
Contractor releasing all liens against the Project for work previously performed
and stating that all subcontractors, laborers and material suppliers engaged in
or supplying materials for the work have been paid in full or will be paid with
such disbursements;

 

(d) subcontractors lien waivers releasing all liens against the Project for work
previously performed and executed by all subcontractors and materialmen who have
furnished labor and/or material for Tenant’s Work;

 

(e) a certificate for payment, executed by Tenant verifying and confirming the
statements made in the Tenant’s Contractor’s request for payment and certifying
that the Tenant’s Work has progressed to the point indicated in the Tenant’s
Contractor’s request for payment and certifying that all portions of the
Tenant’s Work which have been completed are in conformance with the Final TI
Plans and this Exhibit D.

Section 5.4.4 If full and complete Fifth Floor Payment Request Materials are
received by Landlord on or before the twentieth (20th) day of a calendar month
and if none of the payment amounts requested therein are contested by Landlord
in good faith, then Landlord shall (subject to the retainage provisions set out
in Section 5.6 below) make a progress payment to Tenant no later than the
twentieth (20th) day of the next succeeding calendar month.

Section 5.4.5 Notwithstanding any provision herein to the contrary: (a) Landlord
will not, in any event, be obligated to pay any portion of the Fifth Floor TI
Allowance prior to the date that is twelve (12) months after the Commencement
Date; and (b) prior to the final disbursement of funds out of the Fifth Floor TI
Allowance, Tenant shall furnish to Landlord the following items (on forms
approved by Landlord) as the same relate to and concern the Fifth Floor
Improvements:

 

(a) A temporary or final certificate of occupancy for the Fifth Floor
Improvements;

 

(b) [Intentionally Deleted].

 

(c) A certificate executed by Tenant, stating that construction of the Fifth
Floor TI Work has been completed in accordance with the Final TI Plans and this
Exhibit D, which certificate shall also state the total Tenant Improvement Costs
incurred in connection with the Fifth Floor TI Work in reasonable detail;

 

(d) A general contractor’s affidavit and lien waiver, executed by Tenant’s
Contractor stating that construction of the Fifth Floor TI Improvements has been
fully and finally completed in accordance with the Final TI Plans and this
Exhibit D and that all subcontractors, laborers and material suppliers engaged
in or supplying materials for such work have been paid in full or will be paid
with such disbursement;

 

(e) Subcontractor’s lien waivers, executed by all subcontractors and materialmen
who have furnished labor and/or materials for Tenant’s Work;

 

(f) A certificate of completion from Tenant’s Architect certifying that the
Fifth Floor TI Work has been fully and finally completed in accordance with the
Final TI Plans and this Exhibit D;

 

(g) Delivery to Landlord of one set of as-built plans for the Fifth Floor of the
Building.

Section 5.5 Tenant Improvement Costs. The phrase “Tenant Improvement Costs” as
used herein shall include all actual costs and expenses incurred in connection
with the performance of the Tenant’s Work, including: (a) actual hard
construction costs incurred in connection with the Tenant’s Work; plus (b) the
cost of space planning, architectural services, construction document
preparation and engineering fees; plus (c) a construction management fee which
shall be paid by Tenant to Landlord in an amount equal to 1.7% of the costs
outlined in subpart (a) above (and Tenant shall engage Tenant’s own construction
manager to supervise and coordinate Tenant’s Work); plus (d) up to (but not in
excess of) $229,330.00 for Tenant’s moving and cabling costs.

Section 5.6 Retainage. Landlord and Tenant agree that eight percent
(8%) retainage will be withheld from all payments to Tenant’s Contractor in
order to comply with statutory retainage requirements. Landlord may withhold
funds payable out of each TI Allowance as necessary to satisfy

 

D-8



--------------------------------------------------------------------------------

such retainage requirements and the retainage withheld by Landlord will not be
disbursed until the later of the date which is forty (40) days after the final
completion of the portion of the Tenant Improvements covered by such TI
Allowance or the date upon which all of the requirements under this Exhibit D
relating to the final disbursements of such TI Allowance have been satisfied.

Section 5.7 Disbursement Deadlines. Notwithstanding any provision in this Lease
to the contrary, Landlord will not in any event be obligated to disburse any
portion of the TI Allowances after the date that is thirty (30) months after the
Commencement Date. Any unutilized portion of the TI Allowances remaining after
the payment of all Tenant Improvement costs will be forfeited.

Section 5.8 Landlord Failure to Pay TI Allowances. Should Landlord fail to
timely pay Tenant for any portions of the TI Allowances as the same shall
otherwise be due and payable hereunder, and provided Tenant has provided
landlord with thirty (30) days prior written notice of such failures, Tenant may
thereafter deliver to Landlord a second written notice of such failure (the
“Second TI Allowance Notice”). If a Second TI Allowance Notice includes a
statement of the exact amount of TI Allowances payable pursuant to this Lease
and such amounts are in fact due and payable pursuant to this Lease and the
Second TI Allowance Notice includes a statement and Landlord fails to pay to
Tenant the amount rightfully demanded by Tenant pursuant to the Second TI
Allowance Notice, then Tenant may offset the amount of such unpaid portion of
the TI Allowances against the amounts next becoming due by Tenant under this
Lease.

ARTICLE VI

REFURBISHMENT ALLOWANCE

Section 6.1 The Refurbishment Allowance. In addition to the TI Allowances,
Landlord will (at Tenant’s option and election) provide to Tenant a
refurbishment allowance (the “Refurbishment Allowance”) in an amount equal to
the lesser of: (a) the costs actually incurred by Tenant (the “Refurbishment
Costs”) in connection with any repainting, recarpeting or other refurbishment of
the Premises (the “Refurbishment Work”); or (b) $1,146,650.00.

Section 6.2 Approval of Refurbishment Plans. Prior to the commencement of any
Refurbishment Work, Tenant shall submit to Landlord, for Landlord’s approval, a
description in reasonable detail of the proposed Refurbishment Work (the
“Refurbishment Plans”). The Refurbishment Plans shall be subject to Landlord’s
prior written approval (which will not be unreasonably withheld, conditioned or
delayed) and subject to any required approvals by the City. The Refurbishment
Plans approved by Landlord and the City are referred to in this Exhibit D as the
“Final Refurbishment Plans”.

Section 6.3 Disbursement of Refurbishment Allowance. Landlord will provide the
Refurbishment Allowance to Tenant if and after and only if and after Tenant
completes the Refurbishment Work in conformance with the requirements set out in
this Article VI and Tenant furnishes to Landlord the following items (on forms
approved by Landlord) as the same relate to and concern the Refurbishment Work:

 

(a) copies of all contracts with contractors or suppliers with respect to the
Refurbishment Work;

 

(b) a certificate executed by Tenant, stating that the Refurbishment Work has
been fully and finally completed in accordance with the Final Refurbishment
Plans and this Exhibit D, which certificate shall also state the total of all
Refurbishment Costs incurred by Tenant; and

 

(c) lien waivers executed by all contractors, subcontractors and materialmen who
have furnished labor and/or materials in connection with the Refurbishment Work.

Section 6.4 The Refurbishment Deadline. Notwithstanding any provision in this
Lease to the contrary, the Refurbishment Allowance will be provided to Tenant
only if and to the extent: (a) Tenant commences the Refurbishment Work within
one hundred eighty (180) days after the date that is sixty (60) months after the
Commencement Date, and (b) completes the Refurbishment Work on or before the
date that is seventy-two (72) months after the Commencement Date. Any unutilized
portion of the Refurbishment Allowance remaining after the payment of all
Refurbishment Costs incurred in conformance with this Exhibit “D” will be
forfeited.

Section 6.4.1 Reimbursement of Refurbishment Costs. In addition to all rent and
other sums which are payable by Tenant to Landlord under this Lease, Tenant
agrees to pay to Landlord the full amount of all Refurbishment Costs paid for by
Landlord pursuant to the provisions of this Article 6 (the “Reimbursed
Refurbishment Costs”) plus interest as provided below.

 

D-9



--------------------------------------------------------------------------------

Section 6.4.2 For purposes hereof, the term “Refurbishment Cost Repayment
Period” shall mean the remainder of the Initial Term, after the date upon which
Landlord delivers the Refurbishment Allowance to Tenant.

Section 6.4.3 On the first day of the Refurbishment Cost Repayment Period and on
the first day of each calendar month thereafter during the remainder of the
Term, Tenant shall pay to Landlord, as additional rent, an amount sufficient to
amortize the Reimbursed Refurbishment Costs over the Refurbishment Cost
Repayment Period, utilizing an eight percent (8%) per annum interest factor.

 

D-10



--------------------------------------------------------------------------------

EXHIBIT D-1 – PLANS AND SPECIFICATIONS FOR SHELL IMPROVEMENTS AND PARKING
FACILITY

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

1. Building Z1 drawings and project manual

     Construction Set and Addendum #1 (drawings and specifications) dated
April 1, 2013, prepared by Arthur M. Gensler Jr. & Associates, Inc., as well as
the following Addendums:

 

     Addendum #2 (drawings and specifications) dated April 17, 2013

     Addendum #3 (drawings and specifications) dated April 23, 2013

     Addendum #4 (drawings and specifications) dated April 24, 2013

 

2. Z5 Garage drawings and project manual

     Construction Set and Addendum #1, dated 4/3/13, prepared by Arthur M.
Gensler Jr. & Associates, Inc.

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2 – TENANT’S PRELIMINARY SPACE PLAN

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

LOGO [g545830page_61.jpg]

 

D-2-1



--------------------------------------------------------------------------------

 

LOGO [g545830page_62.jpg]

 

D-2-2



--------------------------------------------------------------------------------

 

LOGO [g545830page_63.jpg]

 

D-2-3



--------------------------------------------------------------------------------

 

LOGO [g545830page_64.jpg]

 

D-2-4



--------------------------------------------------------------------------------

EXHIBIT E – COMMENCEMENT DATE MEMORANDUM

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM, made as of             , 20            , by and between
            (“Landlord”) and             (“Tenant”).

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for reference
            , 20            (the “Lease”) for certain premises (the “Premises”)
consisting of approximately             square feet at the building commonly
known as             .

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. The actual Commencement Date is             .

2. The actual Termination Date is             .

3. The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefore:

[insert rent schedule]

4. Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:       TENANT:  

By:   Domain Junction 2 LLC, a Delaware limited

liability company

      HomeAway, Inc., a Delaware corporation             By:  
                                                                     ,    a    
      By:                                                                       
                                                           ,              its  
        Printed Name:                                                     
General Partner                        
Title:                                                                      
By:                                                                            
            Printed Name:                                                       
              Title:                                   
                                                 
        Dated:                                                                 
Dated:                                                               

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F – RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

1. Except as otherwise permitted by the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside or inside of the Project without the prior written consent of the
Landlord. Landlord shall have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at Tenant’s expense by a vendor designated or approved by
Landlord.

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Project. No tenant and no employee or invitee of
any tenant shall go upon the roof of the Project.

4. Any directory of the Project, if provided, will be exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names.

5. Tenant shall not cause any unnecessary labor by carelessness or indifference
to the good order and cleanliness of the Premises. Landlord shall not in any way
be responsible to any Tenant for any loss of property on the Premises, however
occurring, or for any damage to any Tenant’s property by the janitor or any
other employee or any other person.

6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed. No
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

7. Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
issued from time to time by Landlord. Tenant will comply with any and all
recycling procedures designated by Landlord.

8. Landlord will furnish Tenant two (2) keys free of charge to each door in the
Premises that has a passage way lock. Landlord may charge Tenant a reasonable
amount for any additional keys, and Tenant shall not make or have made
additional keys on its own. Tenant, upon the termination of its tenancy, shall
deliver to Landlord the keys of all doors which have been furnished to Tenant,
and in the event of loss of any keys so furnished, shall pay Landlord therefore.

9. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord.

10. No equipment, materials, furniture, packages, bulk supplies, merchandise or
other property will be received in the Project or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. The persons employed to move such equipment or materials in or out of
the Project must be acceptable to Landlord.

11. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Project or to any space in the Project to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Project by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

 

F-1



--------------------------------------------------------------------------------

12. Landlord shall in all cases retain the right to control and prevent access
to the Project of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation or interests of the Project
and its tenants, provided that nothing contained in this rule shall be construed
to prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. Landlord reserves the right to exclude from the Project between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Project and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Project of
any person.

13. Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord.

14. Tenant shall not waste electricity, water or air conditioning. Tenant shall
keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Project or by Landlord for noncompliance with
this rule.

15. Except as otherwise permitted by the Lease, Tenant shall not install any
radio or television antenna, satellite dish, loudspeaker or other device on the
roof or exterior walls of the Project without Landlord’s prior written consent,
which consent may be withheld in Landlord’s sole discretion, and which consent
may in any event be conditioned upon Tenant’s execution of Landlord’s standard
form of license agreement. Tenant shall be responsible for any interference
caused by such installation.

16. Tenant shall not affix any floor covering to the floor of the Premises in
any manner except as approved by Landlord. Tenant shall repair any damage
resulting from noncompliance with this rule.

17. Tenant shall not install, maintain or operate upon the Premises any vending
machine without Landlord’s prior written consent, except that Tenant may install
food and drink vending machines solely for the convenience of its employees.

18. No cooking shall be done or permitted by any tenant on the Premises, except
that Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

19. Tenant shall not use in any space or in the public halls of the Project any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Project.

20. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed in any parking lot.

21. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Project.

22. Tenant requests for services must be submitted to the Project office by an
authorized individual. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instruction from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

23. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other than in areas designated by Landlord as smoking areas.

 

F-2



--------------------------------------------------------------------------------

24. Canvassing, soliciting, distribution of handbills or any other written
material in the Project is prohibited and each tenant shall cooperate to prevent
the same. No tenant shall solicit business from other tenants or permit the sale
of any good or merchandise in the Project without the written consent of
Landlord.

25. Tenant shall not permit any animals other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Project.

26. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Project. Landlord
agrees to enforce the Rules and Regulations in a uniform and consistent manner,
provided, however, Landlord may make reasonable distinctions between office and
retail tenants at the Project.

27. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Project, and for the preservation of
good order in and about the Project. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G –SIGNAGE

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

LOGO [g545830page_69.jpg]

 

G-1



--------------------------------------------------------------------------------

 

LOGO [g545830page_70.jpg]

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H – GUARANTY

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

In consideration of, and as an inducement for the granting, execution and
delivery of the foregoing Lease Agreement, dated             , 2013 (the
“Lease”), including Section 2.2 to the Lease by DOMAIN JUNCTION 2 LLC, a
Delaware limited liability company, landlord named therein (“Landlord”, which
term shall be deemed to include the named Landlord and its successors and
assigns”), to HOMEAWAY, INC., a Delaware corporation, tenant named therein
(“Tenant”, which term shall be deemed to include the named Tenant and its
successors and assigns), and in further consideration of the sum of One Dollar
($1.00) and other good and valuable consideration paid by Tenant to the
undersigned, the receipt and sufficiency of which are hereby acknowledged, the
undersigned, SHORENSTEIN REALTY INVESTORS TEN, L.P., a Delaware limited
partnership (“Guarantor”), which term shall be deemed to include the named
Guarantor and its successors and assigns), does hereby guarantee, absolutely and
unconditionally, to Tenant the full and prompt payment of all charges and sums
payable by Landlord under Section 2.2 of the Lease, and Guarantor hereby
covenants and agrees to and with Tenant that if default shall at any time be
made by Landlord in the payment of any such charges and sums, Guarantor shall
and will forthwith pay such charges and sums to Tenant pursuant to Section 2.2
to the Lease, including, without limitation, all reasonable attorneys’ fees and
disbursements actually incurred by Tenant in connection with the enforcement of
this Guaranty.

This Guaranty is an absolute and unconditional guaranty of payment (and not of
collection). The liability of Guarantor is co-extensive with that of Landlord
and also joint and several and this Guaranty shall be enforceable against
Guarantor without the necessity of any suit or proceeding on Tenant’s part of
any kind or nature whatsoever against Landlord and without the necessity of any
notice of non-payment, non-performance or non-observance or of any notice of
acceptance of this Guaranty or of any other notice or demand to which Guarantor
might otherwise be entitled, all of which Guarantor hereby expressly waives.
Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected,
diminished or impaired by reason of (a) the assertion or the failure to assert
by Tenant against Landlord of any of the rights or remedies reserved by Tenant
pursuant to the terms, covenants and conditions of Section 2.2 of the Lease, or
(b) any non-liability of Landlord under Section 2.2 of the Lease due to the
insolvency of Landlord or any discharge in bankruptcy of Landlord.

This Guaranty shall be a continuing guaranty, and the liability of Guarantor
hereunder shall in no way be affected, modified or diminished by reason of
(a) any assignment, renewal, modification, amendment or extension of the Lease,
or (b) any modification or waiver of or change in any of the terms, covenants
and conditions of the Lease by Landlord and Tenant, or (c) any extension of time
that may be granted by Tenant to Landlord, or (d) any consent, release,
indulgence or other action, inaction or omission under or in respect of the
Lease, or (e) any dealings or transactions or matter or thing occurring between
Landlord and Tenant, or (f) any bankruptcy, insolvency, reorganization,
liquidation, arrangement, assignment for the benefit of creditors, receivership,
trusteeship or similar proceeding affecting Landlord, whether or not notice
thereof is given to Guarantor. The obligations of Guarantor shall be enforceable
regardless of any circumstance which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor; and Guarantor waives the benefit
of all principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Guaranty, and agrees that the
obligations of Guarantor hereunder shall not be affected by any circumstances,
whether or not referred to in this Guaranty, which might otherwise constitute a
legal or equitable discharge of a surety or guarantor. Without limiting the
generality of and in addition to the foregoing, Guarantor hereby irrevocably
waives any and all claims or other rights it may now have or hereafter acquire
against Tenant, Landlord or any other person under Sections 43.001-005 of the
Texas Civil Practice and Remedies Code, as amended, Rule 31, Texas Rules of
Civil Procedure, as amended, and Section 17.001, Texas Civil Practice and
Remedies Code, as amended.

Should Tenant be obligated by any bankruptcy or other law to repay to Landlord
or to Guarantor or to any trustee, receiver or other representative of either of
them, as a result of a preference or otherwise, any amounts previously paid to
Tenant pursuant to this Guaranty, this Guaranty shall be reinstated in the
amount of such repayments and to the extent such repayments are actually made.
Tenant shall not be required to litigate or otherwise dispute its obligations to
make such repayments if it in good faith believes that such obligation exists.

 

H-1



--------------------------------------------------------------------------------

No delay on the part of Tenant in exercising any right, power or privilege under
this Guaranty or failure to exercise the same shall operate as a waiver of or
otherwise affect any such right, power or privilege, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

No waiver or modification of any provision of this Guaranty nor any termination
of this Guaranty shall be effective unless in writing, signed by Tenant; nor
shall any such waiver be applicable except in the specific instance for which
given.

All of Tenant’s rights and remedies under Section 2.2 of the Lease and under
this Guaranty, now or hereafter existing at law or in equity or by statute or
otherwise, are intended to be distinct, separate and cumulative and no exercise
or partial exercise of any such right or remedy therein or herein mentioned is
intended to be in exclusion of or a waiver of any of the others.

No payment or performance by Guarantor pursuant to any provision hereof shall
entitle Guarantor by subrogation or otherwise to the rights of Tenant to any
payment by Landlord or out of the property of Landlord, except after payment of
all sums or fulfillment of all covenants, terms, conditions or agreements to be
paid or performed by Landlord.

Without regard to principles of conflicts of laws, the validity, interpretation,
performance and enforcement of this Guaranty shall be governed by and construed
in accordance with the internal laws of the State of Texas. Guarantor hereby
submits to the non-exclusive personal jurisdiction in the State of Texas, the
court thereof and the United States District Courts sitting therein, for the
enforcement of this Guaranty, and Guarantor hereby waives any and all personal
rights under the law of any jurisdiction to object on any basis (including,
without limitation, inconvenience of forum) to jurisdiction or venue within the
State of Texas for the purpose of litigation to enforce this Guaranty.

NOTWITHSTANDING ANY PROVISION IN THE LEASE OR THIS GUARANTY TO THE CONTRARY, IT
IS AGREED AND UNDERSTOOD THAT THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY
WILL TERMINATE ON THE “DELIVERY DATE” (AS THAT TERM IS DEFINED IN THE LEASE) AND
THEREAFTER THIS GUARANTY WILL BE OF NO FURTHER FORCE OR EFFECT.

IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty this
            day of             , 2013.

 

    GUARANTOR:     SHORENSTEIN REALTY INVESTORS TEN, L.P., a Delaware limited
partnership Signed, sealed and delivered in the presence of:     By:        
(Seal)         Witness     By:         (Seal)    

 

Address:

          Notary Public       My Commission Expires:              

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I – FORM OF CONDOMINIUM DECLARATION FOR THE BUILDING

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

I-1



--------------------------------------------------------------------------------

AFTER RECORDING RETURN TO:

DAVID WOLFF, ESQ.

METCALFE WOLFF STUART & WILLIAMS, L.L.P.

221 W. 6TH STREET, SUITE 1300

AUSTIN, TEXAS 78701

DECLARATION OF CONDOMINIUM REGIME FOR

THE DOMAIN BUILDING 2 CONDOMINIUMS

 

The street address of the Regime created hereby is:  
                                        Austin, Texas               

The street address is provided for informational purposes only. The street
address may change from time to time. Any change in the street address shall
have no effect on the description of the Regime, Units, General Common Elements
or Limited Common Elements set forth in the Declaration.



--------------------------------------------------------------------------------

DECLARATION OF CONDOMINIUM REGIME FOR THE DOMAIN BUILDING 2

CONDOMINIUMS

 

THE STATE OF TEXAS   §     §   COUNTY OF TRAVIS   §  

This Declaration of Condominium Regime for The Domain Building 2 Condominiums
(this “Declaration”), is made on this             day of             , 2013, by
DOMAIN JUNCTION 2 LLC, a Delaware limited liability company (“Declarant”), and
is as follows:

RECITALS

WHEREAS Declarant is the owner of                     , according to the plat
filed as Document No.                      of the Official Public Records of
Travis County (the “Land”), together with all easements, rights and
appurtenances thereto and all of the Improvements (defined below) thereon, and;

NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
and obligations set forth herein, the receipt and sufficiency of which are
acknowledged by Declarant, the Land and Improvements are hereby made subject to
a condominium regime in accordance with the provisions of Chapter 82 of the
Texas Property Code (the “Uniform Act”) and the provisions of this Declaration,
the terms and provisions of which are as follows:

BASIC PROVISIONS

A. (i) NAME OF CONDOMINIUM: The Domain Building 2 Condominiums.

     (ii) NAME OF ASSOCIATION: The Domain Building 2 Condominium Association,
Inc., a Texas non-profit corporation.

B. COUNTY IN WHICH CONDOMINIUM IS LOCATED: Travis.

C. DESCRIPTION OF UNIT BOUNDARIES AND IDENTIFYING NUMBER:

See Section 1.53 and Exhibit “A-2”, attached hereto and incorporated herein by
reference.

D. MAXIMUM NUMBER OF UNITS DECLARANT MAY CREATE: TWO (2) UNITS. The condominium
shall contain two (2) units in the Building (defined below): the Office Unit and
the Retail Unit. The Retail Unit may be built in phases. Each unit established
pursuant to this Declaration shall be restricted to commercial use.

 

2



--------------------------------------------------------------------------------

E. PERCENTAGE INTEREST IN COMMON ELEMENTS ALLOCATED TO EACH UNIT: “Percentage
Interest in Common Elements” shall mean the undivided interest in and to the
Common Elements (defined below) and Common Expense Liability (defined below)
allocated to each Unit by the following allocation, except to the extent the
foregoing allocation varies from the allocations set forth in the Allocation
Document, in which case the allocations set forth in the Allocation Document
will control:

 

Unit Designated by

Identifying No.

   Percentage of Interest
In Common Elements  

100 (Office Unit)

     80 % 

200 (Retail Unit)

     20 % 

F. RESTRICTIONS ON USE, OCCUPANCY OR ALIENATION OF UNITS: The Regime (defined
below) is a commercial condominium. Restrictions on use, occupancy and
alienation of units are set forth in Articles Two and Three of this Declaration
and the Rules and Regulations (defined below).

G. DESCRIPTION OF AND RECORDING DATA FOR RECORDED EASEMENTS, AND LICENSES
APPURTENANT TO OR INCLUDED IN THE CONDOMINIUM OR TO WHICH ANY PORTION OF THE
CONDOMINIUM IS OR MAY BECOME SUBJECT BY RESERVATION IN THIS DECLARATION: See
Exhibit “A-1” attached hereto and incorporated herein for all purposes.

H. METHODS FOR AMENDING THE DECLARATION: See Article 11 of this Declaration.

I. PLAT AND PLAN: See (i) Exhibit “A-1”, which, inter alia, identifies the Land;
and (ii) Exhibits “A-1” and “A-2”, which, inter alia, identifies certain Limited
Common Elements and the Units and Building.

J. ASSOCIATION’S OBLIGATIONS TO REBUILD OR REPAIR FOLLOWING A CASUALTY OR OTHER
DISPOSITION OF CASUALTY INSURANCE PROCEEDS: See Article 9 of the Declaration.

K. COMPLETION OF IMPROVEMENTS INDICATED ON PLAT AND PLAN. Declarant shall
complete the Units, and other improvements shown on Exhibit “A-1” and “A-2”, as
revised, modified, or amended pursuant to the applicable terms or provisions of
this Declaration. All improvements reflected on the Plats and Plans MUST BE
BUILT, except the single story portions of the Retail Unit may be built in
subsequent phases as shown on Exhibit “A-1” and “A-2”.

 

3



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1 “Access Easement” means a perpetual, irrevocable and non-exclusive easement
and right of access and entry to each Unit and the Limited Common Elements, from
time to time as may be reasonably necessary for (a) the maintenance, repair or
replacement of any of the Common Elements thereon or accessible therefrom;
(b) the making of emergency repairs therein necessary to prevent harm or damage
to the Common Elements, any Unit or any occupant and (c) such other reasonable
purposes as are deemed by the Association to be necessary for the performance of
the obligations of the Association as described herein, in the Uniform Act or
the other Governing Documents.

1.2 “Allocation Document” means that certain “Domain Building 2 Expense
Allocation Document” adopted on or about the date hereof by the Owners and
incorporated herein for all purposes.

1.3 “Association” shall mean The Domain Building 2 Condominium Association,
Inc., a Texas non-profit corporation, the members of which shall be the Owners
of the Units within the Regime. The term “Association” shall have the same
meaning as the term “unit owners association” in the Uniform Act.

1.4 “Assessment” or “Assessments” shall mean assessments (regular, capital, and
special) imposed by the Association pursuant to this Declaration or other
Governing Documents.

1.5 “Board” shall mean the Board of Directors of the Association.

1.6 “Building” shall mean the structure described on Exhibit “A-2”, including
without limitation the Structure.

1.7 “By-Laws” shall mean the corporate bylaws of the Association.

1.8 “Common Elements” shall mean all portions of the Land and Improvements other
than the Units. Without limiting in any way the generality of the foregoing, the
Common Elements shall include those items defined as “General Common Elements”
or “Limited Common Elements” in this Declaration.

1.9 “Common Elements Easement” means a perpetual, irrevocable and non-exclusive
easement over the Common Elements for ingress to and egress from each Unit,
together with the non-exclusive right to use and enjoy the General Common
Elements and the exclusive right to use and enjoy the Limited Common Elements
appurtenant to each Owner’s Unit (subject to the rights of other Owners to use
and enjoy such Limited Common Elements if appurtenant to more than one Unit).

1.10 “Common Expense” or “Common Expenses” means any and all costs, expenses and
financial obligations of the Association, together with any allocations to
reserves made pursuant to the provisions of the Governing Documents, including
without limitation, costs incurred for the management and operation of the
Regime, the repair, maintenance, insurance,

 

4



--------------------------------------------------------------------------------

and operation of the Common Elements, reserves for replacements or other
expenses or liabilities, any costs due and payable by the Owners in accordance
with the Existing CC&R’s, and any costs incurred or to be incurred by pursuant
to any resolution duly adopted by the Board or the Owners.

1.11 “Common Expense Liability” shall mean the liability for Assessments levied
on each Unit for Common Expenses.

1.12 “Declarant’s Easement Rights” shall mean (a) a temporary, non-exclusive
easement and right of access and entry over, across and through the Regime by
the Declarant, its employees, agents and contractors from time to time as may be
necessary for the construction of the Improvements, and (b) an easement through
the Common Elements as may be reasonably necessary for discharging the
Declarant’s obligations under the Uniform Act or the Governing Documents.

1.13 “Default Rate” shall mean the lesser of (a) twelve percent (12%) or (b) the
highest lawful rate.

1.14 “Easements” means, collectively, the Access Easement, the Common Elements
Easement, the Roof Easement, the Support Easement, the Systems Maintenance
Easement, the Utility Easement and the Vertical Access Easement, but
specifically excludes the Parking Easement.

1.15 “Environmental Law” means all federal, state and local health, safety,
environmental or natural resource laws, statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, approvals, plans, authorizations,
concessions, franchises and similar items (whether now existing or hereafter
enacted or promulgated) of all governmental authorities, having jurisdiction,
and all other state, federal, and local laws, regulations, rules, ordinances,
and orders which govern: (a) the existence, cleanup and/or remedy of
contamination on property; (b) the emission or discharge of Hazardous Substances
into the environment; (c) the control of Hazardous Substances; (d) the use,
generation, transport, treatment, storage, disposal, removal, or recovery of
Hazardous Substances; or (e) the safety and health of employees; as well as all
applicable judicial and administrative and regulatory decrees, judgments or
orders (including without limitation the “common law”) and all applicable
covenants running with the land that relate to the protection of health, safety,
environment or natural resources, including, without limitation: (i) the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986 (as now
or hereafter amended, “CERCLA”), 42 U.S.C. §§ 9601 et seq.; (ii) the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, as
amended by the Hazardous and Solid Waste Amendments of 1984 (as now or hereafter
amended, “RCRA”), 42 U.S.C. §§ 6901 et seq.; (iii) the Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq.; (iv) the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. §§ 11001 et seq.; (v) the Federal Water Pollution
Control Act, also known as the Clean Water Act, 33 U.S.C. §§ 1251 et seq.;
(vi) the Clean Air Act, as amended by the Clean Air Act Amendments, 42 U.S.C. §§
7401 et seq.; (vii) the National Environmental Policy Act, 42 U.S.C. §§ 4321, et
seq.; (viii) the Endangered Species Act of 1973 (as now or hereafter amended),
16 U.S.C. §§ 1531 et seq.; (ix) the Occupational Safety and Health Act, 29
U.S.C. §§ 651 et seq.; (x) the Hazardous Material Transportation Act

 

5



--------------------------------------------------------------------------------

(as now or hereafter amended), 49 U.S.C. §§ 5101 et seq.; (xi) any corresponding
applicable law of the State of Texas; and (xii) all regulations, rules,
guidelines, or standards promulgated pursuant to such federal and local laws, as
such regulations, rules, guidelines, and standards may be amended from time to
time, including, but not limited to, any rules and/or regulations applicable to
jurisdictional wetlands.

1.16 “Event of Default” means a (a) monetary default by any Owner under any
Governing Document which fails to be cured within 30 days of written notice
thereof from the Association to such Owner, (b) non-monetary default by any
Owner under any Governing Document which fails to be cured within 60 days of
written notice thereof from the Association to such Owner, provided, if such
non-monetary default has a Material Adverse Effect on another Owner or such
other Owner’s Unit or the Common Elements, such cure period shall be limited to
5 days, or such longer period of time as may be reasonable required, so long as
such Owner commences to cure such default within the foregoing 5-day period and
thereafter diligently pursues such default to completion, or (c) a default by
the Association under any Governing Document which fails to be cured within 60
days of written notice thereof from an Owner to the Association, provided, if
such default has a Material Adverse Effect on another Owner or such other
Owner’s Unit or the Common Elements, such cure period shall be limited to 15
days, or such longer period of time as may be reasonable required, so long as
the Association commences to cure such default within the foregoing 15-day
period and thereafter diligently pursues such default to completion.

1.17 “First Mortgagee” shall mean a Mortgagee that holds any indebtedness
secured by a first and prior Mortgage upon a Unit.

1.18 “General Common Elements” shall mean all portions of the Common Elements
that are not Limited Common Elements.

1.19 “Governing Documents” means, collectively, the Allocation Document, the
Bylaws, the Certificate of Formation, this Declaration and the Rules and
Regulations.

1.20 “Hazardous Substances” means any substance: (a) the presence of which
requires investigation, reporting, removal or remediation under any
Environmental Law; (b) that is or becomes defined as a “hazardous waste”,
“hazardous substance”, “hazardous material”, “extremely hazardous substance”, or
other type of pollutant or contaminant under any applicable Environmental Law;
(c) that is toxic, reactive, explosive, corrosive, flammable, radioactive,
carcinogenic, mutagenic, teratogenic, or otherwise hazardous and is or becomes
regulated by any applicable Environmental Law; (d) that is or contains oil,
gasoline, diesel fuel, aviation fuel, or other petroleum hydrocarbons, products
or derivatives, other than petroleum, crude oil, and petroleum products to the
extent contained within regularly operated motor vehicles; (e) that is or
contains PCBs, asbestos, radon or urea formaldehyde; (f) that is fungi or
bacterial matter which reproduces through the release of spores or the splitting
of cells, including but not limited to, mold (including, without limitation,
penicillium/aspergillus and stachybotrys chartarum); or (g) the presence of
which causes or threatens to cause a nuisance upon the Secured Property or to
adjacent property or poses or threatens to pose a hazard to the health or safety
of any person, to plant or animal life, or to the environment.

 

6



--------------------------------------------------------------------------------

The term “Hazardous Substance” shall not include, however, any materials that
are customarily used, stored, released, generated or transported in the
construction, operation, use, maintenance and cleaning of properties similar to
the Regime, but only during the period that the same are stored in reasonable
and customary quantities and used in accordance with applicable Environmental
Laws and the manufacturer’s recommended standards; provided, however that under
no circumstances may any such excluded materials (1) contain a Hazardous
Substance in a concentration, or at a level, that would subject the material to
regulation, reporting, removal or remediation under any Environmental Laws or
(2) subject the Regime to higher than customary insurance rates.

1.21 “Improvements” shall mean and refer to all improvements related to or
existing upon the Land, including without limitation, the Building.

1.22 “Land” shall mean                     , according to the plat filed as
Document No.                      of the Official Public Records of Travis
County, and all easements, rights and appurtenance related to the Land.

1.23 “Legal Requirements” means any and all present and future judicial
decisions, statutes rulings, rules, regulations, permits, certificates, or
ordinances of any federal, state or municipal authority in any way applicable to
any Owner, any Unit or the Regime, including zoning ordinances, subdivision and
building codes, flood disaster laws, applicable architectural barrier, health
and environmental laws and regulations and all other applicable restrictive
covenants, including, but not limited to, the Use Restrictions and the Existing
CC&R’s.

1.24 “Limited Common Elements” shall mean those portions of the Land and
Improvements, if any, so designated on Exhibit “A-2”, such other portions of the
Land and Improvements reserved for the exclusive use of one or more Owners to
the exclusion of other Owners, and, unless otherwise provided in this
Declaration, such portions of the Land and Improvements designated as Limited
Common Elements under the Uniform Act.

1.25 “Major Decision” means any action with respect to any matter coming before
the Association, whether initiated by an Owner or any other Person, relating to
(i) architectural or aesthetic changes to the exterior of the Improvements;
(ii) structural changes to the Improvements and/or changes to the Systems;
(iii) changes to the Governing Documents (except as otherwise permitted in
Article 11); (iv) the levy of any special Assessments under Section 6.5 below
for capital improvements to the Regime; (v) a decision not to restore the
Improvements unless an Owner elects not to restore its Unit in accordance with
the terms set forth in Section 9.4 below; or (vi) any other matter having a
Material Adverse Effect on an Owner or a Unit or the Common Elements.

1.26 “Material Adverse Effect” means any act, event, condition or circumstance
that could materially and adversely affect the business, operations, condition
(financial or otherwise), or value of a Unit.

1.27 “Member” shall mean any person(s), entity or entities holding membership
rights in the Association.

 

7



--------------------------------------------------------------------------------

1.28 “Mortgage” shall mean any mortgage(s) or deed(s) of trust covering any
portion of a Unit given to secure the payment of a debt.

1.29 “Mortgagee” shall mean the holder or holders of any Mortgage.

1.30 “Office Parking Easement Rights” shall mean the easement rights allocated
to the Office Unit in the Parking Easement.

1.31 “Office Unit” shall mean the Office Unit as shown on the Plan and the
portion of the Skin of the Building that surrounds the Office Unit, as
designated on the Plan, all walls, floors, ceilings, hallways, lobbies, windows,
doors, elevators and other Improvements that serve the Office Unit exclusively,
to the extent the same do not constitute the Structure. [Units to be measured to
outside of façade so as to include Skin.].

1.32 “Owner” shall mean the person(s), entity or entities, including Declarant,
holding a fee simple interest to a Unit, but shall not include a Mortgagee.

1.33 “Parking Easement” shall mean that certain Parking Garage Easement of even
date hereto by and between Declarant and RREEF Domain, L.P.

1.34 “Percentage Interest” is synonymous with “Allocated Interest” as defined in
the Uniform Act and shall mean the undivided interest in and to the Common
Elements and Common Expense Liability allocated to each Unit pursuant to the
terms of this Declaration. The Percentage Interest associated with each Unit is
reflected in Paragraph E of the Basic Provisions above and Section 2.3 below.

1.35 “Person” shall mean any individual, individuals, or any entities having the
legal right to hold title to real property.

1.36 “Plat” shall mean the plat attached hereto as Exhibit “A-1”, as changed,
modified or amended in accordance with this Declaration.

1.37 “Plan” shall mean the dimensional drawings attached hereto as Exhibit
“A-2”, which identifies or describes the Building, Units and Limited Common
Elements unless otherwise described on the Plat, or changed, modified or amended
in accordance with this Declaration.

1.38 “Regime” shall mean the Land, Improvements, Units, General Common Elements
and Limited Common Elements which comprise the condominium regime established by
this Declaration.

1.39 “Replacement Reserve Fund” shall mean the reserve fund established pursuant
to Section 6.2 for maintenance, repairs, and replacements to Common Elements and
other special purposes permitted by the provisions of this Declaration.

1.40 “Retail Parking Easement Rights” shall mean the easement rights allocated
to the Retail Unit in the Parking Easement.

 

8



--------------------------------------------------------------------------------

1.41 “Retail Unit” shall mean the Retail Unit as shown on the Plan, including
the portion of the Skin of the Building that surrounds the Retail Unit, as
designated on the Plan, all walls, floors, ceilings, hallways, lobbies, windows,
doors, elevators and other Improvements that serve the Retail Unit exclusively,
to the extent the same do not constitute the Structure.

1.42 “Roof Easement” means a perpetual, irrevocable and non-exclusive easement
for the placement of electric, satellite, telecommunications, transmitting and
other equipment and for the use and maintenance of such equipment on a portion
of the roof of the Building in a location shown on the Plan or otherwise
approved by the Association, such approval not to be unreasonably withheld,
conditioned or delayed.

1.43 “Rules and Regulations” shall mean The Domain Building 2 Condominium
Association, Inc. rules and regulations attached hereto as Exhibit “B”
regulating the use and enjoyment of the Regime by the Owners and their
respective employees, agents, contracts, tenants and invitees. The Rules and
Regulations may be amended only by unanimous agreement of the Board as a Major
Decision.

1.44 “Signage” shall mean any signage, lettering, decorations, banners,
advertising or marketing media, awnings, canopies, window covering, or any other
form of expression on the Skin or in the interior of the Improvements only if
the same is visible from the exterior of the Improvements.

1.45 “Signage Rights” shall mean the right to affix Signage to the Skin, as
described in Section 4.3 of this Declaration.

1.46 “Skin” The exterior façade and the surface of such façade of the
Improvements or the portions thereof, as applicable, but excluding any exterior
doors.

1.47 “Special Services” shall mean: (i) special benefits or services provided by
the Association to a Unit; or (ii) a higher level of service provided to a Unit
than the Association then currently provides to such Unit.

1.48 “Structure” shall mean all foundations, footings, columns, flat slabs,
sheer walls, girders, support beams, post tension cables or rods and including
any and all other structural components that support, uphold or are a part of
the Building or any other Improvement to the extent such Structure serves one or
more of the Units or the Common Elements.

1.49 “Support Easement” means a perpetual, irrevocable and non-exclusive
easement for maintenance, repair, replacement and improvement of all
foundations, footings, columns, girders, support beams, load bearing walls, Skin
and any and all other structural members that support, uphold or are a part of
the Building.

1.50 “Systems” shall mean all fixtures, utilities, equipment, pipes, lines,
wires, computer cables, conduits, circuits, junction boxes, hangers, pull boxes,
terminal points, electronic devices, air compressors, air handlers, chillers and
other systems used in the production, heating, cooling and/or transmission of
air, water, gas, electricity, communications, waste water, sewage, audio and
video signals, and other utility services including the main switch gear
conduits, plumbing chases and mechanical shafts located on the Land and/or
Improvements.

 

9



--------------------------------------------------------------------------------

1.51 “Systems Maintenance Easement” means a perpetual, irrevocable and
non-exclusive easement for use, maintenance, repair, replacement and improvement
(but not expansion, except as may be approved in accordance with the Governing
Documents) of all Systems.

1.52 “Unilateral Decisions” means any right or action unilaterally available to
an Owner under the Governing Documents.

1.53 “Unit” shall mean the physical portion of the Building designated for
separate ownership or occupancy as a Unit. The boundaries of the Units are
depicted on the Plan, and include: (a) all Systems that exclusively serve the
Unit; (b) the finish materials, fixtures and appliances contained within the
Unit; and (c) the Skin surrounding each such Unit; but excluding any portion of
the Building or Systems that serve more than one Unit or the Common Elements,
all as subject to and further described in § 82.052 of the Uniform Act.
Notwithstanding any provision of this Declaration to the contrary, if
construction of any Unit has not been substantially completed, then, until
construction of the Unit is substantially completed and the Notice (as
hereinafter defined) for such Unit has been filed, such Unit shall be defined as
the physical portion of the Regime designated for separate ownership or
occupancy, the boundaries of which are set forth in the Plat and Plan, as
amended from time to time in accordance with this Declaration. The Owners may
file a Notice of Change (the “Notice”) in the Official Public Records of Travis
County, Texas, to describe the Unit, but only if changes are made to any Unit in
accordance with this Declaration. The Notice, upon recordation in the Official
Public Records of Travis County, Texas, shall automatically amend this
Declaration for the purpose of defining the Unit to which the Notice relates.

1.54 “Utility Easement” means all existing recorded easements for utilities and
any additional utility easements which Declarant or the Association may grant.

1.55 “Utility Service Contract” or “Utility Service Contracts” shall mean and
refer to one or more contracts (if any) which are entered into by the
Association for the provision of electric, water, natural gas, propane, or
wastewater utility services to the Units.

1.56 “Vertical Access Easement” means a perpetual, irrevocable and non-exclusive
easement for access through the stairways, the elevators, the elevator shafts,
fire rooms, fire systems and lobbies located within the Building.

ARTICLE 2

DIVISION AND CONVEYANCE OF UNITS

2.1 Separate Estates. The Land and Improvements are hereby divided into fee
simple estates consisting of separate Units, together with the exclusive rights
to use the Limited Common Elements, if any, appurtenant thereto, the
non-exclusive right to use the General Common Elements, and the Percentage
Interest in and to the Common Elements associated with

 

10



--------------------------------------------------------------------------------

and appurtenant to each Unit as set forth in Basic Provision E. The General
Common Elements shall be owned in common by the Owners of the Units, in
proportion to their Percentage Interests. Each Owner of a Unit having or
hereafter acquiring a Limited Common Element assigned only to such Unit on
Exhibit “A-2”, or on a subsequent amendment to this Declaration, shall be
entitled to exclusive ownership and possession of its Unit and exclusive use of
the Limited Common Elements appurtenant thereto. Each Owner shall have an
unrestricted right of ingress and egress to their Unit, which shall be perpetual
and shall run with and be appurtenant to each Unit.

2.2 Description and Conveyance of Units. No Unit shall be conveyed to any other
party unless the conveyance also includes the Common Elements appurtenant
thereto. Any attempted conveyance, encumbrance, judicial sale or other voluntary
or involuntary transfer of all or any portion of a Common Element, which does
not include the Unit appurtenant thereto, shall be void. The description of a
Unit in any deed, lease, Mortgage, deed of trust or other instrument shall
include, at a minimum: (i) the name of the Regime; (ii) the recording data for
this Declaration, including any amendments, plats, and plans; (iii) the county
in which the condominium is located; and (iv) the identifying number of the
Unit.

2.3 Percentage Interest. The Percentage Interests assigned to each Unit under
this Declaration are: Office Unit – 80%; Retail Unit – 20%.

2.4 Subdivision of Units. Units may not be subdivided without the written
consent of all Owners. However, either Unit Owner may create a condominium
regime governing multiple ownership of its Unit, which shall be subject and
subordinate to this Declaration.

ARTICLE 3

 

USE RESTRICTIONS FOR THE UNITS

3.1 Permitted and Prohibited Uses for the Office Unit. The Office Unit shall be
used or occupied for office purposes and related uses associated with the
operation of the Office Unit as an office building and compatible with the
operation of the Regime as a first class, multi-purpose retail and office
project; provided, however, that the Owner of the Office Unit shall have the
right to convert the Office Unit to use for a multi-family development and
related uses associated with a multi-family development. Any uses that violate
Legal Requirements or that are prohibited under the Existing CC&Rs shall be
prohibited within the Office Unit.

3.2 Permitted and Prohibited Uses for the Retail Unit. The Retail Unit shall be
used or occupied solely for the sale of retail goods and other commercial
purposes that shall be compatible with the operation of the Condominium as a
first class, multi-purpose retail and office project. Without limiting the
foregoing, any uses that violate the Legal Requirements and the following uses
shall be prohibited in the Retail Unit: (1) tattoo parlor; (2) dry cleaning
plant (provided, however, this prohibition shall not be applicable to nominal
supportive facilities for onsite dry cleaning operations that are oriented to
pickup and delivery by the ultimate consumer where no cleaning services are
conducted at such location); (3) flea market or swap shop; (4) meeting hall or
place of worship; (5) pawn shops; (6) check cashing services; (7) bowling alley,
skating rink, billiard room or venture whose primary business is the operation
of video or arcade

 

11



--------------------------------------------------------------------------------

games; (8) massage parlor (except as administered by a licensed massage
therapist), adult book/pornographic materials store or the showing of hardcore
pornographic films (provided, however, that this restriction shall not prohibit
customary national and regional video operators such as Blockbuster and
Hollywood Video) or any sexually oriented business; (9) beauty or barber college
or other place of instruction, reading room or any other operation catering
primarily to students or trainees rather than to customers, except as may be
approved by the Board; (10) funeral parlor; (11) facility for the sale of
paraphernalia for use with illicit drugs; (12) off-track betting parlor;
(13) carnival, amusement park or circus; (14) gas station; (15) auto repair
shop; (16) any use that results in strong obnoxious odors in other spaces within
the Building; (17) pet kennel; (18) animal medical services establishment;
(19) coin operated laundry; and (20) auto parts store. Any uses that violate
Legal Requirements or that are prohibited under the Existing CC&Rs shall be
prohibited in the Retail Unit.

ARTICLE 4

EASEMENTS, ENCROACHMENTS AND SIGNAGE

4.1 Easements. The Declarant hereby reserves the Access Easement, the Roof
Easement, the Support Easement, the Systems Maintenance Easement, the Utility
Easement and the Vertical Access Easement for the benefit of the Association and
its agents and representatives, and each Owner shall by virtue of the
recordation of this Declaration, accept the deed to such Owner’s Unit subject to
the Access Easement, the Support Easement, the Systems Maintenance Easement, the
Utility Easement and the Vertical Access Easement. Additionally, the Association
shall have an easement through the Common Elements as may be reasonably
necessary for discharging the Association’s obligations under the Uniform Act or
the Governing Documents. Declarant hereby reserves for the benefit of each Owner
the Common Elements Easement (and declares that by virtue of this Declaration
the Common Elements shall be subject to the Common Elements Easement), the
Support Easement, the System Maintenance Easement, the Utility Easement and the
Vertical Access Easement. Each Owner shall provide the Association with access
to such Owner’s Units for Access Easement purposes. Declarant hereby further
reserves (a) for the Owner of the Office Unit, the Office Parking Easement
Rights, and (b) for the Owner of the Retail Unit, the Retail Parking Easement
Rights. Additionally, the Declarant hereby reserves the Roof Easement for the
benefit of the Owner of the Office Unit and its agents, representatives and
tenants, excepting therefrom the single story Retail roof on which Declarant
hereby reserves the Roof Easement for the benefit of the Owner of the Retail
Unit and its agents, representatives, and tenants (except with respect to any
rooftop deck on such single story Retail roof utilized by the Office Unit), and
Declarant hereby further reserves for the benefit of the Owner of the Retail
Unit the Roof Easement on the roof above the Office Unit as necessary for the
Owner of the Retail Unit to use and maintain an exhaust vent and related
equipment located thereon and serving the Retail Unit as set forth in the Plan

4.2 Encroachments. If as a result of the original construction, reconstruction,
repair, shifting, settlement or other circumstance any portion of the Common
Elements encroaches upon an Owner’s Unit, an irrevocable and perpetual easement
for such encroachment and for the maintenance of the same is hereby granted and
conveyed to the Association by each Owner at the time each Owner’s Unit is
conveyed to the Owner. If as a result of the original construction,

 

12



--------------------------------------------------------------------------------

reconstruction, repair, shifting, settlement or other circumstance any portion
of an Owner’s Unit encroaches upon the Common Elements, or upon any adjoining
Owner’s Unit, an irrevocable and perpetual easement for such encroachment and
for the maintenance of the same is hereby granted to the Owner of such Owner’s
Unit. Such encroachments and easements shall not be considered or determined to
be encumbrances either upon a Unit or upon the Common Elements.

4.3 Signage Rights on the Skin of the Buildings. The Owner of the Office Unit
and the Owner of the Retail Unit shall have the right to erect Signage on the
Skin attached to its respective Unit or Limited Common Elements, provided that
such Signage: (a) is in compliance with the Governing Documents and the Legal
Requirements; and (b) does not flash or produce a disturbing noise. All Signage
shall be subject to such further restrictions and requirements as set forth in
the Rules and Regulations and the Existing CC&Rs. Each Owner shall be
responsible, at its sole expense, to (i) obtain and maintain all necessary
permits and approvals required under all applicable Legal Requirements with
respect to the erection and maintenance of its Signage; (ii) keep and maintain,
or cause to be kept and maintained, its Signage in good condition and repair;
and (iii) keep or cause to be kept all lighting and other equipment in
connection with its Signage in good working order and condition. The Association
may remove any such Signage, as necessary, in connection with any of its
maintenance and repair or other obligations under this Declaration or may
require the Unit Owner to do so. The Owner of the Unit utilizing the Signage
Rights shall be responsible for the cost to repair Common Elements or Units if
such repairs are necessitated by use or misuse of their respective Signage
Rights. The Association does not insure equipment or improvements installed
pursuant to the Signage Rights and is not liable to any Owner or any other
Person for any loss or damage from any cause to the equipment or improvements
installed pursuant to the Signage Rights. The Owners are hereby permitted to
assign their respective Signage Rights to their tenants of their respective
Unit.

4.4 Construction Easement to Owner of Retail Unit. Declarant hereby grants to
the Owner of the Retail Unit a perpetual, irrevocable and non-exclusive easement
and right of access and entry, over, across and through the Common Elements
located at grade level by the Owner of the Retail Unit, its employees, agents
and contractors from time to time as may be reasonably necessary for the future
construction of the single-story expansions of the Retail Unit contemplated by
the Owner of the Retail Unit in the areas depicted on the Plat and Plan (each an
“Expansion”). The Owner of the Retail Unit shall have no obligation to construct
the Expansion. The Owner of the Retail Unit shall provide written notice that it
intends to commence construction of the Expansion to the Association and all
other Owners no less than thirty (30) prior to commencing construction of an
Expansion. Construction of any Expansion shall not unreasonably disrupt the use,
operation or access to any other Owner’s Unit, its Limited Common Elements or
such Owner’s use of the General Common Elements. During the course of any
construction of an Expansion, the Owner of the Retail Unit shall maintain
builder’s risk insurance on an “all risk” basis (including collapse) on a
completed value (non-reporting) form for full replacement cost covering all work
incorporated and all materials and equipment engaged, and naming the Association
and all other Owners as additional insureds. TO THE FULLEST EXTENT ALLOWED BY
LAW, THE OWNER OF THE RETAIL UNIT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE
ASSOCIATION AND ALL OTHER OWNERS, TOGETHER WITH THEIR RESPECTIVE PARTNERS,
MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, CONTRACTORS, AGENTS AND TENANTS, FROM
AND AGAINST ANY AND ALL CLAIMS, COSTS, LIABILITIES,

 

13



--------------------------------------------------------------------------------

ACTIONS AND DAMAGES, INCLUDING WITHOUT LIMITATION, COURT COSTS AND REASONABLE
ATTORNEYS’ FEES, FROM ANY THIRD PARTY ARISING IN CONNECTION WITH THE
CONSTRUCTION OF THE EXPANSION, TO THE EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE OWNER OF THE RETAIL UNIT OR ITS AGENTS, EMPLOYEES OR
CONTRACTORS.

ARTICLE 5

THE ASSOCIATION

5.1 Organization. The Association was formed and incorporated on
                    , 2013, as a nonprofit corporation created for the purposes,
charged with the duties, and vested with the powers prescribed by law or set
forth in its Articles and Bylaws, as amended, or in this Declaration. Neither
the Articles nor Bylaws shall for any reason be further amended or otherwise
changed without the written consent of all Owners, or interpreted so as to be
inconsistent with this Declaration.

5.2 Membership. Any Person upon becoming an Owner shall automatically become a
Member of the Association. Membership shall be appurtenant to and shall run with
the ownership of the Unit which qualifies the Owner thereof for membership, and
membership may not be severed from, or in any way transferred, pledged,
mortgaged, or alienated except together with the title to the Unit.

5.3 Voting Rights. The right to cast votes, and the number of votes which may be
cast, for election of members to the Board and on all other matters to be voted
on by the Members shall be equal to one (1) vote for each percent of said
Member’s Percentage Interest.

5.4 Powers and Authority of the Association. The business affairs of the Regime
shall be managed by the Association acting through the Board. The Association
shall have the powers provided in §82.102 of the Uniform Act, subject only to
such limitations upon the exercise of such power as are expressly set forth in
this Declaration. It shall further have the power to do and perform any and all
acts which may be necessary or proper for or incidental to the exercise of any
of the express powers granted to it by §82.102 of the Uniform Act or by this
Declaration. Any and all actions taken by the Association or the Board pursuant
to the Governing Documents are binding on all Owners.

5.5 Right of Action by Owners. The Owners, acting collectively or individually,
shall have the right to maintain actions against the Association or any other
Owner for its or their failure to comply with the provisions hereof or to
perform its duties and responsibilities hereunder.

5.6 Major Decisions. The rights of each Owner with respect to Major Decisions
shall be identical and each Owner shall be entitled to consent to all Major
Decisions. Neither the Association, the Board nor any other Person acting on
behalf of the Association or the Declarant shall have the authority to act on
any matter constituting a Major Decision, without the prior written approval of
all Owners.

 

14



--------------------------------------------------------------------------------

5.7 Unilateral Decisions. An Owner may make any Unilateral Decision without
notifying the other Owners. If an Owner desires to confirm whether an act is a
Unilateral Decision, such Owner may notify the other Owner (the “Unaffected
Owner”) in writing of the action to be taken or other effect of the proposed
decision. The Unaffected Owner shall have ten (10) days after receipt of the
original notice to deliver written notice to the proposing Owner if the proposed
decision is a Unilateral Decision and if not, the reason or explanation of why
the proposed decision is not a Unilateral Decision. If no objection is received
by the proposing Owner within the 10-day time period, the proposing Owner may
take all appropriate action necessary or desired to accomplish the purpose of
the Unilateral Decision.

5.8 Utility Service Contracts. Without limitation on the generality of the
Association powers set out in Section 5.4 above, the Association shall have the
power to enter into Utility Service Contracts as provided in this Section 5.8.
The Association shall enter into Utility Service Contracts with any service
providers chosen by the Board after thirty (30) days advance written notice to
all Owners, which notice will include all material terms and conditions of the
proposed Service Contract; provided, however, an Owner may opt out of such
Service Contract and contract directly with any service provider in Owner’s sole
and absolute discretion by providing written notice thereof to the Association.
A Utility Service Contract may be entered into on such noticed terms and
provisions only if such Utility Service Contract is approved by Owners holding
greater than fifty percent (50%) of the votes in the Association. Unless an
Owner contracted directly with a service provider as set forth herein, each
Owner will be required to accept services and pay for charges under any such
approved Utility Service Contract (the “Shared Utility Services”). Each Owner
will be required to enter into an agreement with the Association for the
provision of such services (the “Utility Services Agreement”). Each Utility
Services Agreement shall be on the Association’s prescribed form, which:
(i) will include commercially reasonable procedures to substantiate each Unit
Owner’s consumption of the Shared Utility Services; (ii) will provide that such
Shared Utility Services be provided to the Unit at the cost charged to the
Association for such services including a five percent (5%) administrative fee
which will be retained by the Association; and (iii) will include requirements
that the Association provide each Owner written and reasonable substantiation of
the Shared Utility Services consumed by each Unit during each billing period.
The Association may, at its option and election, add the charges payable by such
Owner under any Utility Services Agreement to the Assessments against such
Owner’s Unit. In this regard, it is agreed and understood that if any Owner
fails to pay any charges due by such Owner under the terms of any Utility
Services Agreement, the Association shall be entitled to collect such charges by
exercising the same rights and remedies it would be entitled to exercise under
this Declaration with respect to the failure by such Owner to pay Assessments.

5.9 Special Services. An Owner may request that the Association provide Special
Services. If the Board receives a request signed by an Owner (the “Requesting
Owner”) which: (i) requests Special Services; and (ii) includes a description of
the Special Services desired by the Requesting Owner, then the Board shall
investigate the terms upon which the Special Services can be provided. At the
completion of its investigation, the Board will: (a) notify the Requesting Owner
of the Special Services the Association can provide, if any; and (b) if the
Board has determined that the Board can provide the requested Special Services,
provide the Requesting Owner with the costs and expenses which will be charged
to the Requesting Owner’s Unit to provide the Special Services (the “Service
Charge”). The Service Charge may include a

 

15



--------------------------------------------------------------------------------

reasonable administrative charge to be retained by the Association in an amount
which the Board deems appropriate. The Association will be required to provide
the Special Services if the Service Charge for a Unit is approved by the Owner
thereof. When the Association commences to provide the Special Service, the
Association may levy the applicable Service Charge against the Requesting
Owner’s Unit. The Association may, at its option and election, add the Service
Charge payable by the Requesting Owner to the Assessments against such Owner’s
Unit. In this regard, it is agreed and understood that, if any Owner fails to
pay any Service Charge, the Association shall be entitled to collect the Service
Charge by exercising the same rights and remedies it would be entitled to
exercise under this Declaration with respect to the failure by such Owner to pay
Assessments. In addition, in the event of nonpayment by any Owner of any Service
Charge and after the lapse of at least thirty (30) days since such charges were
due, the Association may, upon five (5) days’ prior written notice to such Owner
(which may run concurrently with such thirty-day period), in addition to all
other rights and remedies available at law, equity or otherwise, terminate, in
such manner as the Board deems appropriate, any Special Services provided to
such Owner’s Unit.

5.10 Existing CC&R’s. The Regime is subject to that certain Amended and Restated
Declaration of Covenants, Conditions and Restrictions for “The Domain” recorded
under Document No. 2007136702 of the Official Public Records of Travis County,
Texas (the “Existing CC&R’s”). Pursuant to Section 1(b) of Article I of the
Existing CC&R’s, the Association has the exclusive right to act as the “Owner”
of the “Parcel” comprised of the Land for all purposes under the Existing
CC&R’s, including voting rights and payment of assessments, which assessments
shall be included in Assessments under this Declaration and allocated to each
Owner pursuant to its Percentage Interest.

ARTICLE 6

FUNDS AND ASSESSMENTS

6.1 Assessments.

(a) The Association (acting by and through the Board) may from time to time levy
Assessments against each Unit, but in any event, Assessments must be levied at
least annually. The level of Assessments against each Unit shall be equivalent
to the Percentage Interest attributable to such Unit multiplied by the total
Assessments levied by the Board, unless otherwise provided in this Article 4 or
the Allocation Document.

(b) Where the obligation to pay an Assessment first arises after the
commencement of the year or other period for which the Assessment was levied,
the Assessment shall be prorated as of the date when said obligation first arose
in proportion to the amount of the Assessment year or other period remaining
after said date.

(c) Each unpaid Assessment and late charges, together with such interest thereon
and costs of collection thereof as hereinafter provided, shall be the personal
obligation of the Owner of the Unit against which the Assessment fell due. In
accordance with §82.113(c) of the Uniform Act, the Association’s lien for
Assessments will be created and perfected upon recording of this Declaration,
and no other recordation of a lien or notice of a lien is required. Upon the
occurrence of an Event of Default for payment of any Assessment, the Association
may enforce payment of such Assessments in accordance with the provisions of
this Article and §82.113 of the Uniform Act.

 

16



--------------------------------------------------------------------------------

6.2 Maintenance Fund. The Board shall establish a reasonable reserve to act as a
maintenance fund into which shall be deposited all Assessments paid to the
Association and from which disbursements shall be made in performing the
functions of the Association under this Declaration. The funds of the
Association must be used solely for purposes authorized by this Declaration, as
it may from time to time be amended.

6.3 Regular Annual Assessments. Prior to the beginning of each fiscal year, the
Board shall estimate the expenses to be incurred by the Association during such
year in performing its functions, powers, and authority under this Declaration
or the Governing Documents, including but not limited to the cost of:
(i) General Common Element maintenance, repair, or replacement; (ii) utilities
consumed by the General Common Elements (and, if applicable, by the occupants of
the Units); (iii) professional management of the Regime; (iv) the costs of
providing services to the Regime and General Common Elements; (v) any taxes
associated with the General Common Elements and any personal property owned by
the Association; (vi) insurance as described in Section 7.1 of this Declaration;
(vii) the cost of enforcing the Declaration; and (viii) a reasonable provision
for contingencies and appropriate replacement reserves, less any expected income
and any surplus from the prior year’s fund. The Board shall prepare an annual
budget (the “Annual Budget”) based on such estimate and adopt Assessments
sufficient to pay the net expenses reflected on the Annual Budget. The Board
shall send a copy of the Annual Budget, together with a notice of the
Assessments to be levied against each Unit to each Owner at least sixty
(60) days prior to the effective date of the Annual Budget. The Annual Budget
shall automatically become effective unless Owners of Units holding at least
fifty percent (50%) of the votes in the Association disapprove the Annual Budget
at a meeting of Owners called for such purpose. The Board shall have no
obligation to call a meeting of Owners for the purpose of disapproving an Annual
Budget unless a petition requesting a meeting for consideration of the budget is
presented to the Board and signed by Owners of Units holding at least fifty
percent (50%) of the votes in the Association. A petition must be presented to
the Board within thirty (30) days after the Board has delivered the Annual
Budget and notice of Assessment to each Owner. If any Annual Budget is
disapproved by the Owners of Units holding at least fifty percent (50%) of the
votes in the Association, then the prior year’s budget will continue in effect
until a new budget is adopted by the Board and not disapproved by the Owners in
accordance with the procedures set forth in this Section 6.3. In the event the
prior year’s budget is to be applied to the next fiscal year as a result of
Owner disapproval as provided in this Section 6.3, the prior year’s budget will
be increased by the Board to discharge any actual expenses properly incurred by
the Association and required to be paid by the Association in accordance with
the Governing Documents or the Uniform Act. All such regular Assessments shall
be due and payable to the Association at the beginning of the fiscal year or
during the fiscal year in equal monthly installments on or before the first day
of each month, or in such other manner as the Board may designate in its
reasonable and good discretion.

6.4 Allocation of Common Expenses. Common Expenses shall be allocated in the
manner set forth in Basic Provision E above. The Allocation Document may be
amended and supplemented from time to time upon the unanimous written approval
of the Owners without the need of amending this Declaration or recording any
copies of the Allocation Document.

 

17



--------------------------------------------------------------------------------

6.5 Special Assessments. In addition to the regular annual Assessments provided
for above, the Board may levy special Assessments whenever in the Board’s
reasonable opinion such special Assessments are necessary to enable the Board to
carry out the obligation of the Association under Governing Documents and the
Uniform Act, including arising as a result of unanticipated events. The amount
of any special Assessments shall be at the reasonable and good faith discretion
of the Board. Special Assessments shall be allocated between the Owners in
accordance with their respective Percentage Interests, except as otherwise set
forth in the Allocation Document.

6.6 Late Charges. If any Assessment is not paid before it is delinquent, the
Owner responsible for the payment thereof may be required by the Board to pay a
late charge at such rate the Board may reasonably and uniformly designate from
time to time, and such late charge (and any reasonable handling costs) shall be
a charge upon the Unit to which the Assessment relates, collectible in the same
manner as herein provided for collection of Assessments, including foreclosure
of the lien against such Unit; provided, however, such charge shall never exceed
the maximum charge permitted under applicable law.

6.7 Owner’s Personal Obligation for Payment of Assessments. All Assessments
provided for herein shall be the personal and individual debt of the Owner of
the Unit covered by such Assessments. No Owner may exempt itself from liability
for such Assessments. In the event an Owner defaults in the payment of any
Assessment, the Owner of the Unit shall be obligated to pay interest at the
Default Rate on the amount of the Assessment from the due date thereof, together
with all costs and expenses of collection, including reasonable attorneys’ fees.

6.8 Assessment Lien and Foreclosure. All sums assessed in the manner provided in
this Article 6, but unpaid shall, together with late charges and interest as
provided in Section 6.6 and Section 6.7 above and the cost of collection,
including attorneys’ fees, thereupon become a continuing lien and charge on the
Unit covered by such Assessment, which shall bind such Unit in the hands of the
Owner, and such Owner’s heirs, devisees, personal representatives, successors or
assigns. The obligation to pay Assessments hereunder is part of the purchase
price of each Unit when sold to an Owner. An express lien on each Unit is hereby
granted and conveyed by Declarant to the Association to secure the payment
thereof in each such instance, each such lien to be superior and paramount to
any homestead or other exemption provided by law. The aforesaid lien shall be
superior to all other liens and charges against the said Unit, except only for:
(i) a lien for real property taxes and other governmental assessments or charges
against the Unit unless otherwise provided by § 32.05 of the Texas Tax Code;
(ii) a lien or encumbrance recorded before this Declaration is recorded; or
(iii) a first vendor’s lien or first deed of trust lien recorded before the date
on which the Assessment sought to be enforced becomes delinquent. The
Association shall have the power to subordinate the aforesaid Assessment lien to
any other lien. Such power shall be entirely discretionary with the Board and
such subordination must be approved by the Board in writing and signed by a duly
authorized officer of the Association. To evidence the aforesaid Assessment
lien, the Association may prepare a written notice of Assessment lien setting
forth the amount of the unpaid indebtedness, the name of the Owner of the Unit
covered by such lien and a description of the Unit. Such

 

18



--------------------------------------------------------------------------------

notice shall be signed by one of the officers of the Association and shall be
recorded in the Official Public Records of Travis County, Texas. Such lien for
payment of Assessments shall attach with the priority above set forth from the
date that such payment becomes delinquent and, upon an Event of Default, may be
enforced by suit against the Owner personally obligated to pay the Assessment
and/or for foreclosure of the aforesaid lien judicially. NOTWITHSTANDING ANY
PROVISION IN THIS SECTION 6.8 OR THE DECLARATION TO THE CONTRARY, THE
ASSOCIATION SHALL NOT HAVE THE AUTHORITY TO FORECLOSE ON THE DEFAULTING OWNER’S
UNIT FOR NON-PAYMENT OF ASSESSMENTS IF THE ASSESSMENTS CONSIST SOLELY OF FINES.
In any foreclosure proceeding, the Owner shall be required to pay the costs,
expenses, and reasonable attorneys’ fees incurred by the Association related
thereto. The Association shall have the power to bid on the property at
foreclosure or other legal sale and to acquire, hold, lease, mortgage, convey,
or otherwise deal with the same. Upon the written request of any Mortgagee, the
Association shall report to said Mortgagee any unpaid Assessments remaining
unpaid for longer than thirty (30) days after the same are due. Except as
otherwise provided by applicable law, no sale or transfer of a Unit shall
relieve any Owner of a Unit or such Owner’s transferee of the Unit from
liability for any Assessments thereafter becoming due or from the lien
associated therewith. If an Owner conveys such Owner’s Unit and on the date of
such conveyance Assessments against the Unit remain unpaid, or said Owner owes
other sums or fees under this Declaration to the Association, the Owner shall
pay such amounts to the Association out of the sales price of the Unit, and such
sums shall be paid in preference to any other charges against the Unit other
than a lien of a First Mortgagee or Assessment Liens and charges in favor of the
State of Texas or a political subdivision thereof for taxes on the Unit which
are due and unpaid. The Owner conveying such Unit shall remain personally liable
for all such sums until the same are fully paid, regardless of whether the
transferee of the Unit also assumes the obligation to pay such amounts.

ARTICLE 7

GENERAL RESTRICTIONS

Each Unit, and all Common Elements appurtenant thereto, shall be owned, held,
encumbered, leased, used, occupied, and enjoyed subject to the following
limitations and restrictions:

7.1 Hazardous Activities. No activities shall be conducted or permitted within
the Regime which are or might be unsafe or hazardous to any person or property,
or violate any Legal Requirement to the Units, or thereafter the security or
health of any persons, or thereafter the value of the Land/or Improvements. No
Owner shall use, or permit the use of by its tenants, employees, guests,
invitees or contractors, any Hazardous Substances within the Regime.

7.2 Insurance Rates. Nothing shall be done or kept within any Unit which would
increase the rate of insurance, unless such Owner pays the additional cost
incurred as a result thereof, or cause the cancellation of insurance covering
the Regime or any part thereof.

 

19



--------------------------------------------------------------------------------

7.3 Mining and Drilling. No portion of the Regime shall be used for the purpose
of mining, quarrying, drilling, boring, or exploring for or removing oil, gas,
or other hydrocarbons, minerals of any kind, rocks, stones, sand, gravel,
aggregate, or earth.

7.4 Noise. No noise shall be permitted to exist or operate upon any portion of
the Regime so as to be offensive or detrimental to any other portion of the
Regime or to its occupants; however, normal noises associated with restaurant
operations, including outdoor dining and sound systems, shall be permitted.

7.5 Nuisance. No noxious, destructive or offensive activities shall be permitted
to exist or operate upon any portion of the Regime, nor shall anything be done
upon the Regime which may be offensive or detrimental to any portion of the
Regime or to its occupants. Any businesses operating within the Retail Unit
shall be vented so as to minimize disturbance of the occupants of the Office
Unit.

7.6 Animals. No kennels or other facilities for selling or boarding dogs or
other animals for commercial purposes shall be allowed on any portion of the
Regime. No animals, including dogs, cats, pigs, hogs, swine, poultry, fowl, wild
animals, horses, cattle, sheep, goats, or any other type of animal may be kept,
maintained, or cared for on the Regime, other than service animals.

7.7 Rubbish and Debris. No rubbish or debris of any kind shall be placed or
permitted to accumulate upon any portion of the Regime, other than those areas
of the Regime specifically designated therefore, and no odors shall be permitted
to arise therefrom so as to render the Regime or any portion thereof unsanitary,
unsightly, offensive, or detrimental to any other property or to its occupants.
The Board shall determine what constitutes rubbish, debris, or odors and what
conditions render any portion of the Regime unsanitary, unsightly, offensive or
detrimental to any other property or to its occupants. Notwithstanding the
foregoing, this paragraph shall not be construed to prevent the normal
construction of Improvements upon any portion of the Regime.

7.8 Refuse Collection Areas. Refuse collection areas must be designed to contain
all refuse generated on-site and deposited between collections. Deposited refuse
should not be visible from outside the refuse enclosure. Refuse collection
enclosures shall be of a design, construction and location approved by the
Board.

7.9 Temporary Structures. No tent, shack, or other temporary building,
improvement, or structure shall be placed upon any portion of the Regime;
provided, however, that temporary structures necessary for storage of building
materials, tools and equipment, and for office space for architects, builders,
and foremen during actual construction may be maintained with the prior approval
of the Board, approval to include the nature, size, duration, and location of
such structure, provided, however, that no such approval shall be required in
connection with the construction of the Expansion. All temporary structures
shall be removed from the Regime within thirty (30) days after the completion of
the Improvements. The Board will determine, in its sole discretion, the date of
such completion.

 

20



--------------------------------------------------------------------------------

7.10 Compliance with the Restrictions. Each Owner shall comply strictly with the
provisions of the Declaration as the same may be amended from time to time.
Failure to comply with any of the provisions of this Declaration shall
constitute a violation hereof, and shall give rise to a cause of action to
recover sums due for damages or injunctive relief or both, maintainable by the
Board on behalf of the Association, by an aggrieved Owner, or by the Declarant.
All uses must additionally comply with all restrictive covenants applicable to
the Land, including but not limited to the Existing CC&R’s, and all applicable
Legal Requirements, zoning regulations and requirements.

7.11 Rentals. Nothing in this Declaration shall prevent the rental of any Unit
or any portion thereof by its Owner for commercial purposes.

7.12 Boundaries of Units. Upon completion of the Improvements, the physical
boundaries of the Units and the Common Elements shall be conclusively presumed
to be the boundaries of such areas. Additionally, there is hereby granted a
valid and existing easement pursuant to §82.064 of the Uniform Act for any
encroachments now existing or hereafter arising due to any such variances,
settling, rising, or other movement, which easement shall exist for the duration
of the Regime.

7.13 Separate Taxes. Taxes, assessments and other charges of the State, any
political subdivision, any special improvement district, or other taxing or
assessing authority, shall be assessed against the Units and collected as
provided in §82.005 of the Uniform Act.

7.14 Use of General Common Elements. Each Owner may use the General Common
Elements in accordance with the purpose for which they are intended, without
hindering or encroaching upon the lawful rights of the other Owners.

7.15 Architectural Features. Any Expansion shall be no taller than the actual
height of the ground floor Retail Unit in the multi-story building to which such
Expansion is attached. Any mechanical equipment related to an Expansion of the
Retail Unit located on the roof of the Expansion shall be located as far as
reasonably possible from the windows of the Office Unit and shall be properly
screened as reasonably practical from the view of any Owner.

ARTICLE 8

MAINTENANCE AND REPAIRS

8.1 Maintenance by the Association.

(a) Except as provided in the Allocation Document, all General Common Elements
shall be maintained by the Association, the cost and expense of which shall
constitute a Common Expense and be payable by the Association, subject, however,
to allocation between the Owners in accordance with the provisions of the
Allocation Document. The Association shall maintain such General Common Elements
in good operating condition and repair and otherwise in accordance with the
terms of this Declaration. The Association shall repair and, where applicable,
replace such General Common Elements and shall establish and maintain an
adequate

 

21



--------------------------------------------------------------------------------

reserve fund for such purposes, to be funded by Monthly Assessments. Nothing
herein shall be deemed or construed as relieving any Owner from liability or
responsibility for damage to the Common Elements caused by the negligence or
misconduct of such Owner or such Owner’s tenants, occupants or invitees, subject
to the provisions of Section 9.3 below.

(b) The Association shall not be liable for injury or damage to any person or
property caused by the elements or by the Owner of any Unit or its tenant,
family members, guests and invitees, or any other Person, or resulting from any
utility, rain, snow or ice which may leak or flow from any portion of the Common
Elements or from any pipe, drain, conduit, appliance or equipment which the
Association (as opposed to an Owner) is responsible to maintain hereunder,
including without limitation liability for any mold growth resulting therefrom.
The Association shall not be liable to any Owner or occupants of any Unit or
such Owner’s or occupant’s tenant, guest or family, for loss or damage, by theft
or otherwise, of any property which may be stored in or upon any of the Common
Elements. The Association shall not be liable to any Owner or occupant of any
Unit or such Owner’s or occupant’s tenant, guest or family for any damage or
injury caused in whole or in part by the Association’s failure to discharge its
responsibilities hereunder where such damage or injury is not a foreseeable,
natural result of the Association’s failure to discharge its responsibilities.
If the need for General Common Element maintenance or repair is required of the
Association and such maintenance is caused by the willful or negligent act of
any Owner, its tenants, employees, guests, invitees or contractors, the cost of
such maintenance or repairs shall, to the extent not covered by the
Association’s insurance, be deemed a debt of such Owner to the Association,
payable on demand, and payment thereof shall be secured in the same manner as
Assessments.

8.2 Maintenance by Owner.

(a) Except as otherwise provided in the Allocation Document, each Owner, at the
Owner’s sole cost and expense, shall maintain the Owner’s Unit and the Limited
Common Elements appurtenant to its Unit in good operating condition and repair
and in accordance with the requirements of this Declaration and shall repair,
and where appropriate, replace the fixtures and appliances therein contained and
all interior doors and interior windows within the Unit and exterior doors and
windows of such Owner’s Unit. Subject to Section 9.3 below, an Owner shall pay
for the cost and expense of any structural repairs to the Building caused by the
negligence or willful misconduct of such Owner or the occupants or the invitees
of such Owner. Any maintenance and repair work done by or at the instance of an
Owner shall be done in a good and workmanlike manner, in accordance with the
terms of this Declaration, using materials of equal or better quality than the
original quality of the materials removed and/or replaced and shall be done in
such a manner as not (i) to impair the structural soundness or integrity of the
Building, (ii) to impair or materially alter the exterior appearance of any
General Common Element, or (iii) to impair or alter in any manner any other
Owner’s Unit or Limited Common Elements. In the event an Owner fails to
discharge the Owner’s maintenance and repair obligations hereunder and such
failure affects the General Common Elements or any other Owner’s Unit or Limited
Common Elements, the Association or the Owner of the affected Unit or Limited
Common Elements (the “Aggrieved Owner”) shall be entitled (but not obligated) to
cause such work to be done, and the cost and expense thereof (together with
interest thereon at the Default Rate from the date paid by the Association or
the Aggrieved Owner until the date such sum is repaid to the Association or the
Aggrieved Owner by such Owner) shall be assessed against such Owner and

 

22



--------------------------------------------------------------------------------

secured by a lien upon such Owner’s Unit. Such lien may be enforced in the same
method as is provided for the enforcement of Assessment liens pursuant to the
provisions of Section 6.8 of this Declaration. Damage to the interior of any
Unit or a Limited Common Element resulting from such maintenance, repair or
replacement activities by the Association, whether by reason of an emergency or
otherwise, shall constitute a Common Expense and be payable by the Association;
provided, however, that if such maintenance, repairs or replacements are the
result of the misuse or negligence of an Owner, or its guests or invitees, then
such Owner shall be responsible and liable for all such damage and the
Association shall be entitled to assess the applicable Owner for such amount,
and such assessed amount shall thereafter be considered an Assessment for
purposes of this Declaration, payable on demand, and payment thereof shall be
secured in the same manner as Assessments.

(b) No Owner shall have the right to modify, alter, decorate, redecorate, or
improve any of the General Common Elements without first obtaining the written
consent of the Board, which consent may be in its sole discretion. However,
under no circumstances shall any Owner do any act nor allow any condition to
exist which will have a Material Adverse Effect on any other Owners and their
use of the General Common Elements or the Limited Common Elements appurtenant to
their Units.

(c) Each Owner shall have the right to maintain, modify, alter, repair,
decorate, redecorate, or improve such Owner’s Unit or the Limited Common
Elements of Owner, and to repair such Unit or Limited Common Elements of Owner
provided that such action does not impair the structural integrity or weaken the
support of any of the Units, the Building, or any General Common Elements or
Limited Common Elements, and provided that all such action is performed in a
good and workmanlike manner and does not unreasonably interfere with the other
Owner’s use of or business in such Owner’s Unit. Each Owner may modify any
Limited Common Element appurtenant to such Owner’s Unit, provided that such
modification does not have a Material Adverse Effect on any other Owner’s use
and enjoyment of such Owner’s Unit, any General Common Elements or Limited
Common Elements nor impair the structural integrity or weaken the support of any
of the Units, Building, the structure or any Common Elements, and provided that
all such modification is performed in a good and workmanlike manner.

(d) Each Owner shall maintain, repair and replace as necessary its equipment
packages located on the roof of the Building as shown on Exhibit “A-2”. Should
damage to the roof result from such maintenance, repair and replacement
activities by the Owner, or its tenants, guests or invitees, then such Owner
shall be responsible and liable for all such damage.

(e) Mechanic’s Liens: Indemnification. No labor performed or materials furnished
and incorporated in a Unit with the consent or at the request of an Owner, its
agents or representatives, shall be the basis for the filing of a lien against
the Unit of any other Owner not expressly consenting to or requesting the same,
or against the Common Elements. Each Owner shall indemnify and hold harmless
each of the other Owners, the Declarant, the Association and the Manager from
and against all liabilities and obligations arising from the claim of any lien
against the Unit of such other Owners or the Common Elements.

 

23



--------------------------------------------------------------------------------

(f) Compliance with the Governing Documents. The Association, each Owner and any
occupant of any Unit automatically shall be deemed to have agreed to comply
strictly with the provisions of the Governing Documents and all Legal
Requirements. Any Event of Default by an Owner shall be grounds for an action to
recover damages or sums due, with interest thereon at the Default Rate, or for
injunctive relief, or both, and for reimbursement of all attorneys’ fees
incurred in connection therewith, which action may be maintained by the Board or
the Manager in the name of the Association on behalf of all of the Owners or, in
a proper case, by an aggrieved Owner.

ARTICLE 9

INSURANCE AND CASUALTY AND REBUILDING

9.1 Insurance - Association.

(a) Except as set forth in Allocation Document, the Association shall obtain and
maintain, as a Common Expense, insurance for all portions of the Regime as
required by § 82.111 of the Uniform Act, other than those portions which
constitute Units; provided, however, such insurance required by § 82.111 of the
Uniform Act must cover at least one hundred percent (100%) of the replacement
cost or actual cash value of the insured property as of the completion of the
Improvements and at each renewal date of such insurance. The Board may also
obtain such other insurance in such reasonable amounts as the Board may deem
desirable. The Board has the option to purchase and maintain additional
insurance coverage, including that which is commonly provided by an “Umbrella
Policy”. The Association is not providing liability coverage for accidents or
occurrences that occur within a Unit or, unless the Board elects to do so, any
portion of the Limited Common Elements. The Board may, but will not be required
to obtain, fidelity bonds indemnifying the Association, the Board and the Owners
from loss of funds resulting from fraudulent or dishonest acts of any employee
of the Association or of any other person handling the funds of the Association
in such an amount as the Board may deem desirable.

(b) The name of the insured under the foregoing described policies shall be set
forth substantially as follows:

“THE DOMAIN BUILDING 2 CONDOMINIUM ASSOCIATION, INC. for the use and benefit of
the individual owners (which owners may be designated by name if required by
law).”

Notwithstanding the foregoing, the policies may be issued in the name of an
authorized representative of the Association. Loss payable provisions shall be
in favor of the Association as a trustee for each Owner and each such Owner’s
First Mortgagee. Each Owner and such Owner’s First Mortgagee, if any, shall be
beneficiaries of such policies in the amount of the “Allocation of Interest in
Common Areas” assigned to such Owner’s Unit as specified in the Declaration.

9.2 Insurance - Owner. Except as set forth in the Allocation Document, no later
than upon completion of the Improvements, each Owner shall obtain and maintain
insurance on all portions of such Owner’s Unit and any Limited General Elements
appurtenant to such Unit, as

 

24



--------------------------------------------------------------------------------

well as any Improvements located thereon, in an amount equal to one hundred
percent (100%) of the replacement cost or actual cash value of the insured
property as of the completion of the Improvements and at each renewal date of
such insurance. An Owner shall also obtain and maintain, if applicable,
insurance for workers’ compensation and employer’s liability, commercial general
liability and business automobile in accordance with the Allocation Document.
Upon written request from the Association, Board or any Owner, an Owner shall
promptly deliver proof of coverage for the insurance required under the
Governing Documents.

9.3 Waiver of Subrogation. The Association and each Owner by his possession or
acceptance of title to a Unit hereby waives any and every claim which arises or
may arise in its or his favor against any other Owner or the Association for any
and all loss of, or damage to, its property located within or upon, or
constituting a part of, the Regime, which loss or damage is covered (or required
to be covered) by valid and collectible fire and extended coverage insurance
policies, to the extent such loss or damage is recoverable thereunder. Inasmuch
as the foregoing mutual waivers will preclude the assignment of any of such
claim by way of subrogation (or otherwise) to an insurance company (or any other
party), the Association and each Owner immediately shall give to each insurance
company which has issued policies of insurance to such Owners, written notice of
the terms of this mutual waiver and cause such policies to be endorsed, if
necessary, to prevent the invalidation of such coverages by reason hereof

9.4 Application of Insurance Proceeds in the Event of Damage. If the Regime is
damaged by fire or any other disaster, the insurance proceeds shall held and
disbursed pursuant to §82.111 of the Uniform Act. In the event a deductible is
applicable to any insurance for the Regime carried by the Association, the Board
may levy a Special Assessment to cover the amount of such deductible, which
shall be allocated between the Owners in accordance with each Owner’s respective
Allocation of Interest in Common Areas. Notwithstanding anything to the contrary
in this Declaration or the Uniform Act, an Owner shall not be obligated to
rebuild or restore its Unit (the “Affected Unit”) following a casualty or
condemnation provided that (a) such Owner, at its sole cost and expense,
undertakes any demolition and restoration of the Affected Unit necessary to
ensure that the other Unit of the Regime (the “Non-Affected Unit”) is
structurally sound, operable and substantially the same in quality of materials
and aesthetic character as that which existed prior to such casualty, and that
any remaining portions of the Affected Unit are also of the same quality of
materials and aesthetic character as that which existed prior to such casualty,
and (b) prior to undertaking such demolition and restoration work, the Owner of
the Non-Affected Unit has approved the plans and specifications for such
demolition and restoration work, such approval not to be unreasonably withheld,
conditioned or delayed. Additionally, in the instance that the Owner of the
Non-Affected Unit disapproves such plans and specification, the Owner of the
Non-Affected Unit shall provide detailed reasons for such disapproval to the
Owner of the Affect Unit.

 

25



--------------------------------------------------------------------------------

ARTICLE 10

CONDEMNATION

10.1 Participation in Condemnation Proceedings; Expenses. If all or any part of
the Regime is taken or threatened to be taken by condemnation, eminent domain,
or by any other similar power, the Board and each Owner whose Unit is being
taken in whole or part will be entitled to participate in proceedings incident
thereto at their respective expense. The Board will give notice of the existence
of such proceedings to all owners and Mortgagees of which the Board has
knowledge. The expense or participation in such proceedings by the Board will be
borne by the Association. The Board is specifically authorized to obtain and pay
for such assistance from attorneys, appraisers, architects, engineers, expert
witnesses, and other persons as the Board in its discretion deems necessary or
advisable to aid or advise it in matters relating to such proceedings. All
damages or awards for any such taking will be deposited with the Board, acting
as trustee, and such damages or awards will be applied or paid as provided
herein.

10.2 Condemnation of Common Elements. In the event that an action in eminent
domain is brought against a portion of the General Common Elements or any
Limited Common Elements that are not exclusively assigned to a single Unit, the
Board will have the sole authority to determine whether to defend any such
proceedings; to make any settlement with respect thereto; or to convey such
property to the condemning authority in lieu of such condemnation proceeding.
With respect to any such taking of General Common Elements or Limited Common
Elements that are not exclusively assigned to a single Unit, all damages and
awards will be determined for such taking as a whole and not separately for each
Owner’s interest therein. After the damage and award for any taking is
determined, the Board will determine, in its sole and absolute discretion,
whether to replace or restore the General Common Elements or Limited Common
Elements, or, may, if it deems advisable, call a meeting of the Association. At
such meeting the Members by a vote of at least eighty percent (80%) of the total
votes in the Association, will decide whether to replace or restore, to the
extent possible, the General Common Elements or Limited Common Elements taken by
eminent domain proceedings. Any damages or awards not used for replacement or
restoration of General Common Elements or Limited Common Elements will be paid
to the Owners as provided in § 82.007(c) of Uniform Act. In the event that an
eminent domain action is brought against a portion of the Limited Common Element
which is assigned to a single Unit, the Owner or Owners of such Unit will have
the sole authority to determine whether to defend any such proceedings; to make
any settlement with respect thereto; or to convey such property to the
condemning authority in lieu of such condemnation proceedings. With respect to
the taking of Limited Common Element assigned to a single Unit, all damages and
awards remaining after any necessary repairs or replacements pertaining to such
Limited Common Element, will be paid to the Association as required in §
82.007(c) of Uniform Act, and then will be distributed by the Association to the
Owner or Owners of the Unit or Units to which the Limited Common Element was
assigned.

10.3 Deposit and Disposition of Funds and Regrouping of Surviving Units. In the
event that any eminent domain proceeding results in the taking of or damage to
one or more Units, then the damage and awards for such taking and the payment
thereof, and the regrouping of ownership interests, will be determined in
accordance with § 82.007(a) and (b) of the Uniform Act.

 

26



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENTS TO DECLARATION

11.1 Amendment by Declarant. Any amendment of this Declaration will be a Major
Decision requiring written agreement of all Owners. Notwithstanding the
foregoing, prior to the sale of the Retail Unit by Declarant to RREEF Domain LP
(“RREEF”) pursuant to that certain Repurchase Agreement by and between Declarant
and RREEF referenced in Section 3(e) of that certain Contribution Agreement by
and between RREEF and SRI Ten Domain LLC, a Delaware limited liability company,
of even date herewith, without the prior written consent of RREEF (which RREEF
may withhold in its reasonable discretion), Declarant may not (i) subject to
Section 11.2 below, amend or otherwise modify the terms or conditions of this
Declaration or (ii) undertake any action of any kind as Owner except those
actions which it could take under the Governing Documents if it owned only the
Office Unit. Any such amendment or modification of, or action as “Owner” under,
this Declaration prior to the sale of the Retail Unit by Declarant in violation
of this Section 11.1 is void and of no force or effect without RREEF’s prior
written consent.

11.2 Other Permitted Methods of Amendments. Notwithstanding anything to the
contrary in this Declaration, this Declaration may also be amended in accordance
with §82.067(a) and (f) of the Uniform Act. The Association may amend this
Declaration in accordance with §82.007(a), §82.056(d), §82.058(c), or §82.062 of
the Uniform Act. Certain Owners may amend this Declaration in accordance with
§82.058(b) and §82.062 of the Uniform Act. No amendment will be effective until
an original thereof is duly recorded in the Official Public Records of Travis
County, Texas.

11.3 Termination. This Declaration may be terminated in accordance with §82.068
of the Uniform Act.

ARTICLE 12

MISCELLANEOUS

12.1 Notices. Any notice permitted or required to be given by this Declaration
shall be in writing and may be delivered either personally or by mail. If
delivery is made by mail, it shall be deemed to have been delivered upon actual
receipt if delivered by United States mail, postage prepaid, addressed to the
person at the address given by such person to the Association for the purpose of
service of notices, or, if such person refuses to accept delivery, upon the date
of such refusal. Such address may be changed from time to time by notice in
writing given by such person to the Association.

12.2 Interpretation. The provisions of this Declaration shall be liberally
construed to effectuate the purposes of creating a uniform plan for the
development and operation of the Regime and of promoting and effectuating the
fundamental concepts of the Regime set forth in this Declaration. This
Declaration shall be construed and governed under the laws of the State of
Texas.

 

27



--------------------------------------------------------------------------------

12.3 Enforcement and Nonwaiver. Except as otherwise provided herein, any Owner
at its own expense, Declarant or the Board shall have the right to enforce any
provision of the Declaration. Such right of enforcement shall include both
damages for, and injunctive relief against, the breach of any such provision.
The failure to enforce any provision of the Declaration at any time shall not
constitute a waiver of the right thereafter to enforce any such provision or any
other provision of the Declaration. The Association shall have the right, when
appropriate in its judgment, to claim or impose a lien upon any Unit in order to
enforce any right or effect compliance with this Declaration.

12.4 Construction. The provisions of this Declaration shall be deemed
independent and severable, and the invalidity or partial invalidity of any
provision or portion thereof shall not affect the validity or enforceability of
any other provision or portion thereof. Unless the context requires a contrary
construction, the singular shall include the plural and the plural the singular;
and the masculine, feminine or neuter shall each include the masculine, feminine
and neuter. All captions and titles used in this Declaration are intended solely
for convenience of reference and shall not enlarge, limit or otherwise effect
that which is set forth in any of the paragraphs, sections or articles hereof.

12.5 Injury to Person or Property. BY ACCEPTANCE OF TITLE TO A UNIT, EACH OWNER
ACKNOWLEDGES THAT THE DECLARANT AND THE ASSOCIATION SHALL HAVE NO DUTY OR
OBLIGATION TO ANY OWNER, OR THEIR TENANTS, AGENTS OR INVITEES OR THEIR GUESTS:
(I) TO SECURE OR OTHERWISE ENCLOSE ANY LIMITED COMMON ELEMENT, GENERAL COMMON
ELEMENT OR OTHER IMPROVEMENT; OR (II) TO PROVIDE SECURITY OR PROTECTION TO ANY
OWNER OR THEIR TENANTS, GUESTS, EMPLOYEES, CONTRACTORS AND INVITEES FROM HARM OR
LOSS. BY ACCEPTING TITLE TO A UNIT, EACH OWNER AGREES THAT (I) THE LIMITATIONS
SET FORTH IN THIS SECTION 12.5 ARE REASONABLE AND CONSTITUTE THE EXERCISE OF
ORDINARY CARE BY THE ASSOCIATION AND THE DECLARANT AND (II) TO INDEMNIFY AND
HOLD HARMLESS THE ASSOCIATION AND THE DECLARANT FROM ANY CLAIM OF DAMAGES, TO
PERSON OR PROPERTY ARISING OUT OF AN ACCIDENT OR INJURY IN OR ABOUT THE REGIME
TO THE EXTENT AND ONLY TO THE EXTENT CAUSED BY THE ACTS OR OMISSIONS OF SUCH
OWNER, ITS TENANTS, GUESTS, EMPLOYEES, CONTRACTORS OR INVITEES TO THE EXTENT
SUCH CLAIM IS NOT COVERED BY INSURANCE OBTAINED BY THE ASSOCIATION AT THE TIME
OF SUCH ACCIDENT OR INJURY.

12.6 DISCLAIMERS OF WARRANTIES AND LIMITATION OF LIABILITY. EXCEPT AS
SPECIFICALLY PROVIDED IN ANY PURCHASE DOCUMENT BETWEEN DECLARANT AND AN OWNER
EXECUTED IN CONNECTION WITH THE SALE OF A UNIT BY THE DECLARANT TO SUCH OWNER,
EACH UNIT CONVEYED BY DECLARANT IS BEING CONVEYED IN ITS “AS IS” AND “WHERE IS”
CONDITION, WITH ALL EXISTING DEFECTS (PATENT AND LATENT) AND WITHOUT WARRANTY
(INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE) OR REPRESENTATION MADE BY DECLARANT OR ANY
AGENT, EMPLOYEE, MEMBER, OFFICER, PARTNER OR PRINCIPAL OF DECLARANT OR ANY OTHER
PARTY AS TO

 

28



--------------------------------------------------------------------------------

(a) THE PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION OF THE
PROPERTY, THE CONDOMINIUM AND THE UNITS, INCLUDING WITHOUT LIMITATION ANY
IMPROVEMENTS TO ANY UNIT OR THE COMMON ELEMENTS OR THE CONDITION OF ANY
APPLIANCES, WINDOWS, EXTERIOR OR INTERIOR WALLS, FLOORS, ROOF, ELEVATOR SYSTEMS,
PUMPS, FIRE AND OTHER BUILDING EMERGENCY SYSTEMS, ELECTRICAL LINES AND SYSTEMS,
WATER LINES, HOT WATER HEATERS AND OTHER HVAC AND PLUMBING SYSTEMS, (b) THE
PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION OF THE AREAS
SURROUNDING OR ADJACENT TO THE PROPERTY, OR (c) ANY OTHER MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, THE COMPLIANCE OF THE PROPERTY, THE CONDOMINIUM
AND THE UNITS WITH FEDERAL, STATE OR LOCAL LAWS, OR AS TO ANY OTHER MATTER IN
CONNECTION THEREWITH. TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
OWNER BY ITS ACCEPTANCE OF A DEED OR OCCUPANCY OF A UNIT AGREES THAT IN NO EVENT
SHALL DECLARANT OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF
DECLARANT BE RESPONSIBLE OR LIABLE UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, OR OTHER THEORY OF LAW OR EQUITY, FOR ANY INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY NATURE
ARISING FROM THE CREATION OF THE CONDOMINIUM OR THE SALE OF A UNIT, AND EACH
OWNER BY ITS ACCEPTANCE OF A DEED TO OR OCCUPANCY OF A UNIT EXPRESSLY WAIVES THE
RIGHT TO CLAIM, SEEK OR COLLECT ANY SUCH DAMAGES TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAW, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN ANY
PURCHASE DOCUMENT BETWEEN DECLARANT AND AN OWNER EXECUTED IN CONNECTION WITH THE
SALE OF A UNIT BY THE DECLARANT TO SUCH OWNER.

12.7 References to the Uniform Act. References or citations to the Uniform Act
shall mean such sections or provisions of the Uniform Act in effect as of the
effective date of this Declaration.

ARTICLE 13

Special Declarant Rights

13.1 Special Declarant Rights. Declarant hereby reserves the following rights
(collectively, the “Special Declarant Rights”):

(a) The right to complete the Improvements in accordance with the Plat and the
Plan; and

(b) The Declarant’s Easement Rights.

 

29



--------------------------------------------------------------------------------

Any of the Special Declarant Rights may be exercised by the Declarant for the
time period specified in the Uniform Act, but in no event after the closing of
the sale of the Retail Unit to RREEF as described in Section 11.1, at which time
the Special Declarant Rights shall be deemed terminated and shall be evidenced
by a recorded instrument signed by the Declarant.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE

IMMEDIATELY FOLLOWS.]

 

30



--------------------------------------------------------------------------------

EXECUTED to be effective this     day of June, 2013.

 

DECLARANT:

 

DOMAIN JUNCTION 2 LLC,

a Delaware limited liability company

By:

   

Name:

   

Title:

   

 

State of                                         
                                      §   § County of  
                                                                             §

This instrument was acknowledged before me on June     , 2013, by
                    , as                     of Domain Junction 2 LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

Notary Public My Commission expires:                                 
                      



--------------------------------------------------------------------------------

CONSENT OF MORTGAGEE

The undersigned, being the sole owner and holder of a deed of trust lien dated
                    , recorded as Document No.                     , Official
Public Records of Travis County, Texas, securing a note of even date therewith
in the amount of $                     , executes this Declaration solely for
the purpose of evidencing its consent to this Declaration and makes no
representation or warranty, express or implied, of any nature whatsoever, to any
Owner with respect to any Unit or the effect of the terms and provisions of this
Regime.

 

 

By:

   

Printed Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT “A-1”

DOMAIN BUILDING 2 CONDOMINIUMS

[SURVEY]

 

Exhibit “A-1”



--------------------------------------------------------------------------------

EXHIBIT “A-2”

DOMAIN BUILDING 2 CONDOMINIUMS

[ARCHITECTURAL PLANS]

 

Exhibit “A-2”



--------------------------------------------------------------------------------

EXHIBIT “B”

DOMAIN BUILDING CONDOMINIUMS

RULES AND REGULATIONS

I. AUTHORITY

The following Rules and Regulations apply to the Domain Building 2 Condominiums
(the “Regime”) and have been adopted by the Board of Directors of the Domain
Building 2 Condominium Association, Inc. (the “Association”) pursuant to
Section 82.102(a)(7) of the Texas Uniform Condominium Act (the “Act”). These
rules regulate the use, leasing or sale, maintenance, repair, modification and
appearance of Units and common elements. These rules may be amended from time to
time by the Board. In the event of any conflict between these rules and the
Declaration of Condominium Regime for the Domain Building 2 Condominiums,
recorded in the Official Public Records of Travis County, Texas (the
“Declaration”), or any provision of the Act, the provisions of the Declaration
or the Act shall control. Any capitalized term not otherwise defined herein
shall have the meaning as defined in the Declaration.

II. COMPLIANCE

Each Owner shall comply with these Rules and Regulations, the Declaration and
the Bylaws of the Association (collectively, the Rules and Regulations, the
Declaration and the Bylaws of the Association are referred to herein as the
“Governing Documents”). Each Owner is responsible for compliance with the
Governing Documents by the residents or occupants of such Owner’s Unit, and
their respective invitees, tenants, agents, employees or contractors.

GOVERNMENTAL ORDINANCES. Owners and their tenants, guests, invitees, contractors
and agents shall comply with all applicable governmental ordinances, as well as
these policies.

COMMUNICATIONS. Please direct any repair requests, complaints or rule violations
to                     ,                     , Austin, Texas 787     ,
telephone: (     )             .

III. POLICIES APPLICABLE TO ALL OWNERS, OCCUPANTS AND GUESTS

1. Security, safety and lighting. Neither the Association nor the Association’s
management company provides or warrants security. Each occupant is responsible
for his own security and that of its tenants, guests, invitees, contractors or
agents.

Occupants are requested to immediately report General Common Element lighting
problems or hazardous conditions immediately to the Association’s management
company representative. The Association cannot and does not check exterior
lighting on a daily basis. The Association generally must rely on Owners and
occupants to notify the Association’s managing agent when lights are burned out
or insufficient in some manner. Occupants must assume that electronic or
mechanical devices may malfunction from time to time.

 

Exhibit “B” - 1



--------------------------------------------------------------------------------

2. Storage of property in common areas. Except as expressly permitted under the
Declaration, no property may be stored temporarily or permanently on General
Common Elements. Management company employees and service personnel, board
members and persons designated by them may remove and throw away any property
stored in violation of this rule. This provision does not prohibit the use of
Limited Common Elements adjacent to Unit 200 for retail or dining purposes
permitted by the Owner of Unit 200.

3. Trash. Trash, rubbish or debris shall not be left or deposited, even
temporarily, on any General Common Elements.

4. Noise. Except as permitted under Section 5.4 of the Declaration or arising
out of construction activities by a Unit Owner, Unit Owners and occupants shall
use commercially reasonable methods to minimize, noise from electrical,
mechanical or other sources that may be heard outside their Unit.

5. Nuisances. No unsafe, noxious, offensive or illegal activity or odor is
permitted on the Property. No activity shall be conducted on the Regime which in
the judgment of the Board might reasonably be considered as annoying to
neighbors of ordinary sensibilities, or might be reasonably calculated to reduce
the desirability of the Regime. No person may do anything that will increase
insurance rates for the Regime, or which may cause such improvements to be
uninsurable or which may cause any policy to be canceled, suspended or
materially modified by the issuing company without the prior written consent of
the Board.

6. Vehicle repair. Vehicles must be serviced or repaired off the Regime.
Vehicles which have expired license plates, expired inspection stickers, flat
tires or which are obviously inoperable due to missing parts are prohibited and
must be removed from the Regime at the expense of the Owner whose tenant,
occupant, licensee, contractor or agent owns such vehicle. Such vehicles must be
removed from the property immediately upon notice from any Board member or
management representative.

7. Parking.

a. Parking of vehicles, motorcycles and bicycles in grass areas, dirt areas,
flower beds or sidewalks is prohibited, except within areas designated for such
use.

b. No vehicles may be parked or unattended in such a manner as to block the
passage of other vehicles on the streets or in driveways within the Regime. No
vehicle (shall be left parked and unattended, in the street, along the curb or
in driveway areas in such a manner as to prevent the ingress and/or egress of
emergency vehicles (i.e., fire, EMS) or service vehicles (i.e., refuse trucks).
No inoperable vehicle may be stored on the Property.

c. No boats or recreational vehicles may be parked on the Regime at any time.

 

Exhibit “B” - 2



--------------------------------------------------------------------------------

8. Towing illegally parked vehicles. Vehicles parked in violation of these rules
may be removed and stored without permission of the vehicle’s owner or operator.
Notice and removal shall be in accordance with Chapter 684 of the Texas
Transportation Code (formerly article 6701g-2). A Unit Owner is liable for all
costs of towing illegally parked vehicles of the Unit Owner, his guests or
tenants.

9. Criminal activity. While on the Regime, no person may violate any criminal
laws, health codes or other applicable laws. No tampering with water, lighting,
timers, sprinklers or other facilities located within the general common area is
allowed.

10. Common Element repairs. If any General Common Element (for example, common
wastewater disposal system, etc.) is in need of repair or maintenance, Owners
and occupants are requested to contact the Association’s management company
immediately and leave a message about what needs to be fixed.

11. Fees for special services. Fees chargeable to Owners for special services
(such as furnishing resale certificates, eligibility certificates, copies of
declarations, copies of information sent to mortgagees, copies of accounting
records, etc.) shall be set by the Board from time to time.

12. Change of address. Owners shall keep the Association timely informed of
their current addresses.

13. Names and addresses of tenants. Owners shall notify the Association of
current names, addresses and telephone numbers of tenants of their respective
Units.

14. Name and address of new Owners. An Owner may not sell or convey his Unit
unless all amounts due and owing to the Association are paid in full. If an
Owner sells, conveys or transfers his Unit without paying all amounts due and
owing to the Association, the seller of such Unit shall remain liable for all
such sums. If an Owner sells or transfers ownership of his Unit and fails to
notify the Association of the sale, the seller of such Unit shall continue to be
liable for the assessments accruing after the sale or transfer until such time
as the selling or transferring Owner notifies the Association in writing of the
name and address of the new Owner.

 

Exhibit “B” - 3



--------------------------------------------------------------------------------

EXHIBIT J – FORM OF DOMAIN BUILDING 2 EXPENSE ALLOCATION DOCUMENT

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

DOMAIN BUILDING 2 EXPENSE ALLOCATION DOCUMENT

This document is that certain Domain Building 2 Expense Allocation Document (the
“Allocation Document”) described in the Declaration of Condominium Regime for
the Domain Building 2 Condominium (the “Declaration”), made and established on
            , 2013 by Domain Junction 2 LLC, a Delaware limited liability
company, as Declarant therein. All terms which are capitalized herein but not
defined herein shall have those meanings subscribed to them in the Declaration.
This Allocation Document is incorporated by reference into the Declaration for
all purposes, and shall set forth the percentages by which the Owners of the
Office Unit and the Retail Unit share in the listed expenses and the extent that
any Owners shall undertake the maintenance obligations contained in this
Allocation Agreement. All other Common Expenses not listed herein or in the
Declaration shall be shared by the Owners in accordance with the Percentage
Interest, unless otherwise specified in the Declaration or agreed by the Owners.
This Allocation Document may be amended by the Owners only as provided in the
Declaration.

MAINTENANCE OBLIGATIONS AND EXPENSE ALLOCATIONS

 

Item

  

Party Obligated to
Undertake
Maintenance

   Office Unit
Expense
Allocation    Retail Unit Expense
Allocation All portions of the Office Unit, as set forth in the Declaration and
as shown on the Plan, including the roof of the Building (other than that
portion of the roof over the single story retail), the rooftop deck over the
single story retail portion of the Building (and the portion of the roof under
such deck), the portion of the Skin of the Building that surrounds the Office
Unit, as designated on the Plan, all walls, floors, ceilings, hallways, lobbies,
windows, doors, elevators and other Improvements that exclusively serve the
Office Unit    Office Unit Owner    100%    0% Limited Common Elements of the
Office Unit, as set forth in the Declaration and as shown on the Plan, that
exclusively serve the Office Unit, including the elevator, the elevator lobby
and the skywalk    Office Unit Owner    100%    0%

 

ALLOCATION DOCUMENT – Page 2



--------------------------------------------------------------------------------

All portions of the Retail Unit, as set forth in the Declaration and as shown on
the Plan, including the portion of the Skin of the Building that surrounds the
Retail Unit and the portion of the roof of the single story retail portion of
the Building (other than the portion of the Office Unit rooftop deck), as
designated on the Plan, all walls, floors, ceilings, hallways, lobbies, windows,
doors, and other Improvements that exclusively serve the Retail Unit    Retail
Unit Owner    0%    100% Limited Common Elements of the Retail Unit, as set
forth in the Declaration and as shown on the Plan that exclusively serve the
Retail Unit, including any exterior dining areas and ventilation chases   
Retail Unit Owner    0%    100% All perimeter area landscaping and hardscaping
(including the paseo [as shown on the Plan]) that is a General Common Element,
as stated on the Plan1 (the “Landscape/Hardscape Common Elements”)    Retail
Unit Owner    50%    50% General Common Elements, as set forth in the
Declaration and as shown on the Plan (other than the Landscape/Hardscape Common
Elements), including the structure and any Systems that serve both the Office
Unit and the Retail Unit, all replacement reserves for such General Common
Elements, and all organizational, operating and administration costs of the
Association    Association    80%    20%

INSURANCE MAINTENANCE OBLIGATIONS AND INSURANCE EXPENSE ALLOCATIONS

ASSOCIATION MAINTAINED INSURANCE

Property Insurance. The Owner of the Office Unit shall obtain and pay (subject
to reimbursement as provided in this Allocation Document) all expenses relating
to the property insurance coverage required to be maintained by the Association
under Section 9.1 of the Declaration and the Act; provided, however, that the
Owner of the Office Unit shall not be liable for failure to obtain any required
insurance coverage or for any loss or damage resulting from such failure, if
such failure is due to the reasonable unavailability of such insurance coverage.

 

 

1  Upon completion of the Improvements, the Retail Unit Owner and Office Unit
Owner shall delegate the maintenance obligations and costs related to the
maintenance of any patio areas appurtenant to the Retail Unit solely to the
Retail Unit Owner.

 

ALLOCATION DOCUMENT – Page 3



--------------------------------------------------------------------------------

The Owner of the Retail Unit shall reimburse the Owner of the Office Unit within
thirty (30) days of receipt of invoice of the premium for the property insurance
for the portion reasonably allocated to the Retail Unit by the insurance company
or, if not reasonably allocated, a portion of the costs equal to the percentage
interest (the “Retail Unit’s Allocated Insurance Interest”) represented by a
fraction, the numerator of which is the gross square feet of building area
within the Retail Unit and the denominator of which is the combined gross square
feet of building area within the Retail Unit and the Office Unit.

General Liability Insurance. The Owner of the Office Unit shall obtain and pay
(subject to reimbursement as provided in this Allocation Document) all expenses
relating to the commercial general liability insurance (“CGL Insurance”)
required to be maintained by the Association under Section 9.1 of the
Declaration and the Act in an amount agreed upon by the Board of Directors of
the Association; provided, however, that the Owner of the Office Unit shall not
be liable for failure to obtain any required insurance coverage or for any loss
or damage resulting from such failure, if such failure is due to the reasonable
unavailability of such insurance coverage.

The Owner of the Retail Unit shall reimburse the Owner of the Office Unit within
thirty (30) days of receipt of invoice of the premium for the CGL Insurance for
the portion reasonably allocated to the Retail Unit by the insurance company or,
if not reasonably allocated, an amount equal to the Retail Unit’s Allocated
Insurance Interest.

Other Association Insurance. The cost of directors and officers liability
insurance and any other insurance the Owners agree should be maintained by the
Association shall be paid in part by the Retail Unit Owner in accordance with
the Retail Allocated Insurance Interest, with the balance paid by the Office
Unit Owner.

Determination of Retail Unit’s Allocated Insurance Interest. At any time after
completion of the Building or any additions thereto, either Owner may have the
building area gross square footage of each Owner’s Unit measured by a registered
architect, and the Owner seeking the measurement will notify the other Owner,
prior to the date the Units are measured, that it has retained an architect to
measure the Units. The Owner which measured must promptly deliver a copy of the
architect’s report to the other Owner. The Owners shall execute and deliver to
each other a letter agreement which correctly sets forth the building area of
each Unit and the Retail Unit’s Allocated Insurance Interest. Upon delivery of
the architect’s measurement to the other Owner, such other Owner may retain its
own architect. If the second architect’s measurements are delivered to the Owner
which initiated the measurement within thirty days of the delivery of the first
measurement and they disagree, the two architects shall select a third architect
to make a final determination of the square footage and both Owners shall be
bound by the third architect’s determination. The Owner whose architect differs
most from the third architect’s determination shall pay the third architect’s
fee.

OWNER MAINTAINED INSURANCE

Commencing upon the conveyance of any Unit to an Owner, such Owner shall obtain
and maintain insurance coverage as required by this Allocation Document. Such
Owners shall carry such other or additional insurance in such amounts and
against such risks as such Owners shall reasonably deem necessary with respect
to the Improvements, facilities and contents within such Owner’s Unit, at their
sole cost and expense.

 

ALLOCATION DOCUMENT – Page 4



--------------------------------------------------------------------------------

TYPE

  

WHO MUST
CARRY

  

MINIMUM AMOUNT

  

OTHER REQUIREMENTS

1. Workers’ Compensation and Employer’s Liability    All Units   

Statutory Limits, if state has no statutory limits then:

$1,000,000 each accident

$1,000,000 policy limit bodily injury by disease

$1,000,000 each employee, bodily injury by disease

   1. No “alternative” forms of coverage will be permitted 2. Commercial General
Liability (Occurrence Basis)    All Units   

$ 1,000,000 per occurrence

$ 2,000,000 general aggregate

$ 2,000,000 product-completed operations aggregate limit.

$ 1,000,000 personal and advertising injury limit

$ 50,000 fire legal liability

  

1. ISO form CG 0001 0196, or equivalent

2. Insured Parties will be named as “additional insureds” on ISO Form CG 20 11
and if performing improvements CG 2026 or equivalent

3. Aggregate limit of insurance (per location endorsement ISO CG2504, or
equivalent) and if performing improvements, also CG 2503)

4. Deletion of exclusions for liability assumed under contract (personal and
advertising injury)

5. Defense will be provided as an additional benefit and not included within the
limit of liability

6. Coverage for products liability CG2407 or equivalent (only required if the
Unit has restaurant use)

7. Total pollution exclusion with heating equipment and hostile fire exception
CG 21 65 or equivalent

3. Business Automobile Liability

(Occurrence Basis)

   All Units    Combined single limit for bodily injury and property damage of
$1,000,000 per occurrence or its equivalent.   

1. ISO form CA 0001 1001, or equivalent

2. Insured Parties will be named as “additional insureds”

3. Includes owned, hired and non-owned vehicles

 

ALLOCATION DOCUMENT – Page 5



--------------------------------------------------------------------------------

TYPE

  

WHO MUST
CARRY

  

MINIMUM AMOUNT

  

OTHER REQUIREMENTS

4. Causes of Loss-Special Form (formerly known as “All-Risk”) Property Insurance
   All Units    One hundred percent (100%) of the then current replacement cost
of the Unit (to be procured by such Unit)   

1. ISO form CP 1030, or better

2. Name Insured Parties as “insured as its interest may appear”

3. Contain only standard printed exclusions

4. Provide damage due to water and sprinkler leakage and flood and collapse and
terrorism (covering losses from domestic and international terrorist acts) and
shall be written with limits of coverage typically required with respect to
facilities similar to the Condominium

5. Cost of debris removal and value of grading, paving, landscaping, architects,
and development fees endorsement

6. Waiver of any right of the insurer to repair, rebuild or replace any damage
or destruction if decision is made pursuant to the Declaration not to do so

ADDITIONAL INSURED STATUS. Each Policy requiring an additional insured
endorsement shall be endorsed, using an additional insured endorsement, to name
as additional insureds the Association, Declarant, each Owner (other than the
Owner who is procuring the insurance), each of their designees and each First
Mortgagee of a Unit (collectively, the “Insured Parties”).

REVIEW OF POLICIES. The Association shall periodically, and not less than once
every three years, review all insurance Policies maintained by all Owners to
determine the adequacy of the coverage and review the current market conditions,
available insurance terms and conditions, market trends for similar sized
properties and to adjust the Policies accordingly.

LANDSCAPE/HARDSCAPE COMMON ELEMENTS MAINTENANCE

The Owner of the Retail Unit shall be responsible at its sole cost and expense
(subject to reimbursement as provided in this Allocation Document) for all
expenses relating to the maintenance and repair of the Landscape/Hardscape
Common Elements (the “Landscape/Hardscape Maintenance Expenses”).

Within thirty (30) days of receipt of invoices and supporting documentation for
the Maintenance Expenses (but not more often than quarterly), the Owner of the
Office Unit shall reimburse to the Owner of the Retail Unit an amount equal to
50% of the Landscape/Hardscape Maintenance Expenses, as referenced in this
Allocation Document (the “Office Unit Reimbursement Obligation”).

 

ALLOCATION DOCUMENT – Page 6



--------------------------------------------------------------------------------

RIGHTS IF A PARTY FAILS TO PAY REIMBURSEMENT OBLIGATIONS

In the event that an Owner (the “Reimbursing Owner”) fails to timely reimburse
the other Owner (the “Performing Owner”) for a reimbursement obligation set
forth in this Allocation Document or any other Governing Document, and such
failure continues after the expiration of a second, written 30-day “reminder”
notice delivered to the Reimbursing Owner, such unpaid amounts shall be
delinquent and shall be considered as an unpaid Assessment pursuant to the terms
of Article 6 of the Declaration and the Performing Owner shall have all of the
rights and remedies granted to the Association and described in Sections 6.6
through 6.8 of the Declaration.

 

ALLOCATION DOCUMENT – Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Declarant has duly executed this Allocation Document
effective as of the date set forth above.

 

DECLARANT:

 

DOMAIN JUNCTION 2 LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

ALLOCATION DOCUMENT – Page 1



--------------------------------------------------------------------------------

EXHIBIT K – FORM OF PARKING EASEMENT AGREEMENT

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

K-1



--------------------------------------------------------------------------------

PARKING GARAGE EASEMENT AGREEMENT

THIS PARKING GARAGE EASEMENT AGREEMENT (this “Agreement”) is made as of the     
day of June, 2013, by and between RREEF DOMAIN LP, a Texas limited partnership
(“RREEF Domain”) and DOMAIN JUNCTION 2 LLC, a Delaware limited liability company
(“Domain Junction”). RREEF Domain and Domain Junction are herein sometimes
referred to collectively as the “Parties” and individually as a “Party.”

Recitals

A. RREEF Domain is the owner of certain real property situated in Austin, Travis
County, Texas, being more particularly described or depicted on Exhibit A
attached hereto (the “Z Block Tract”).

B. Domain Junction is the owner of certain real property adjacent to the Z Block
Tract described or depicted on Exhibit B attached hereto (the “Building 2
Tract”) (each of the Z Block Tract and the Building 2 Tract is sometimes
referred to separately as a “Parcel” and are collectively referred to as the
“Parcels”).

C. The Building 2 Tract is subject to a condominium regime created by Domain
Junction as declarant (the “Building 2 Regime”) comprised of two (2) units,
consisting of (i) Unit 100 intended for office use (the “Office Unit”), the
owners of which (together with such owner’s tenants, employees, agents and
invitees, the “Office Permitted Users”) shall be permitted to use certain
parking spaces within the Parking Garage (as defined below) and (ii) Unit 200
intended for retail uses (the “Retail Unit”) the occupants of which (together
with such owner’s tenants, employees, agents and invitees, the “Retail Permitted
Users”) shall be permitted to use certain parking spaces within the Parking
Garage, all as more particularly described in this Agreement. The owner of the
Office Unit and the owner of the Retail Unit are herein collectively called the
“Unit Owners” and individually a “Unit Owner.”

D. Domain Junction desires to build a parking structure containing no fewer than
621 parking spaces (the “Parking Garage”) on the approximate area depicted on
Exhibit C attached hereto (the “Parking Garage Tract”), which Parking Garage
shall be used by the Office Permitted Users and Retail Permitted Uses. The
Parking Garage Tract is part of the Z Block Tract.

E. RREEF Domain has agreed to grant Domain Junction the Parking Easements (as
defined below) the purposes of constructing, operating and using the Parking
Garage on the terms and conditions set forth herein, including RREEF Domain’s
right to expand the Parking Garage in its sole discretion as described in
Exhibit E attached hereto (the “Parking Garage Expansion Area”), as more
particularly described below.

F. Domain Junction and RREEF Domain now desire to enter into this Agreement to
set forth their respective rights and obligations with regard to the Parking
Easements and the use and operation of the Parking Garage.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, RREEF
Domain and Domain Junction do hereby agree as follows:

1. Parking Easements. RREEF Domain hereby grants upon the terms and conditions
set forth in this Agreement the following (collectively, the “Parking
Easements”):

(a) an exclusive, non-revocable (except as provided herein with respect to the
Parking Garage Expansion) easement to Domain Junction to construct, operate,
maintain and use the Parking Garage in the approximate area depicted on Exhibit
C attached hereto, together with rights of access, ingress and egress on all
publicly dedicated streets and private streets or rights of way, driveways, curb
cuts, sidewalks, walkways and skybridges located on the Z Block Tract for
vehicular and pedestrian access to and from the Parking Garage;

(b) an exclusive, non-revocable (except as provided herein with respect to the
Parking Garage Expansion) easement for the benefit of the Office Unit to use
and/or to make available for use by the Office Permitted Users (i) those 459
parking spaces in the Parking Garage identified on Exhibit D attached hereto as
the “Office Parking Spaces” and (ii) between the hours of 8:00 a.m. and 6:00
p.m. on any weekday (i.e. Monday through Friday), the Office Permitted Users
shall have the right to use 114 of the “Retail Parking Spaces” identified on
Exhibit D;

(c) an exclusive, non-revocable (except as provided herein with respect to the
Parking Garage Expansion) easement for the benefit of the Retail Unit to use
and/or to make available for use by the Retail Permitted Users subject to the
easement granted in Section l(b)(ii) above, those 162 parking spaces in the
Parking Garage identified on Exhibit D attached hereto as the “Retail Parking
Spaces”.

2. Construction of the Parking Garage. Domain Junction shall, at its sole cost
and expense (including, without limitation, payment of all impact fees,
reservation fees, connection charges, tap-in charges or other such charges in
connection with any utilities serving the Parking Garage), construct the Parking
Garage pursuant to the plans and specifications described in Exhibit F attached
hereto (the “Plans and Specifications”), and shall diligently pursue to
completion the construction of the Parking Garage in accordance with the Plans
and Specifications. Domain Junction shall be responsible for obtaining all
governmental approvals, permits and utility connections required for
construction and operation of the Parking Garage; provided, however, that RREEF
Domain agrees, at Domain Junction’s request and at no out-of-pocket third party
costs to RREEF Domain, to cooperate as may be reasonably necessary for Domain
Junction to obtain the same. RREEF Domain grants to Domain Junction and its
agents, employees, contractors and subcontractors a temporary construction
easement over and across the Z Block Tract as reasonably necessary for the
construction of the Parking Garage, which construction easement shall terminate
automatically upon the Final Completion (as hereafter defined) of the Parking
Garage. “Final Completion” shall mean issuance of certificates or permits from
the applicable governmental authority necessary for the legal use of the Parking
Garage by the Office Permitted Users and Retail Permitted Users. During the
course of construction of the Parking Garage, Domain Junction shall maintain
builder’s risk insurance on an “all risk” basis (including collapse) on a
completed value (non-reporting) form for full replacement cost covering all work
incorporated and all materials and equipment engaged.

 

2



--------------------------------------------------------------------------------

3. Taxes. The tax parcel of which the Parking Garage is a part (the “Tax
Parcel”) includes other adjacent property and improvements thereon. Ad valorem
taxes shall be allocated annually to the buildings and other improvements
included in the Tax Parcel by an independent MAI appraiser, with at least ten
(10) years’ experience in commercial real estate of comparable scale and quality
in central Texas, selected by RREEF Domain (“Landlord’s Appraiser”). The
reasonable cost of such allocation by RREEF Domain shall be included in ad
valorem taxes. Ad valorem taxes for the Tax Parcel shall be equitably allocated
based on the valuations determined by Landlord’s Appraiser among the buildings
and other improvements included in the Tax Parcel on the basis of building
square footage and product type and structured parking spaces, taking into
account the contributory value of the improvements of each building and parking
structure and the market based allocation of each building and parking structure
in the Tax Parcel (the equitably allocation of ad valorem taxes for the Parking
Garage Tract is herein called the “Parking Garage Tract Tax Allocation”). During
the term of this Agreement, at least thirty (30) days prior to ad valorem taxes
for the Tax Parcel being due, RREEF Domain shall provide written notice to
Domain Junction of the amount of the Parking Garage Tract Tax Allocation,
together with supporting evidence prepared by Landlord’s Appraiser in his or her
determination of the amount thereof. Domain Junction shall have fifteen
(15) days thereafter to provide payment of the Parking Garage Tract Tax
Allocation to RREEF Domain. RREEF Domain covenants and agrees that, so long as
Domain Junction timely pays any amount it owes under this Section 3, all ad
valorem taxes for the Tax Parcel shall be paid prior to delinquency; provided,
however, that nothing herein shall prohibit RREEF Domain from contesting the
amount of ad valorem taxes for the Tax Parcel in accordance with applicable law.

4. Maintenance. Domain Junction shall, at its sole cost and expense, maintain in
good condition and repair the Parking Garage, including all maintenance and
repair costs, insurance costs, utility expenses, security costs (if any), and
all other costs or expenses incurred in connection with the operation and/or
maintenance of the Parking Garage and any other improvements located on the
Parking Garage Tract, as well as all driveways, streets, curb cuts and other
improvements located on the Z Block Tract and serving the Parking Garage Tract
and Parking Easements (such costs, together with ad valorem taxes payable by
Domain Junction under Section 3 above, hereafter the “Parking Garage Operating
Expenses”). The Parking Garage Operating Expenses shall allocated to the Units
Owners as follows: (i) eighty-three and nine one-hundredths percent (83.09%) by
the Owner of the Office Unit, and (ii) sixteen and ninety-one hundredths percent
(16.91%) by the Owner of the Retail Unit. The Unit Owners shall pay their
respective portions of the Parking Garage Operating Expenses in monthly
installments in such amounts as are estimated and billed by Domain Junction at
the beginning of each twelve (12) month period commencing and ending on dates
designated by Domain Junction, each installment being due on the first business
day of each calendar month. If at any time during such twelve (12) months period
it shall appear that Domain Junction has underestimated the Parking Garage
Operating Expenses for such twelve (12) month period, Domain Junction may
re-estimate the Parking Garage Operating Expenses and may bill the Unit Owners
for any deficiency which may have accrued during such twelve (12) month period
and thereafter subsequent monthly installments shall also be adjusted as
necessary. Within one hundred twenty (120) days after the end of each such
twelve (12) month period, Domain Junction shall deliver to

 

3



--------------------------------------------------------------------------------

the Unit Owners a statement of the Parking Garage Operating Expenses actually
incurred for such twelve (12) month period and each of the Unit Owners shall pay
Domain Junction within thirty (30) days of receipt of such statement, or RREEF
Domain shall credit each of the Unit Owner’s account, the amount of any excess
or deficiency in the Parking Garage Operating Expenses paid by the Unit Owners
to Domain Junction during such twelve (12) month period. Failure of Domain
Junction to provide the statement called for hereunder shall not relieve Unit
Owners from their obligations hereunder. The Parking Garage Operating Expenses
shall include an administrative fee payable to Domain Junction in the amount of
five percent (5%) of the Parking Garage Operating Expenses. If a Unit Owner
fails to pay timely its portion of the Garage Operating Expenses, then any
amounts outstanding shall bear interest at the lesser of twelve percent
(12%) per annum or the highest legal interest rate until paid in full.

5. RREEF Domain Obligations: RREEF Domain shall not permit (to the extent in
RREEF Domain’s reasonable control) or cause any structure, barrier, fence, curb,
wall, ditch, barricade or gates or other improvements on the Z Block Tract to
obstruct or affect the Parking Easements or use or operation of the Parking
Garage.

6. Event of Default; Remedies.

(a) The following shall constitute an event of default (each an “Event of
Default”) under this Agreement: (a) failure by a Party to timely pay any amount
due hereunder to the other Party and such failure continues for a period of five
(5) days after written notice of such failure; and (b) failure by a Party to
perform any non-monetary obligation hereunder and such failure continues for a
period of thirty (30) days after written notice of such failure; provided,
however, that if, despite reasonable efforts, curative action cannot be
completed within said 30-day period, then no Event of Default shall occur so
long as the non-performing Party commences curative action within the required
30-day period and thereafter diligently pursues such curative action to
completion. Upon the failure by a Party to timey pay any amounts due hereunder
to the other Party, any outstanding amounts shall bear interest at the rate of
the lesser of twelve percent (12%) per annum or the highest legal interest rate
until paid in full.

(b) Upon the occurrence of an Event of Default, in addition to any other
remedies available in law or in equity, (a) if the defaulting Party fails to
complete any curative action required under the terms hereof within the
applicable cure period set forth above, then the non-defaulting Party (including
any Unit Owner) may perform such obligations and the cost for doing so shall be
reimbursed by the non-performing Party upon demand, and/or (b) the
non-defaulting Party (including any Unit Owner) shall be entitled to seek
injunctive and/or specific performance against the defaulting Party, and each
Party hereto acknowledges and agrees the inadequacy of legal remedies and
irreparable harm which may result by a breach of this Agreement.

(c) In any action to enforce the terms and obligations of this Agreement, the
prevailing Party shall be entitled to recover court costs and expenses,
including reasonable attorneys’ fees, arising as a result of such action.

 

4



--------------------------------------------------------------------------------

7. Indemnification. TO THE FULLEST EXTENT ALLOWED BY LAW, BUT SUBJECT TO THE
PROVISIONS OF SECTION 8(b) BELOW, EACH PARTY TO THIS AGREEMENT SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS THE OTHER PARTY, TOGETHER WITH ITS PARTNERS, MEMBERS,
EMPLOYEES, OFFICERS, DIRECTORS, CONTRACTORS, AGENTS AND TENANTS, FROM AND
AGAINST ANY AND ALL CLAIMS, COSTS, LIABILITIES, ACTIONS AND DAMAGES, INCLUDING
WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEYS’ FEES, FROM ANY THIRD
PARTY CLAIMS ARISING IN CONNECTION WITH THIS AGREEMENT, THE PARKING EASEMENTS,
THE PARKING GARAGE OR THE PARKING GARAGE EXPANSION (AS DEFINED BELOW), TO THE
EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFYING PARTY
OR ITS AGENTS, EMPLOYEES OR CONTRACTORS. ADDITIONALLY, TO THE FULLEST EXTENT
ALLOWED BY LAW, EACH PARTY TO THIS AGREEMENT SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER PARTY, TOGETHER WITH ITS PARTNERS, MEMBERS, EMPLOYEES,
OFFICERS, DIRECTORS, CONTRACTORS, AGENTS AND TENANTS, FROM AND AGAINST ANY AND
LIEN CLAIMS ARISING AS A RESULT OF SUCH PARTY’S CONSTRUCTION, MAINTENANCE OR
REPAIR ACTIVITIES HEREUNDER, INCLUDING WITHOUT LIMITATION, COURT COSTS AND
REASONABLE ATTORNEYS’ FEES.

8. Insurance.

(a) Domain Junction, at its sole expense, shall at all times maintain
(i) comprehensive liability insurance and, if necessary, umbrella liability
insurance, covering the use of the Parking Easements and the Parking Garage,
with the original coverage having combined single limits of not less than
$3,000,000.00 and naming RREEF Domain as an additional insured; and (ii) full
replacement cost all-risk property insurance covering the Parking Garage.

(b) RREEF Domain and Domain Junction each waive any and every claim which arises
or may arise in its favor against any the other party hereto for any and all
loss of, or damage to, its property located within or upon, or constituting a
part of, the Parking Garage Tract or the Z Block Tract, which loss or damage is
covered (as required hereunder to be covered) by valid and collectible fire and
extended coverage insurance policies, to the extent such loss or damage is
recoverable thereunder. Inasmuch as the foregoing mutual waivers will preclude
the assignment of any of such claim by way of subrogation (or otherwise) to an
insurance company (or any other party), RREEF Domain and Domain Junction each
Owner immediately shall give to each insurance company which has issued policies
of insurance to such party, written notice of the terms of this mutual waiver
and cause such policies to be endorsed, if necessary, to prevent the
invalidation of such coverages by reason hereof.

9. Expansion of Parking Garage.

(a) RREEF Domain shall have the right, in its sole discretion and upon no less
than thirty (30) days prior written notice to Domain Junction, to expand the
Parking Garage to accommodate future development of the Z Block Tract and to
relocate the location of Office Parking Spaces and the Retail Parking Spaces as
described in Section 9(c) below within the Parking Garage Expansion Area (the
“Parking Garage Expansion”). The expansion parking garage shall initially
consist of six (6) parking levels (including one on grade) with an ability to
add a seventh level (the Parking Garage, as expanded in accordance with the
terms herein, is

 

5



--------------------------------------------------------------------------------

called the “Expanded Parking Garage”). RREEF Domain shall not unreasonably
disrupt Domain Junction’s use or operation of the Parking Garage during the
construction of the Expansion and shall not reduce the Office Parking Spaces or
Retail Parking Spaces. In the event that the construction of the Expanded
Parking Garage reduces the number of available Office Parking Spaces and/or
Retail Parking Spaces in the Parking Garage during construction, RREEF Domain
shall provide an equal number of parking spaces to the applicable Unit Owner on
other parcels within The Domain for so long as the number of available Office
Parking Spaces and/or Retail Parking Spaces in the Parking Garage is reduced in
connection with such construction. Such off-site parking spaces shall be
allocated to the Retail Permitted Uses and, as necessary during such time, any
eliminated Office Parking Spaces will be replaced with a comparable number of
Retail Parking Spaces.

(b) During the course of any construction of the Parking Garage Expansion, RREEF
Domain shall maintain builder’s risk insurance on an “all risk” basis (including
collapse) on a completed value (non-reporting) form for full replacement cost
covering all work incorporated and all materials and equipment engaged.

(c) In the event RREEF Domain elects to construct the Parking Garage Expansion,
RREEF Domain shall execute and record a declaration of condominium regime (the
“Parking Garage Declaration”) by which the Parking Garage Tract, together with
the Expanded Parking Garage and all other land and improvements on the Z Block
Tract and the various rights and appurtenances thereto set forth in this
Agreement, shall be converted to a condominium regime (the “Z Block Regime”),
with those portions of the Expanded Parking Garage set forth in Exhibit G
attached identified as the “Expanded Garage Office Parking Spaces” and the
“Expanded Garage Retail Parking Spaces”, together with all rights necessary for
the use of the Expanded Garage Office Parking Spaces, Expanded Garage Retail
Parking Spaces and the Expanded Parking Garage, being distinct condominium units
(the unit comprising the Expanded Garage Office Parking Spaces is hereafter
called the “Office Parking Unit” and unit comprising the Expanded Garage Retail
Parking Spaces is hereafter called the “Retail Parking Unit”). The Parking
Garage Declaration shall include those provisions listed on Schedule 1 attached
hereto. Prior to executing and recording the Parking Garage Declaration, RREEF
Domain shall deliver the Parking Garage Declaration to Domain Junction for
review and approval, such approval not to be unreasonably withheld, conditioned
or delayed, based solely on the failure of the Parking Garage Declaration to
include any provisions required under Schedule 1 or with regard to any provision
in the Parking Garage Declaration that Domain Junction reasonably believes will
affect its use of the Expanded Garage Office Parking Spaces or the Expanded
Garage Retail Parking Spaces in manner that makes such use materially and
adversely different from Domain Junction’s then existing use of the Parking
Garage. In the event Domain Junction does not approve the Parking Garage
Declaration, it shall provide detailed description of the reason for such
disapproval to RREEF Domain and thereafter the parties shall in good faith
negotiate a resolution to the reasons set forth for such disapproval. The Office
Parking Unit shall be conveyed by special warranty deed from the declarant under
the Z Block Regime to the owner of the Office Unit and the Retail Parking Unit
shall be conveyed by special warranty deed from the declarant under the Z Block
Regime to the owner of the Retail Unit, and RREEF Domain shall convey said
units, at its sole cost, free and clear of any and all liens affecting the Z
Block Tract or any other unit (save and except any liens created by Domain
Junction). The operating costs for the common elements of the Regime shall be
equitably allocated among the Unit Owners and

 

6



--------------------------------------------------------------------------------

the owners of the unit or units comprising the remainder of the Z Block Regime.
Upon the recording of the Parking Garage Declaration, the Completion of the
Expanded Parking Garage and the conveyances of the Office Parking Unit and the
Retail Parking Unit as set forth above, this Agreement shall be terminated, and
all owners of the Parcels and their respective mortgagees shall enter into
appropriate documentation for such termination.

10. General Provisions.

(a) Modification and Cancellation. This Agreement may be modified or canceled
only by written agreement signed by all of the then owners of the Parcels, or
their respective successors and assigns (and any mortgagees holding first lien
security interests on any portion of the Parcels), as long as they have any
interest as owner of any portion of the Parcels.

(b) No Dedication. No provision of this Agreement shall ever be construed to
grant or create any rights whatsoever in or to any portion of the Parcels other
than the easements, covenants, conditions and restrictions specifically set
forth herein. Nothing in this Agreement shall ever constitute or be construed as
a dedication of any interest herein described to the public or give any member
of the public any right whatsoever.

(c) Notice. Any notice hereunder must be in writing, and shall be effective upon
three (3) business days after being deposited in the United States mail,
certified mail, return receipt requested, addressed as set forth below (or as
may be designated from time to time pursuant to the procedures provided in this
Section 10(c), or when actually received by the party to be notified, if hand
delivered. For purposes of notice, the addresses of the parties, until changed
as herein provided, shall be as follows:

 

  If to Domain Junction:    c/o Shorenstein Properties LLC     

235 Montgomery Street

San Francisco, CA 94104

Attention: Russell M. Cooper

Fax: (415) 765-9080

  And to:    c/o Shorenstein Properties LLC     

235 Montgomery Street

San Francisco, CA 94104

Attention: Margaret A. Leahy

Fax: (415) 772-7080

  With a copy to:    Pillsbury Winthrop Shaw Pittman LLP     

909 Fannin, Suite 2000

Houston, Texas 77010

Attention: Laura Hannusch

Fax: (281) 582-6304

  If to RREEF Domain:    c/o RREEF America L.L.C.     

875 North Michigan Avenue, 41st Floor

Chicago, IL 60611-1901

Attention: Michael Nigro

Fax: (312) 266-9346

 

7



--------------------------------------------------------------------------------

 

With a copy to:

  

Seyfarth Shaw LLP

131 South Dearborn Street, Suite 2400

Chicago, IL 60603

Attention: Joel D. Rubin

Fax: (312) 460-7600

(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto. The parties do not rely upon any statement, promise or
representation not herein expressed, and this Agreement once executed and
delivered shall not be modified or altered in any respect except by a writing
executed and delivered in the same manner as required by this document.

(e) Severability. If any provision of this Agreement shall be or become invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby.

(f) Rights of Successors. The easements, restrictions, benefits and obligations
hereunder shall create mutual benefits and servitudes running with the land.
Notwithstanding anything to the contrary in this Agreement, upon an owner’s sale
of all of its property comprising a part of the Parcels, such owner shall be
released from all unaccrued liabilities and other obligations arising under this
Agreement from and after the effective date of such sale. Subject to the other
provisions hereof, this Agreement shall bind and inure to the benefit of the
parties and their respective heirs, representatives, lessees, successors and
assigns. The singular number includes the plural and the masculine gender
includes the feminine and neuter.

(g) No Merger. It is expressly understood and agreed that the parties hereto do
not intend that there be, and there shall in no event be, a merger of the
dominant and servient tenements in the Parcels by virtue of the present or
future ownership of any portion of said tenements being vested in the same
person(s) or entity, but instead intend that the easement servitudes shall not
be extinguished thereby and that said dominant and servient tenements be kept
separate.

(h) Estoppel Certificates. Any owner of any portion of the Parcels (or any
mortgagee holding a first lien security interest in any portion of the Parcels)
may, at any time and from time to time, in connection with the leasing, sale or
transfer of its property, or in connection with the financing or refinancing of
its property by any bona fide mortgage, deed of trust or sale-leaseback made in
good faith and for value, deliver a written notice to any other owner requesting
such owner to execute a certificate certifying that, to the best of such owner’s
knowledge, (i) the owner requesting such certificate is not in default in the
performance of its obligations under this Agreement, or, if in default,
describing the nature and amount or degree of such default and (ii) such other
information regarding the status of the obligations under this Agreement as may
be reasonably requested. An owner shall execute and return such certificate
within fifteen (15) days following its receipt of a request therefor.

 

8



--------------------------------------------------------------------------------

(i) Counterparts; Multiple Originals. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

(j) Headings. The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope of intent of
this document nor in any way affect the terms and provisions hereof.

(k) Survey of Areas. Any owner of a Parcel may, at its own expense and upon ten
(10) days’ prior written notice to the other owners of the other Parcels, have
the Parking Garage Tract surveyed and upon completion shall deliver the
resulting survey to the other owners of any Parcel for review. Five (5) business
days after delivery of said survey, the metes and bounds description of the
survey shall be substituted or appended, as applicable, for the applicable
portion of Exhibit C and the owners of the Parcels agree to execute and record
an amendment to this Agreement to so replace the description of such areas;
provided, however, that said amendment shall not in any other way amend, modify,
limit, restrict or expand the rights and obligations set forth herein.

(l) RREEF Domain acknowledges and agrees that Domain Junction shall have the
right, but not the obligation, at any time (i) to finance, mortgage, encumber,
pledge or assign as security its right, title and interest in and to the
easement and other rights created hereby pursuant to one or more mortgages or
deeds of trust and (ii) in connection with Domain Junction’s use of the Domain 2
Tract, to lease the Parking Garage or any portion thereof on terms and
conditions satisfactory to Domain Junction in its sole discretion.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

DOMAIN JUNCTION:

 

DOMAIN JUNCTION 2 LLC,

a Delaware limited liability company

By:

   

Name:

   

Title:

   

STATE OF                 §

                                     §

COUNTY OF             §

This instrument was acknowledged before me on             , 2013, by
                    , as                      of                     , a
                    , on behalf of said                    .

 

  Notary Public in and for the State of    

 

[Signature Page to Parking Easement Agreement]



--------------------------------------------------------------------------------

RREEF DOMAIN:

 

RREEF DOMAIN, LP,

a Texas limited partnership

By:

 

RREEF DOMAIN GP, LLC a Delaware

limited liability company

Its: General Partner

By:

   

Name:

   

Title:

   

STATE OF                 

COUNTY OF                 

Before me, a Notary Public in and for the jurisdiction aforesaid, personally
appeared this date                     , personally well known (or
satisfactorily proven) to me to be the person whose name is subscribed to the
foregoing and annexed Instrument, who, being by me first duly sworn, did depose
and state that he/she is the                      of RREEF Domain GP, LLC, a
Delaware limited liability company, general partner of RREEF Domain, LP a Texas
limited partnership, which entity is a party to the foregoing and annexed
Instrument, and that he, being duly authorized so to do, executed said
Instrument on behalf of said entity as its free act and deed for the uses and
purposes therein contained.

WITNESS my hand and official seal this             day of                 ,
2013.

[Notarial Seal]

 

  Notary Public                        

 

[Signature Page to Parking Easement Agreement]



--------------------------------------------------------------------------------

CONSENT AND SUBORDINATION OF LENDER

The undersigned Lender hereby consents to the recordation of this instrument and
subordinates the lien of the Deed of Trust dated                     , recorded
under Document No.                      in the Official Public Records of Travis
County, Texas, for the benefit of Lender, for so long as this instrument remains
in effect.

 

LENDER:

 

JP MORGAN CHASE, N.A.

By:     Its:    

 

STATE OF                                             §       §   
COUNTY OF                                       §   

This instrument was ACKNOWLEDGED before me on                     , 2013, by
                    ,                     of JP MORGAN CHASE, N.A., on behalf of
said national banking association.

[SEAL]

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Z Block Tract

[See attached five (5) pages]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

7.565 ACRES    FN NO. 13-251 (KWA) FUTURE LOT 1 RREEF DOMAIN    MAY 30, 2013
BLOCK 2 SUBDIVISION    BPI JOB NO. R0101231-10038

DESCRIPTION

OF A 7.565 ACRE TRACT OF LAND OUT OF THE JAMES ROGERS SURVEY, ABSTRACT NO. 659,
SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, BEING A PORTION OF LOT 2A,
RREEF DOMAIN BLOCK C SUBDIVISION, A SUBDIVISION OF RECORD IN DOCUMENT NO.
201300086 OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS; SAID 7.565
ACRES OF LAND BEING MORE PARTICULARLY DESCRIBES BY METES AND BOUNDS AS FOLLOWS:

BEGINNING, at a 1/2 inch iron rod with “BPI” cap set at the northwesterly corner
of Lot 3A of said RREEF Domain Block U Subdivision, being an interior corner of
said Lot 2A, for the northeasterly corner hereof;

THENCE, along the westerly line of said Lot 3A, being an interior line of said
Lot 2A, for a portion of the easterly line hereof, the following nine
(9) courses and distances:

 

1) Along a non-tangent curve to the left, having a radius of 39.50 feet, a
central angle of 141°08’44”, an arc length of 97.31 feet, and a chord which
bears, S01°59’31”E, a distance of 74.50 feet to a 1/2 inch iron rod with “BPT”
cap set at the point of tangency of said curve;

 

2) S72°33’53”E, a distance of 98.71 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the right;

 

3) Along said curve, having a radius of 60.50 feet, a central angle of
90°02’58”, an arc length of 95.09 feet, and a chord which bears, S27°32’24”E, a
distance of 85.60 feet to a 1/2 inch iron rod with “BPI” cap set at the point of
tangency of said curve;

 

4) S17°29’05”W, a distance of 86.60 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the left;

 

5) Along said curve, having a radius of 24.50 feet, a central angle of
90°02’58”, an arc length of 38.51 feet, and a chord which bears, S27°32’24”E, a
distance of 34.66 feet to a 1/2 inch iron rod with “BPI” cap set at the point of
tangency of said curve;

 

6) S72°33’53”F, a distance of 38.61 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the right;

 

7) Along said curve, having a radius of 79.50 feet, a central angle of
21°04’24”, an arc length of 29.24 feet, and a chord which bears, S62°01’41”E, a
distance of 29.08 feet to a 1/2 inch iron rod with “BPI” cap set at the point of
tangency of said curve;

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

FN NO. 13-251 (KWA)

MAY 30, 2013

PAGE 2 OF 3

 

8) S5l°29’29”E, a distance of 25.48 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the left;

 

9) Along said curve, having a radius of 24.50 feet, a central angle of
30°47’19”, an arc length of 13.17 feet, and a chord which bears, S66°53’08”E, a
distance of 13.01 feet to a 1/2 inch iron rod with “BPI” cap set at the
southwesterly corner of said Lot 3A, for an angle point hereof;

THENCE, leaving the southwesterly corner of said Lot 3A, over and across said
Lot 2A, for a portion of the easterly, southerly, westerly and a portion of the
northerly lines hereof, the following sixteen (16) courses and distances:

 

1) Along a non-tangent curve to the left, having a radius of 146.50 feet, a
central angle of 27°31’17”, an are length of 70.37 feet, and a chord which
bears, S31°11’46”W, a distance of 69.70 feet to a 1/2 inch iron rod with “BPI”
cap set at the point of tangency of said curve;

 

2) S17°26’07”W, a distance of 430.01 feet to a 1/2 inch iron rod with “BPI” cap
set at the southeasterly corner hereof;

 

3) N72°33’53”W, a distance of 244.06 feet to a 1/2 inch iron rod with “BPI” cap
set for an angle point;

 

4) S12°33’53”E, a distance of 10.97 feet to a 1/2 inch iron rod with “BPI” cap
set for an angle point;

 

5) N73°32’36”W, a distance of 87.81 feet to a 1/2 inch iron rod with “BPI” cap
set for an angle point;

 

6) N72°33’53”W, a distance of 145.36 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the right;

 

7) Along said curve, having a radius of 334.50 feet, a central angle of
05°34’36”, an arc length of 32.56 feet, and a chord which bears, N69°46’35”W, a
distance of 32.54 feet to a 1/2 inch iron rod with “BPI” cap set at the point of
compound curvature of a curve to the right, for the southwesterly corner hereof,
from which a PK Nail with “Baker Aicklen Washer” found for an angle point in the
northerly line of said Lot 2A bears, N00°54’14”W, a distance of 53.46 feet;

 

8) Along said compound curve, having a radius of 24.50 feet, a central angle of
84°32’02”, an arc length of 36.15 feet, and a chord which bears, N24°43’15”W, a
distance of 32.96 feet to a 1/2 inch iron rod with “BPI” cap set at the point of
tangency of said curve;

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

FN NO. 13-251 (KWA)

MAY 30, 2013

PAGE 3 OF 3

 

9) N17°32’46”E, a distance of 209.11 feet to a 1/2 inch iron rod with “BPI” cap
set for an angle point;

 

10) N21028’53”E, a distance of 257.91 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the right;

 

11) Along said curve, having a radius of 330.50 feet, a central angle of
15°45’31”, an arc length of 90.90 feet, and a chord which bears, N37°16’20”E, a
distance of 90.61 feet to a 1/2 inch iron rod with “BPI” cap set at the point of
curvature of a compound curve to the right;

 

12) Along said compound curve, having a radius of 191.50 feet, a central angle
of 10°53’11”, an arc length of 36.39 feet, and a chord which bears, N52°25’37”E,
a distance of 36.33 feet to a 1/2 inch iron rod with “BPI” cap set at the point
of tangency of said curve;

 

13) N57°52’13”E, a distance of 31.37 feet to a 1/2 inch iron rod with “BPI” cap
set for an angle point;

 

14) N60°06’55”E, a distance of 84.70 feet to a 1/2 inch iron rod with “BPI” cap
set at the point of curvature of a curve to the right;

 

15) Along said curve to the right, having a radius of 448.50 feet, a central
angle of 08°27’56”, an arc length of 66.27 feet, and a chord which bears,
N64°20’53”E, a distance of 66.21 feet to a 1/2 inch iron rod with “BPI” cap set
at the point of tangency of said curve;

 

16) N68°34’51”E, a distance of 44.06 feet to the POINT OF BEGINNING containing
an area of 7.565 acres (329,530 sq. ft.) of land, more or less, within these
metes and bounds.

I, MARK J. JEZISEK, A REGISTERED PROFESSIONAL LAND SURVEYOR, DO HEREBY CERTIFY
THAT THE PROPERTY DESCRIBED HEREIN WAS DETERMINED BY A SURVEY MADE ON THE GROUND
UNDER MY DIRECTION AND SUPERVISION. A SURVEY EXHIBIT WAS PREPARED TO ACCOMPANY
THIS FIELDNOTE DESCRIPTION.

 

  

 

/s/ Mark J. Jezisek                                                         
                    5/30/13

BURY & PARTNERS, INC.

221 WEST SIXTH STREET, SUITE 600

AUSTIN, TEXAS 78701

  

MARK J. JEZISEK

R.P.L.S. NO. 5267

STATE OF TEXAS

  

DATE

 

LOGO [g545830page_134.jpg]

     

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

 

LOGO [g545830page_135.jpg]

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

SHEET 2 OF 2

 

LOGO [g545830dsp_136.jpg]

 

Exhibit A – Page 6



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description of Building 2 Tract

Lot 3A, RREEF Domain Block U Subdivision, according to the map or plat thereof
recorded under Document No. 201300086 of the Official Public Records of Travis
County, Texas.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

Depiction of Parking Garage Tract (including Parking Garage and Access
Driveways)

“Phase 1 Garage” as depicted on the attached site plan

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

 

LOGO [g545830page_139.jpg]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

Depiction of Office Parking Spaces and Retail Parking Spaces

[See attached six (6) pages]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

                       FLOOR 1       PHASE 1 PARKING GARAGE       RETAIL PARKING
ONLY  (48)       SHARED                               (30)   

 

LOGO [g545830page_141.jpg]

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

                       FLOOR 2       PHASE 1 PARKING GARAGE      
SHARED                               (84)   

 

LOGO [g545830page_142.jpg]

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

FLOOR 3

PHASE 1 PARKING GARAGE

OFFICE ONLY

 

LOGO [g545830page_143.jpg]

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

FLOOR 4

PHASE 1 PARKING GARAGE

OFFICE ONLY

 

LOGO [g545830page_144.jpg]

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

FLOOR 5

PHASE 1 PARKING GARAGE

OFFICE ONLY

 

LOGO [g545830page_145.jpg]

 

Exhibit D – Page 6



--------------------------------------------------------------------------------

FLOOR 6

PHASE 1 PARKING GARAGE

OFFICE ONLY

 

LOGO [g545830page_146.jpg]

 

Exhibit D – Page 7



--------------------------------------------------------------------------------

EXHIBIT E

Parking Garage Expansion Area

“Z5 Garage” as depicted on the attached site plan

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

 

LOGO [g545830page_148.jpg]

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

Plans and Specifications

[See attached four (4) pages]

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

 

LOGO [g545830page_150.jpg]

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

Gensler    April 23, 2013    The Domain - Garage Z5 Phase 1 25.1088.500   
Addendum #3    Austin, Texas

 

SECTION 00 01 10   TABLE OF CONTENTS      3    DIVISION 00 - PROCUREMENT AND
CONTRACTING REQUIREMENTS   

Section No.

  Title    SECTION 00 30 00   GEOTECHNICAL   

00 31 00

  Geotechnical Data      1      Geotechnical Engineering Report (dated February
27, 2013)      62   

00 60 00

  Forms      1        Submittal Transmittal      1        Data Transfer
Agreement      1        Request for Interpretation      1        Sustitution
Request      1        Change Order      1    SECTION DIVISION 01 00 00–GENERAL
  

Section No.

  Title   

01 10 00

  Summary      3   

01 14 00

  Work Restrictions      2   

01 23 00

  Alternates      2   

01 25 00

  Substitution Procedures      4   

01 26 13

  Requests for Information (RFI’s)      3   

01 31 00

  Project Management and Coordination      6   

01 33 00

  Submittal Procedures      1817   

01 40 00

  Quality Requirements      6   

01 42 00

  References      12   

01 50 00

  Temporary Facilities and Controls      11   

01 60 00

  Product Requirements      8   

01 73 00

  Execution Requirements      7   

01 73 29

  Cutting and Patching      5   

01 74 19

  Construction Waste Management and Disposal      4   

01 77 00

  Closeout Procedures      87   

01 78 23

  Operations and Maintenance Data      8   

01 78 39

  Project Record Documents      5   

01 79 00

  Demonstration and Training      7   

01 81 13.19

  Sustainable Design Requirements      7      LEED Scorecard      2      LEED
Criteria Worksheet      1   

01 91 13

  Fundamental Comissioning      13    FACILITY CONSTRUCTION SUBGROUP   

DIVISION 02 – EXISTING CONDITIONS (Not Used)

  

DIVISION 03 – CONCRETE

  

Section No.

  Title   

03 30 00

  Cast-In-Place Concrete (by IIWA)      23   

03 41 00

  Precast Structural Concrete (by IIWA)      15   

 

TABLE OF CONTENTS    00 01 10 - 1 Copyright 2013 Gensler   

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

Gensler   April 23, 2013      The Domain - Garage Z5 Phase 1    25.1088.500  
Addendum #3      Austin, Texas   

 

DIVISION 04 – MASONRY

  

Section No.

  Title   

04 20 00

  Unit Masonry (by HWA)      7   

DIVISION 05 – METALS

  

Section No.

  Title   

05 12 00

  Structural Steel Framing (by HWA)      10   

05 31 00

  Steel Decking (by HWA)      4   

05 50 00

  Metal Fabrications      15   

DIVISION 06 – WOOD, PLASTICS, AND COMPOSITES

  

Section No.

  Title   

06 10 53

  Miscellaneous Rough Carpentry      5   

06 20 00

  Finish Carpentry      4   

DIVISION 07 – THERMAL AND MOISTURE PROTECTION

  

Section No.

  Title   

07 16 16

  Crystalline Waterproofing      4   

07 18 00

  Traffic Coatings      4   

07 19 00

  Water Repellents      4   

07 54 00

  Thermoplastic (TPO) Membrane Roofing      13   

07 60 00

  Flashing and Sheet Metal      7   

07 92 00

  Joint Sealants      11   

DIVISION 08 – OPENINGS

  

Section No.

  Title   

08 11 13

  Hollow Metal Doors and Frames      9   

08 71 00

  Door Hardware      8   

DIVISION 09 – FINISHES

  

Section No.

  Title   

09 91 23

  Exterior Painting      6   

DIVISION 10 – SPECIALTIES

  

Section No.

  Title   

10 14 00

  Signage      6   

10 44 00

  Fire Protection Specialties      4   

10 82 33

  Greenscreen      4   

DIVISION 11 – EQUIPMENT (Not Used)

  

DIVISION 12 – FURNISHINGS (Not Used)

  

DIVISION 13 – SPECIAL CONSTRUCTION (Not Used)

  

DIVISION 14 – CONVEYING EQUIPMENT

  

Section No.

  Title   

14 21 00

  Electric Traction Elevators      22   

DIVISIONS 15 through 19 (Reserved by CSI for future development).

  

 

TABLE OF CONTENTS    00 01 10 - 2 Copyright 2013 Gensler   

 

Exhibit F – Page 4



--------------------------------------------------------------------------------

Gensler    April 23, 2013    The Domain - Garage Z5 Phase 1 25.1088.500   
Addendum #3    Austin, Texas

 

DIVISION 21 – FIRE SUPPRESSION (by Encotech)

  

Section No.

  Title   

21 13 16

  Dry-Pipe Sprinkler Systems      6   

DIVISION 22 – PLUMBING (by Encotech)

  

Section No.

  Title   

22 00 52

  Common Work Results for Plumbing      6   

22 00 61

  Hangers and Supports for Plumbing Piping and Equipment      6   

22 00 76

  Identification for Plumbing Piping and Equipment      3   

22 00 82

  Plumbing Insulation      9   

22 01 11

  General-Duty Valves for Plumbing Piping      4   

22 01 40

  Domestic Water Piping      9   

22 01 45

  Domestic Water Piping Specialties      3   

22 01 50

  Sanitary Waste and Vent Piping      5   

22 01 55

  Sanitary Waste and Vent Piping Specialties      5   

DIVISION 23 (Not Used)

  

DIVISION 24 (Not Used)

  

DIVISION 25 (Not Used)

  

DIVISION 26 – ELECTRICAL (by Encotech)

  

Section No.

  Title   

26 00 01

  Electrical General Provisions      14   

26 00 30

  Electrical Grounding Section      2   

26 01 10

  Electrical Raceway      4   

26 01 20

  Electrical Insulated Conductors      2   

26 01 30

  Electrical Boxes      2   

26 01 40

  Electrical Wiring Devices      2   

DIVISION 27 (Not Used)

  

DIVISION 28 (Not Used)

  

DIVISION 29 (Not Used)

  

DIVISION 30 (Not Used)

  

DIVISION 31 – EARTHWORK (by HWA)

  

Section No.

  Title   

31 63 29

  Drilled Concrete Piers      9   

DIVISION 32 (Not Used)

  

END OF TABLE OF CONTENTS

 

TABLE OF CONTENTS    00 01 10 - 3 Copyright 2013 Gensler   

 

Exhibit F – Page 5



--------------------------------------------------------------------------------

EXHIBIT G

Depiction of Expanded Garage Office Parking Spaces and Retail Parking Spaces

[See attached six (6) pages]

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

FLOOR 1

EXPANDED GARAGE

NO OFFICE PARKING

 

LOGO [g545830page_155.jpg]

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

FLOOR 2

EXPANDED GARAGE

NO OFFICE PARKING

 

LOGO [g545830page_156.jpg]

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

FLOOR 3

EXPANDED GARAGE

SHARED (114) BETWEEN RETAIL & OFFICE

OFFICE ONLY (30)

 

LOGO [g545830page_157.jpg]

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

FLOOR 4

EXPANDED GARAGE

OFFICE ONLY (160)

 

LOGO [g545830page_158.jpg]

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

FLOOR 5

EXPANDED GARAGE

OFFICE ONLY (160)

 

LOGO [g545830page_159.jpg]

 

Exhibit G – Page 6



--------------------------------------------------------------------------------

FLOOR 6

EXPANDED GARAGE

OFFICE ONLY (109)

 

LOGO [g545830page_160.jpg]

 

Exhibit G – Page 7



--------------------------------------------------------------------------------

SCHEDULE 1

Parking Garage Declaration-Required Provisions

The Office Permitted Users and the Retail Permitted Users shall have free,
reasonable and continuous access to the Expanded Garage Office Parking Spaces
and the Expanded Garage Ritual Parking Spaces, respectively, in all material
respects identical to their respective use of the Office Parking Spaces and
Retail Parking Spaces.

The owners of the Office Parking Unit and Retail Parking Unit shall have the
right to charge for use of the Expanded Garage Office Parking Spaces and the
Expanded Garage Ritual Parking Spaces, respectively, without the pass-through of
such charges to the condominium association or any other party.

Assessments by the condominium association shall be comparable in scope to the
maintenance charges set forth in Section 4 above and shall be commercially
reasonable and comparable to assessments for parking structures in similar
mixed-use developments.

The skybridge connecting the Office Unit to the Parking Garage shall be included
in the Office Parking Unit.

The condominium association shall be required to maintain insurance in amounts
no less than those required for the association under the declaration for the
Building 2 Regime (the “Domain 2 Declaration”).

Following a casualty, (a) the Office Parking Unit shall be restored to useable
condition comparable to that existing prior to the casualty unless the Office
Unit Owner agrees differently and (b) Retail Parking Unit shall be restored to
useable condition comparable to that existing prior to the casualty unless the
Retail Unit Owner agrees differently. Notwithstanding anything to the contrary
in the Uniform Act, an owner of a unit shall not be obligated to rebuild or
restore its unit (including, without limitation, the Office Parking Unit and the
Retail Parking Unit, as applicable) (the “Affected Unit”) following a casualty
or condemnation provided that such owner, at its sole cost and expense,
undertakes any demolition and restoration of the Affected Unit necessary to
ensure that the other units of the Regime (including, without limitation, the
Office Parking Unit and the Retail Parking Unit, as applicable) are structurally
sound, operable and substantially the same in quality of materials and aesthetic
character as that which existed prior to such casualty, unless such other unit
owners agree differently.

Any amendment of the Parking Garage Declaration affecting the Garage Expansion
or provisions of this Schedule 1 shall require the written agreement of the
Retail Unit Owner and Office Unit Owner, except as set forth in §§ 82.007(a),
82.056(d), 82.058(b) and (c), 82.062, 82.067(a) and (f) of the Uniform Act.

The Parking Garage Declaration can only be terminated in accordance with §
82.068 of the Uniform Act.

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT L – DEPICTION OF ROOF DECK

attached to and made a part of Lease bearing the

Lease Reference Date of July 3, 2013 between

Domain Junction 2 LLC, as Landlord and

HomeAway, Inc., as Tenant

 

LOGO [g545830page_162.jpg]

 

L-1